PER CURIAM.
Under the state Constitution, every ten years, the Kansas legislature must draw new districts for the United States Congress, the Kansas Senate, the Kansas House of Representatives and the Kansas Board of Education.1 Since the 2010 decennial census, the legislature has failed to approve new maps. While legislators publicly demurred that they had done the best they could, the impasse resulted from a bitter ideological feud—largely over new Senate districts. The feud primarily pitted GOP moderates against their more *1074conservative GOP colleagues. Failing consensus, the process degenerated into blatant efforts to gerrymander various districts for ideological political advantage and to serve the political ambitions of various legislators. Consequently, for reasons explained below, this Court is left to the task of approving or creating plans to redistrict the United States Congress, the state Senate, the state House of Representatives and the state Board of Education. The Secretary of State advised us of the June 11, 2012 filing deadline that candidates for Congress, the state legislature and the Kansas Board of Education face, and we have endeavored to complete this order as expeditiously as possible to permit that deadline to remain in place.

FACTUAL BACKGROUND

Anticipating the legislative default which eventually occurred, plaintiff brought suit against the Kansas Secretary of State, seeking to enjoin him from conducting the 2012 elections under existing state law. Specifically, she alleged that the 2002 districts are now unconstitutional because of population shifts documented by the 2010 census, which caused existing districts to become unequal in population and thus violate the constitutional requirement of one person, one vote. At the hearing and in their pleadings, all parties have stipulated that the existing districts are unconstitutional. The Court agrees.2
Plaintiffs suit is authorized under 42 U.S.C. § 1973j(f), and a three-judge panel has been appointed to hear it under 28 U.S.C..§ 2284(a).3
All parties now call upon the federal court to do in very short order what the legislature failed to accomplish in two regular sessions. Exercising its jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(4), the Court therefore assumes the “unwelcome obligation” of performing in the legislature’s stead. Connor v. Finch, 431 U.S. 407, 415, 97 S.Ct. 1828, 52 L.Ed.2d 465 (1977).

Historical Facts

The Kansas legislature consists of 40
*1075single-member senatorial districts4 and 125 single-member state representative districts.5 Congress has issued a certificate of entitlement to the Kansas Secretary of State stating that Kansas is entitled to four congressional districts in the 2012 elections. These numbers remain unchanged from ten years ago.
Every ten years, subject to the governor’s approval, the Kansas legislature must redistrict the congressional, state Senate and state House districts.6 The Kansas Supreme Court must evaluate new legislative districts after their enactment. Kan. Const. art. 10, § 1(b). Redistricting is primarily a matter for the legislature to consider and determine, but if a legislature fails to redistrict in a timely fashion after having a chance to do so, federal courts are called upon for relief. See White v. Weiser, 412 U.S. 783, 794-95, 93 S.Ct. 2348, 37 L.Ed.2d 335 (1973). As judges, we do not tread unreservedly into this political thicket. Colegrove v. Green, 328 U.S. 549, 556, 66 S.Ct. 1198, 90 L.Ed. 1432 (1946). The Court acts only because it must—as it did in 1982.7
According to the 2010 census, Kansas has a population of 2,853,118.8 Dividing the 2012 population into four congressional districts, the average congressional district should contain 713,280 persons.
For purposes of state rather than federal districting, the Kansas Constitution requires that the Secretary of State adjust the total state population by excluding nonresident military personnel stationed within Kansas and nonresident students attending colleges and universities within Kansas. Conversely, it includes military personnel within the state who are residents of Kansas and students attending colleges and universities within the state who are residents of the state. The included individuals are counted in the district of their permanent residence. Kan. Const. art. 10, § 1(a). The total adjusted population of Kansas is 2,839,445. Thus the ideal population for each Kansas Senate district is 70,986 and the ideal population for each Kansas state House district is 22,716. Article 6 of the Kansas Constitution requires the Kansas legislature to establish districts for the Kansas State Board of Education, with each district consisting of four contiguous Kansas Senate districts. Kan. Const. art. 6, § 3. Based on the total adjusted population, the ideal population for each Kansas State Board of Education district is 283,944.
*1076As noted, the Kansas legislature had advance notice that it had to draw new districts for the 2012 elections, and it began the redistricting process in 2011. Each body appointed a redistricting committee 9 and the chairpersons of each committee (Senator Tim Owens and Representative Mike O’Neal) eo-ehaired a joint Special Committee on Redistricting. The Special Committee conducted six days of public hearings in 2011.10 In January of 2012, the House and Senate adopted written “Guidelines and Criteria for 2012 Kansas Congressional and Legislative Redistricting” (“the Guidelines”). The House Redistricting Committee conducted hearings from June 1, 2011, through May 17, 2012, and the Senate Reapportionment Committee conducted hearings from January 18 through May 11, 2012.
For congressional redistricting, the Guidelines state that:
1. The basis for congressional redistricting is the 2010 U.S. Decennial Census as published by the U.S. Department of Commerce, Bureau of the Census. The “building blocks” to be used for drawing district boundaries shall be Kansas counties and voting districts (VTDs) as their population is reported in the 2010 U.S. Decennial Census.
2. Districts are to be as nearly equal to 713,280 population as practicable.
3. Redistricting plans will have neither the purpose nor the effect of diluting minority voting strength.
4. Districts should attempt to recognize “community of interests” when that can be done in compliance with the requirement of guidelines No. 2.
a. Social, cultural, racial, ethnic and economic interests common to the population of the area, which are probable subjects of legislation (generally termed “communities of interest”), should be considered.
b. If possible, preserving the core of the existing districts should be undertaken when considering the “community of interests” in establishing districts.
c. Whole counties should be in the same congressional district to the extent possible while achieving population equality among districts. County lines are meaningful in Kansas and Kansas counties historically have been significant political units. Many officials are elected on a countywide basis, and political parties have been organized in county units. Election of the Kansas members of Congress is a political process requiring political organizations which in Kansas are developed in county units. To a considerable degree most counties in Kansas are economic, social and cultural units, or parts of a larger socioeconomic unit. These interests common to the population of the area, generally termed “community of interests” should be considered during the creation of congressional districts.
5. Districts should be as compact as possible and contiguous, subject to the requirement of guideline No. 2.
Ex. 9 at p. 2.
The guidelines state the following for legislative redistricting:
1. The basis for legislative redistricting is the 2010 U.S. Decennial Census as recalculated by the Kansas Secretary of *1077State pursuant to Article 10, Section 1 of the Constitution of the State of Kansas and K. S.A. 11-301 et seq.
2. Districts should be numerically as equal in population as practical within the limitations of Census geography and application of guidelines set out below. Deviations should not exceed plus or minus 5 percent of the ideal population of 22,716 for each House district and 70,986 for each Senate district, except in unusual circumstances....
3. Redistricting plans will have neither the purpose nor the effect of diluting minority voting strength.
4. Subject to the requirements of guideline No. 2:
a. The “building blocks” to be used for drawing district boundaries shall be voting districts (VTDs) as described on official 2010 Redistricting U.S. Census maps.
b. Districts should be as compact as possible and contiguous.
c. The integrity and priority of existing political subdivisions should be preserved to the extent possible.
d. There should be recognition of similarities of interest. Social, cultural, racial, ethnic and economic interests common to the population of the area, which are probable subjects of legislation (generally termed “communities of interest”), should be considered. While some communities of interest lend themselves more readily than others to being embodied in legislative districts, the Committee will attempt to accommodate interests articulated by residents.
e. Contests between incumbent members of the Legislature or the State Board of Education will be avoided whenever possible.
f. Districts should be easily identifiable and understandable by voters.
Ex. 9 at p. 1.
Throughout the redistricting process, the Kansas legislature considered a number of maps, including eleven congressional maps,11 nine state Senate maps,12 three state Board of Education maps13 and two state House maps.14 At this point, with one exception, the history of the failed plans is largely academic. It is important to note, however, that on February 9, 2012, the House passed a new House map, “Cottonwood 1,” by a vote of 109-14. In a separate piece of legislation on May 1, 2012, the Senate approved Cottonwood 1 by a vote of 21-19. The following day, the House denied a motion to concur because 72 House members objected to the Senate redistricting map which the Senate attached to Cottonwood 1. Consequently, although the House and Senate each approved Cottonwood 1, they did so in separate pieces of legislation which never became law.
With regard to the Senate maps, on May 18, 2012, the Senate approved “Buffalo SO-*1078Revised” to redistrict the Senate and “Buffalo 30-Revised-SBOE” to redistrict the Board of Education. The House took no action on either map and neither was enacted into law.
On May 20, 2012, the legislature gave up on redistricting and adjourned. On May 25, Senator Jeff King asked the Kansas Legislative Research Department (“KLRD”) to run its usual set of reports for “Essex A,” a redistricting plan that originated in the governor’s office—apparently as a precursor to this lawsuit.15 Neither chamber had considered Essex A in the legislative process. Indeed, some parties expressed confusion, disbelief, suspicion and anger at its sudden appearance as an exhibit to plaintiffs complaint and an exhibit in this suit, after plaintiff had apparently disavowed its use. We note that the Supreme Court has discounted the significance of a map submitted to a court in a manner that prevents meaningful examination of the map at trial. Abrams v. Johnson, 521 U.S. 74, 84, 117 S.Ct. 1925, 138 L.Ed.2d 285 (1997) (discounting the significance of a map submitted by the Justice Department after the close of evidence, because the late submission prevented cross examination of the map’s developer).

Procedural Background

Plaintiff filed her complaint on May 3, 2012. On May 16, 2012, the Kansas Secretary of State filed his answer. The Secretary of State also filed an unopposed Motion To Expedite Pursuant To 28 U.S.C. § 1657 And Issue A Scheduling Order (Doc. # 9), in which he pointed out a series of electoral deadlines, including a filing deadline of June 11, 2012 for candidates for Congress, the state legislature and the Kansas Board of Education. See K.S.A. § 25-205. The district court sustained defendant’s motion, set a pretrial conference for May 21, 2012, and requested appointment of a three-judge panel. (Doc. # 10) entered May 17, 2012.16 The Court allowed numerous parties to intervene.17 Most of the intervenors have unabashedly *1079political reasons for intervening, and they seek to advance their respective political agendas by arguing for and against various maps that the legislature considered, along with “Essex A.”
The Court received briefs from amicus curiae Samuel D. Brownback in his official capacity as Governor of the State of Kansas (Doc. # 235) and the Board of County Commissioners of Johnson County, Kansas (Doc. # 238).
On May 29 and 30, 2012, the Court heard testimony, received evidence and entertained arguments from the original parties and intervenors. Thanks to impressive focus, industry and organization by dozens of lawyers, the Court was in a position to receive a huge volume of evidence on short notice, in a highly compressed and efficient format. Most of the relevant evidence is undisputed and was received in written form. In addition, the Court heard testimony from many individuals who wished to be personally heard. Having thoughtfully considered the testimony and the evidence, the Court finds that none of the proposed plans are both constitutional and fully comport with the non-constitutional criteria that apply to redistricting plans approved or crafted in a judicial context. As a result, the Court has regretfully resorted to the painstaking task of drawing its own plans.
Confronted with the unusual complexity and difficulty of computer-generated redistricting plans, and faced with the daunting prospect of redrawing four new plans on essentially ten days’ notice, the Court secured Corey Carnahan, Principal Analyst for the KLRD, to serve as a technical advisor pursuant to Reilly v. United States, 863 F.2d 149 (1st Cir.1988).18

GOVERNING LAW

This case causes us to examine Supreme Court precedent with respect to both congressional and state legislative redistricting principles.

Legal Principles Concerning the Proposed Congressional Plans

Article I, Section 2 of the U.S. Constitution19 provides that “as nearly as practicable one man’s vote in a congressional election is to be worth as much as another’s.” Wesberry v. Sanders, 376 U.S. 1, 7-8, 84 S.Ct. 526, 11 L.Ed.2d 481 (1964). For this reason, redistricting plans for congressional districts are subject to stringent equal population requirements. In Karcher v. Daggett, the Supreme Court noted that Article 1, § 2 of the United States Constitution permits only limited population variances which are unavoidable despite a good faith effort to achieve absolute equality, or for which justification is shown. 462 U.S. 725, 730, 103 S.Ct. 2653, 77 L.Ed.2d 133 (1983) (quoting Kirkpatrick v. Preisler, 394 U.S. 526, 531, 89 S.Ct. 1225, 22 L.Ed.2d 519 (1969)). With*1080out justification, no de minimis population variations which are avoidable will satisfy Article 1, § 2. Karcher, 462 U.S. at 734, 103 S.Ct. 2653. Karcher sets forth a two-pronged inquiry for assessing any variation in districts from a standard of equality: (1) does a plan represent a good faith effort to draw districts of equal population; and (2) is any “significant” variance between districts necessary to achieve some legitimate state goal. Id. at 731, 103 S.Ct. 2653; Anne Arundel Cnty. Republican Cent. Comm. v. State Admin. Bd. of Election Laws, 781 F.Supp. 394, 396 (D.Md. 1991).20
Absolute population equality is the paramount objective of a congressional plan, and this Court must achieve that objective “with little more than de minim-is variation.” Abrams v. Johnson, 521 U.S. 74, 98, 117 S.Ct. 1925, 138 L.Ed.2d 285 (1997) (quoting Karcher, 462 U.S. at 732, 103 S.Ct. 2653 and Chapman v. Meier, 420 U.S. 1, 26-27, 95 S.Ct. 751, 42 L.Ed.2d 766 (1975)). The Supreme Court has not enunciated a fixed number that satisfies the de minimis standard for deviation from absolute equality.21 In writing about a state’s efforts to arrive at constitutionally acceptable congressional districts, however, the Supreme Court has explained its reason as follows:
We reject [the] argument that there is a fixed numerical or percentage population variance small enough to be considered de minimis and to satisfy without question the as nearly as practicable standard. The whole thrust of the as nearly as practicable approach is inconsistent with adoption of fixed numerical standards which excuse population variances without regard to the circumstances of each particular case. The extent to which equality may practicably be achieved may differ from State to State and from district to district.
Kirkpatrick, 394 U.S. at 531, 89 S.Ct. 1225. Although more than 40 years old, this pronouncement holds true today.
While this Court can attempt to justify variances in population between districts, the Supreme Court has been loath to allow even de minimis variations in congressional redistricting plans. See Karcher, 462 U.S. at 731-32, 103 S.Ct. 2653. Karcher teaches that no level of population inequality among congressional districts is too small to be of concern if potential challengers to a plan can demonstrate that the inequality could have been avoided. Lower courts have applied Karcher to determine if congressional district plans achieve constitutional population equality. E.g., Larios v. Cox, 300 F.Supp.2d 1320 (N.D.Ga.2004) (congressional plan with total deviation of 72 people constitutional because of legitimate state interest in avoiding precinct splits along boundaries not easily recognized, even through deviation could be smaller), aff'd, 542 U.S. 947, 124 S.Ct. 2806, 159 L.Ed.2d 831 (2004) (Mem.); Graham v. Thorn-*1081burgh, 207 F.Supp.2d 1280 (D.Kan.2002) (congressional plan with maximum deviation of 33 people constitutional despite existence of plan with lower deviations because adopted plan balanced legitimate state goals and had smallest population shift from 1992 plan); DeWitt v. Wilson, 856 F.Supp. 1409 (E.D.Cal.1994) (plan with overall range of 0.49 percent justified by legitimate state objectives).
While variance may be based on legitimate state policies, we cannot assume that any such variance would pass constitutional muster.22 Accordingly, our goal is to achieve absolute population equality and, if circumstances necessitate departure from that goal, to articulate clearly the relationship between the variance and the state policy furthered. Chapman, 420 U.S. at 24, 95 S.Ct. 751.

Legal Principles Concerning Proposed State Plans

The rigorous standard of population equality demanded of congressional districts under U.S. Const. Art. 1, § 2, is not equally applicable to redistricting of state legislative districts or the State Board of Education. Karcher, 462 U.S. at 732-33, 103 S.Ct. 2653. Such districts are governed by the Equal Protection Clause of the Fourteenth Amendment, which requires that we construct maps under the one person, one vote principle. Reynolds v. Sims, 377 U.S. 533, 568, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964); Bd. of Estimate of New York v. Morris, 489 U.S. 688, 692-93, 109 S.Ct. 1433, 103 L.Ed.2d 717 (1989). It requires an honest and good faith effort to construct districts as nearly of equal population as is practicable. Reynolds, 377 U.S. at 577, 84 S.Ct. 1362. The Supreme Court has recognized that it is practically impossible to arrange legislative districts so that each one has an identical number of residents, citizens or voters, and has held that mathematical exactness or precision is not a workable constitutional requirement. Id. Thus, court-ordered reapportionment of a state legislature need not attain the mathematical preciseness required for congressional redistricting. Chapman, 420 U.S. at 27 n. 19, 95 S.Ct. 751.23
While the Constitution requires that legislative districts be as nearly of equal population as is “practicable,” Connor v. Finch, 431 U.S. 407, 409-10, 97 S.Ct. 1828, 52 L.Ed.2d 465 (1977), the Supreme Court has not assigned a numerical standard to “as equal as practicable” when applied to court-crafted maps. In the context of legislatively-enacted maps, the Supreme Court has held that population deviations under 10 percent are constitutionally valid on their face, id., 431 U.S. at 419, 97 S.Ct. 1828,24 with a high-water mark of 16.4 *1082percent for a Virginia house map. Mahan v. Howell, 410 U.S. 315, 333, 93 S.Ct. 979, 35 L.Ed.2d 320 (1973).
Where a federal court is called upon to draw a state legislative redistricting plan, as we are, the 10 percent standard does not apply.25 Court-enacted maps are held to a higher standard, but the Supreme Court has not explained how much higher.26 Connor, 431 U.S. at 414, 97 S.Ct. 1828.
The decision not to adopt a fixed standard grows from the Supreme Court’s view, expressed above, that the “[w]hole thrust of the ‘as nearly as practicable’ approach to the one man-one vote rule is inconsistent with adoption of fixed numerical standards which excuse population variances without regard to circumstances of each particular case.” Kirkpatrick, 394 U.S. at 530-31, 89 S.Ct. 1225. This view leads the Supreme Court to require justification for even extremely small deviations in population for state legislative districts, even though “court-ordered reapportionment of a state legislature [need not] attain the mathematical preciseness required for congressional redistricting.” Chapman, 420 U.S. at 26 n. 19, 95 S.Ct. 751. As the Court explained in Chapman, “[w]ith a court plan, any deviation from approximate population equality must be supported by enunciation of historically significant state policy or unique features [of the state].” Id. at 26, 95 S.Ct. 751.
Other courts have interpreted this language to indicate that low level deviations are constitutional. At the high end, the Fifth Circuit has held that a total deviation of 4.11 percent qualifies as “sufficiently de minimis,” Wyche v. Madison Parish Police Jury, 635 F.2d 1151, 1159 (5th Cir.1981). The Eighth Circuit approved a plan with a 1.13 percent total deviation, but did not consider whether that marked the high end of the acceptable range. Fletcher v. Golder, 959 F.2d 106, 109 (8th Cir.1992).
District courts, which have seen many more of these eases, have approved maps ranging up to two percent total deviation. Baldus v. Members of the Wis. Gov’t Accountability Bd., 849 F.Supp.2d 840 (E.D.Wis.2012) (holding that total deviation of 0.76 percent was de minimis); Sten*1083ger v. Kellett, No. 4:11CV2230, 2012 WL 601017 (E.D.Mo. Feb. 23, 2012) (approving court-ordered reapportionment plan with total deviation of less than one-tenth of one percent); Larios v. Cox., 314 F.Supp.2d 1357 (N.D.Ga.2004) (holding 2 percent total deviation de minimis); Smith v. Cobb County Bd. of Elections & Registrations, 314 F.Supp.2d 1274 (N.D.Ga.2002) (adopting plan with total deviation of 1.51 percent); Colleton County Council v. McConnell, 201 F.Supp.2d 618 (D.S.C.2002) (adopting map with 2 percent total deviation after rejecting maps at 4.86 percent and 3.13 percent as too high); Farnum v. Burns, 561 F.Supp. 83 (D.R.I.1983) (holding total deviation of 1.58 percent de minimis); Wis. State AFL-CIO v. Elections Bd., 543 F.Supp. 630 (E.D.Wis.1982) (noting that “a constitutionally acceptable plan ... should, if possible, be kept below 2%” and adopting a map with 1.74 percent total deviation).
Lacking more precise guidance from the Supreme Court, this Court can only deduce that 5.95 percent is probably too high in terms of population deviation, and that lower is better. We agree with Burton v. Sheheen, 793 F.Supp. 1329, 1344-45 (D.S.C.1992), judgment vacated on other grounds by Statewide Reapportionment Advisory Comm. v. Theodore, 508 U.S. 968, 113 S.Ct. 2954, 125 L.Ed.2d 656 (1993), and we repeat that opinion’s conclusion:
We conclude, without quantifying the de minimis standard, that the standard lies somewhere between the 10 percent presumption of Brown [v. Thomson, 462 U.S. 835, 103 S.Ct. 2690, 77 L.Ed.2d 214 (1983) ] and the mathematical preciseness required for congressional redistricting under Wesberry v. Sanders, 376 U.S. 1, 84 S.Ct. 526, 11 L.Ed.2d 481 (1964), and in the opinion of this court, it lies closer to [the equal population standard for congressional districts.]
793 F.Supp. at 1345.
Thus, we seek to make the population deviations as low as possible, and we will explain the factors necessitating our most significant deviations from that standard.
Further, to the extent we vary from the population ideals in order to accommodate historically significant state policies, we note those deviations. Chapman, 420 U.S. at 26, 95 S.Ct. 751. The only uneontroverted set of significant state policies articulated by the legislature is contained in the 2012 Guidelines adopted by the legislature. We might be reluctant to rely on a set of guidelines approved only by the two committees as a statement of Kansas redistricting policies, but these same guidelines were approved nearly verbatim in 2002, and we relied on these guidelines as statements of Kansas redistricting policy when assessing the 2002 Kansas redistricting plan. Graham v. Thornburgh, 207 F.Supp.2d 1280, 1292-93 (D.Kan.2002). Further, we relied on substantially similar policies when creating a congressional plan in 1982. O’Sullivan v. Brier, 540 F.Supp. 1200, 1203 (D.Kan.1982) (listing these factors and adding factor of preserving municipal boundaries). These guidelines, then, are the legislative policies underlying the existing plan, and we will rely on them as a statement of Kansas redistricting policies.

Legal Principles Concerning the Proposed Remedy

The legislative failure to devise a remedy for the currently unconstitutional plans leaves this Court with three options for each set of districts in question: we may (1) adopt a proposed plan in its entirety, (2) adopt a proposed plan and modify it or (3) devise a new plan.27 See *1084O’Sullivan, 540 F.Supp. at 1202-03. Regardless which option our constitutional analysis prompts us to choose, we owe no deference to any proposed plan, as none has successfully navigated the legislative process to the point of enactment. See Connor, 431 U.S. at 415, 97 S.Ct. 1828; O’Sullivan, 540 F.Supp. at 1202. Rather, we must carefully follow Supreme Court guidance for federal courts who find themselves in the “unusual position” of drafting reapportionment plans. See Connor, 431 U.S. at 414, 97 S.Ct. 1828.
The Supreme Court has repeatedly emphasized that
“legislative reapportionment is primarily a matter for legislative consideration and determination,” for a state legislature is the institution that is by far the best situated to identify and then reconcile traditional state policies within the constitutionally mandated framework of substantial population equality. The federal courts by contrast possess no distinctive mandate to compromise sometimes conflicting state apportionment policies in the people’s name. In the wake of a legislature’s failure constitutionally to reconcile these conflicting state and federal goals, however, a federal court is left with the unwelcome obligation of performing in the legislature’s stead, while lacking the political authoritativeness that the legislature can bring to the task.
Id. at 414-15, 97 S.Ct. 1828 (quoting Reynolds, 377 U.S. at 586, 84 S.Ct. 1362).
All parties concede that the Kansas congressional, legislative and Board of Education districts as currently drawn are constitutionally infirm because a shift in population documented by the 2010 decennial census reveals that the existing districts are substantially unequal in population.28 The Court need not further address the constitutionality of the current districts, but will focus solely on the remedy.
As we have noted in the past, when the legislature fails to pass a new redistricting plan, and the old plan is no longer constitutional, “our powers are broad.” O’Sullivan, 540 F.Supp. at 1202-03 (internal citations omitted). But, although “[t]he remedial powers of an equity court must be adequate to the task, ... they are not unlimited.” Upham v. Seamon, 456 U.S. 37, 43, 102 S.Ct. 1518, 71 L.Ed.2d 725 (1982) (citing Whitcomb v. Chavis, 403 U.S. 124, 161, 91 S.Ct. 1858, 29 L.Ed.2d 363 (1971)). We recognize that we are limited “to remedies required by the nature and scope of the violation.” White v. Weiser, 412 U.S. 783, 793, 93 S.Ct. 2348, 37 L.Ed.2d 335 (1973).

CONGRESSIONAL REDISTRICTING

As noted, according to the 2010 census, the population of the State of Kansas is 2,853,118, which equates to four ideal congressional districts with 713,279.5 persons in each. As also noted, the legislature failed to enact a congressional redistricting plan. The Senate passed Sunflower 9C by a vote of 23 to 17, but that plan failed in the House of Representatives by a vote of 48 to 76. 34th Great State failed in the Senate by a vote of 17 to 22. The Senate Committee on Reapportionment passed Sunflower 13, but the entire Senate did not vote on it. The House passed a bill containing Bob Dole 1 for congressional redistricting by a vote of 81 to 43, but that plan failed to pass the Senate by a vote of 14 to 24. The House also passed Kansas Six by a vote of 64 to 51, but the Senate did not vote on it.
*1085In this action, three of the plans proposed to the legislature—Sunflower 9C, Sunflower 13 and Kansas Six—are supported and proposed for court approval. Each plan (1) has essentially no deviation from the ideal population distribution among the four districts;29 (2) maintains all of Wyandotte County and Johnson County in the Third District, along with a small section of either Miami County or Leavenworth County; (3) keeps Sedgwick County and surrounding counties in the Fourth District; (4) places much of the eastern part of the State (other than Johnson and Wyandotte Counties) in the Second District; (5) maintains a large First District—the so-called “Big First”—that includes the western half of the State; and (6) splits only three counties between districts.
Plaintiff advocates Kansas Six, which places Riley County (containing the city of Manhattan) and several counties south of Riley County in the Second District, and fashions a First District that spans the northernmost state line from Colorado to Missouri, and then dips south to include Atchison County, Jefferson County, Leavenworth County and the northeast portion of Douglas County. Plaintiff attaches significance to the fact that Kansas Six would keep the University of Kansas (“KU”), Kansas State University (“K-State”), Emporia State University, Washburn University and the City of Topeka together in the Second District.
Intervenor O’Neal, Speaker of the Kansas House of Representatives, does not advocate a particular map, but he testified that during the redistricting process, the Senate and House committees learned that Riley County and K-State preferred to remain in the Second District, in part because of the National Bio- and Agro-Defense Facility (“NBAF”) that connects Riley County to eastern counties along the I-70 Corridor and Fort Leavenworth. Speaker O’Neal also testified that the House rejected Sunflower 9C because it does not maintain Riley County in the Second District. Finally, Speaker O’Neal testified that having the First District adjoin the Third District (as in Kansas Six) would better accommodate anticipated population shifts in future redistricting.
Intervenors Davis and Roy prefer Sunflower 13 or, alternatively, Sunflower 9C. Under Sunflower 13, the Second District would keep Riley County and most of Leavenworth County together, and include most of Wabaunsee County. These intervenors advocate keeping KU and K-State in one district, and also keeping Fort Riley and Fort Leavenworth in one district. They presented evidence that the Sunflower plans relocate less population from existing districts and divide fewer voting districts than Kansas Six. They also argue that Kansas Six unnecessarily splits the City of Lawrence, inappropriately adds Leavenworth and part of Douglas County to the First District in western Kansas, and removes the Flint Hills counties to the Second District from their previous home in the First District. Finally, in their post-hearing brief (leave for which was granted only with respect to issues of constitutionality), intervenors Davis and Roy argue that the Third District should include with Johnson and Wyandotte Counties a portion of Leavenworth County (instead of a portion of Miami County) because the portion of Leavenworth County adjacent to new development in Wyandotte County has more in common with the metropolitan area than does northern Miami County.
*1086Intervenors Senator Owens et al. prefer Sunflower 9C, but do not object to Sunflower 13. These intervenors argue that Sunflower 9C is free of the gerrymandering in Kansas Six, particularly with respect to the inclusion of Leavenworth in the First District. Senator Owens testified that during the redistricting process, his Senate Committee heard that the nine counties in southeast Kansas wish to be in the same district. He noted that Sunflower 9C would accomplish that goal by moving Montgomery County into the Second District from the Fourth District.
Intervenor Keller, a retired Army Lieutenant General, does not advocate a particular plan, but he testified that Riley and Leavenworth Counties should be in the same district, as they have been for many years, because of the ties between the two army posts in those counties. Intervenor Beer also seeks to keep Riley County in the Second District because of various initiatives that connect the City of Manhattan and Riley County to Eastern Kansas. Mr. Beer also presented evidence that both Riley County and the City of Manhattan passed resolutions preferring placement in the Second District.
Finally, intervenors Denning and Yoder (incumbent Third District Congressman) ask the Court to fill out the Third District with a portion of Miami County to the south, and not with a portion of Leavenworth County to the north. In support of their position, these intervenors argue that Miami County has been in the Third District as recently as 2002, while Leavenworth County has never been in the district; that the City of Spring Hill in northern Miami County straddles the Johnson-Miami County boundary, and should be contained in a single district; and that the City of Louisburg in northern Miami County is closely related to Johnson County, to which it is connected by a newly-improved US-69 Highway. Among the various plans that place part of Miami County in the Third District, these intervenors recommend either Capitol 1 or Black and White, which do not split the City of Hillsdale in Miami County.
The Court concludes that the best plan for the creation of new congressional districts is Sunflower 9C, modified to include a portion of Miami County instead of Leavenworth County in the Third District, specifically the portion of Miami County included in the Third District in Black and White. In support of that plan, the Court reasons as follows.
The Court agrees with all of the recommended plans that the entirety of Johnson and Wyandotte Counties should be included in the Third District. Those counties have formed the core of the Third District for decades, and as the Court concluded in O’Sullivan, they should be placed in the same district because they “represent the Kansas portion of greater Kansas City, a major socio-economic unit,” and the counties’ economic, political and cultural ties are significantly greater than their differences. O’Sullivan, 540 F.Supp. at 1204. The Court also agrees with O’Sullivan that Wyandotte County should be placed in a single district so that the voting power of its large minority population may not be diluted. See id.
The combined population of Johnson County and Wyandotte County is 701,684, or 11,595.5 less than the ideal for a congressional district in Kansas. The recommended plans, and other plans proposed to the legislature, make up that amount by including a portion of either Miami County or Leavenworth County in the Third District. The Court concludes that a portion of northern Miami County is more appropriately included in the Third District. Although intervenors Davis and Roy have belatedly argued that a portion of Leavenworth County should be included instead *1087of Miami County, the Court also received evidence that Leavenworth County residents wish for their entire county to be placed in the same district. Moreover, intervenors Denning and Yoder introduced persuasive evidence that any additional population for the Third District should come from Miami County. The Court agrees that the history of the district and the benefit of avoiding splitting the City of Spring Hill favor inclusion of northern Miami County. The Court also agrees that placing the City of Louisburg in a district with Johnson County is appropriate. Finally, the Court agrees that the Miami County division found in Black and White appropriately avoids splitting the City of Hillsdale.30
The Court further concludes that the Fourth District should continue to comprise Sedgwick County' and surrounding counties. The only evidence offered specifically relevant to the composition of this district was that Wichita and south-central Kansas make up a community of interest. The Court believes that Sunflower 9C and Kansas Six are superior to Sunflower 18 because they would allow the nine counties in the southeastern corner of the State to remain together in the Second District. Moreover, Sunflower 9C creates a district which is more centered in south-central Kansas, and more compact, by adding counties to the west. Kansas Six, on the other hand, adds a county and thus creates a geographical protuberance to the north of the existing Fourth District.
The greatest dispute with respect to congressional redistricting involves the composition of the First and Second Districts. As an initial matter, members of the legislative committees testified that the counties in southeast Kansas wish to reside in the same district. The Court agrees that the southeast Kansas community of interest is real and should be respected. Sunflower 9C and Kansas Six satisfy that goal by moving Montgomery County into the Second District.
The Court next concludes that Leavenworth County should not be moved to the First District, as in Kansas Six, but should instead abide in its historical place in the Second District, as proposed by Sunflower 9C. Leavenworth County residents wish to remain in the Second District, and no party has suggested any way in which Leavenworth County shares more in common with the western Kansas core of the First District than it does with the Second District counties. With its proximity to the Kansas City metropolitan area, and its unique communities of interest—including a military base and federal and state penitentiaries—Leavenworth County is more appropriately placed in the Second District, which is centered in eastern Kansas.
The Court also notes the Guidelines’ preference not to split populous cities or counties. Thus, the Court concludes that Douglas County and the City of Lawrence should not be split between the First and Second Districts, as in Kansas Six, but they are more appropriately placed entirely within the Second District.
The Court now addresses whether Riley County and the City of Manhattan should be placed in the Second District, as requested by intervenors Keller and Beer and as proposed by Kansas Six and Sunflower 13. The Court agrees that Riley County has some ties to eastern Kansas, as argued by those intervenors. Messrs. Keller and Beer also note that Riley County has long resided in the Second District. The Court appreciates the general desirability of maintaining counties in their past *1088districts, but circumstances that affect the placement of this county have changed over the last few decades. For example, including Riley County in the Second District made more sense before 1992, when the State of Kansas was allotted five congressional seats. Continued population shifts away from western Kansas and toward northeastern Kansas have made it increasingly difficult to keep Riley County in an eastern Kansas district, as evidenced by the fact that the layout of the existing Second District contains a significant protuberance for the sole purpose of reaching Riley and Pottawatomie Counties.
The plans that try to keep Riley County in the Second District thus cause adverse effects elsewhere in the State. Kansas Six, for example, accomplishes its goal of keeping Riley County in the Second District by creating an extremely contrived First District that quite inappropriately circles around the Second District to grab Leavenworth County, two other counties on the eastern border of the State and the northeastern portion of Douglas County (thereby dividing the City of Lawrence).31 Sunflower 13 succeeds in keeping Riley County in the Second District only by creating a protuberant Second District and a First District that extends a narrow finger nearly to Missouri in the north while doing the same in the center of the State. Sunflower 13 also eats into the Second District’s column of southeastern Kansas counties, which share a community of interest, and would divide Riley County from nearby Junction City in Geary County-
The Court concludes that the superior plan places Riley County, together with its neighboring Pottawatomie and Geary Counties, in the First District, as Sunflower 9C does. Placement of Riley County in a primarily agricultural district is not inappropriate, particularly given K-State’s position as the State’s preeminent agricultural university. Counsel for intervenor Beer conceded at the Court hearing that Riley County and Manhattan do share a community of interest with the counties in the First District. Certainly Riley County’s ties to western Kansas are far stronger than those of Leavenworth County or Douglas County, which Kansas Six proposes to move to the First District.
In short, Riley County’s ties to western Kansas, and the difficulty in creating a satisfactory map that keeps Riley County in the Second District, outweigh the county’s ties to eastern Kansas. Moving Riley County to the First District, as accomplished in Sunflower 9C, creates very compact districts without splitting major cities or counties, a result which the Court favors.
Finally, the Court also notes that although Riley County has previously been in the Second District, Sunflower 9C places only 8.8 percent of Kansas residents in a new district, while Kansas Six would relocate 14.5 percent of residents. Sunflower 9C also splits fewer voting districts than does Kansas Six. Thus, Sunflower 9C better satisfies the state’s policy, as embodied in the Guidelines, of attempting to respect existing political boundaries.
The Court’s plan results in two districts with populations of 713,278 and two with populations of 713,281. Such a distribution provides equality among Kansas voters as nearly as practicable, and therefore satisfies Article I, Section 2 of the U.S. Constitution. The Court’s plan maintains the voting strength of the minority population in Wyandotte County. The parties have not identified other possible issues concerning race or ethnicity. *1089The Court’s plan most effectively furthers state goals of creating compact and contiguous districts, preserving existing districts, maintaining county and municipal boundaries and grouping together communities of interest. See O’Sullivan, 540 F.Supp. at 1203. Accordingly, the Court orders that the State of Kansas adopt the congressional redistricting plan which is attached hereto as Appendix B.

REDISTRICTING OF THE KANSAS SENATE AND THE KANSAS STATE BOARD OF EDUCATION

The parties advocate four potential maps for the Senate. Several parties propose Buffalo 30-Revised, which passed the Senate as HB 2087 by a vote of 21 to 7; the House took no action on it. Buffalo 30 Revised has a total population deviation of 6.14 percent (relative mean deviation of 1.97 percent) and a Roeck score of 0.44 (standard deviation of 0.09).32
The other principal maps proposed by the parties were the For the People series of maps (For the People 12, For the People 13b and Essex A, which was derived as a low-population deviation map from the For the People series) and Wheat State 5. For the People 13b was introduced as part of SB 102 and passed the house by a vote of 67 to 50, but the Senate took no action on it. For the People 12 and Wheat State 5 failed to pass either house of the Kansas legislature. Essex A was prepared for the present litigation and was not before the state legislature or publicly vetted in any way. Defendant Secretary of State advocates the adoption of For the People 12 as a base map, and asks the Court to work from it to bring the total population deviation below two percent. All of the parties advocating State Board of Education maps do so based on the particular Senate map or maps that they favor.
For the People 12 has a total population deviation of 5.22 percent (relative mean deviation of 1.59 percent) and a Roeck score of 0.44 (standard deviation of 0.09). For the People 13b has a total population deviation of 5.22 percent (relative mean deviation of 1.59 percent) and a Roeck score of 0.44 (standard deviation of 0.09). Essex A has a total population deviation of 1.98 percent (relative mean deviation of 0.66 percent) and a Roeck score of 0.45 (standard deviation of 0.09). Wheat State 5 has a total population deviation of 7.37 percent (relative mean deviation of 2.08 percent); its Roeck score is not available on the Secretary of State’s website.
Beyond the question of map selection, several of the parties advocate specific positions they would like reflected in the new Senate map. Intervenors Roy and Davis argue that the panel should collapse an existing Senate district and add a new district in Johnson County to accommodate growth there, but caution that the Johnson County districts should not include any surrounding rural areas.
Intervenors Senator Owens, Henderson, Shaner and Wimmer argue that if the panel draws its own map, it should collapse a district in south-central Kansas to give Johnson County a new Senate district.
Intervenors Berry and Nichols argue that we should prepare a court-drawn map based upon the 2002 Senate map, that we should not collapse a district in south-central Kansas, and that Butler, Cowley *1090and Sumner counties should not be grouped with more rural counties.
Intervenors Senator King, Abrams and Merrick argue that the panel should not collapse districts in south-central or southeast Kansas; that Sumner and Cowley counties should be unified in a district; that Butler County should not be split; and that if a district is added in Johnson County, it should be in the southern portion of the county.
Intervenor Taylor argues that the panel should not split Olathe among multiple districts but instead should respect Olathe’s municipal boundaries. If it is necessary to augment Olathe’s population to obtain a more even population distribution, Intervenor Taylor argues that the panel should include citizens outside of Olathe city limits who are still served by Olathe school districts.
Intervenor Bradford argues that Leavenworth County should have its own Senate district.
Intervenors Landwehr, Smith and Mason argue that the panel should not disturb the alleged Hispanic majority in the 36th Senate District.
Intervenors Person, Pilcher-Cook and Snell argue that the panel should not divide the City of Shawnee into two or more districts, but should instead keep it as intact as possible in a single district.
Finally, in an amicus brief the Johnson County Commissioners argue that Johnson County is entitled to eight senate districts; that the panel should not extend Johnson County’s Senate districts outside the boundaries of Johnson County (except to include Lake Quivira or Spring Hill); that the panel should not include portions of Johnson County with other counties in a district; and that the panel should not remove any portion of Johnson County from any existing district.33
Ideally, we would begin our effort to redraw the districts with the 2002 map and adjust that map as necessary to achieve constitutional compliance. Where, however, the degree of changes in a state’s population requires significant changes to the state’s legislative districts, and particularly where, as here, legislative districts may need to be collapsed or relocated to areas of new growth, it may be that “no semblance of the existing plan’s district lines can be used.” Perry v. Perez, — U.S.-, 132 S.Ct. 934, 941, 181 L.Ed.2d 900 (2012). We conclude that the shifts in Kansas’s population since 2000 make the 2002 maps an impractical starting point for the construction of new legislative maps.
Our effort to choose a base map for modification is further frustrated by the higher standards applied to legislative maps drawn by district courts, as compared to maps drawn by the legislature itself. Connor v. Finch, 431 U.S. 407, 414, 97 S.Ct. 1828, 52 L.Ed.2d 465 (1977) (“[A] court will be held to stricter standards in accomplishing its task than will a state legislature.”). In this case, because the standards for court-drawn maps are higher, the high population deviations of the maps considered by the legislature and proposed in this litigation preclude our selection of any of them. Moreover, the maps proposed by the parties appear to be motivated in part by political considerations that do not merit consideration by the Court. Cox v. Larios, 542 U.S. 947, 949, 124 S.Ct. 2806, 159 L.Ed.2d 831 (2004) (Mem.) (Stevens, J., concurring) (“[T]he *1091drafters’ desire to give an electoral advantage to certain regions of the State and to certain incumbents (but not incumbents as such) did not justify the conceded deviations from the principle of one person, one vote.”), aff'g Larios v. Cox, 300 F.Supp.2d 1320, 1348-9 (N.D.Ga.2004). The alleged political motivations attributed to each map by those opposing it was made more than evident to the Court during our two days of evidentiary hearings in this matter.
Thus, rather than adopt a plan proposed by the parties or begin from the 2002 maps, we have drawn new legislative maps, motivated by “the most elemental requirement of the Equal Protection Clause in this area[,] that legislative districts be as nearly of equal population as is practicable.” Connor, 431 U.S. at 409-10, 97 S.Ct. 1828 (internal quotation marks omitted). This requirement is the “preeminent, if not the sole, criterion” for evaluating the constitutionality of redistricting plans. Chapman v. Meier, 420 U.S. 1, 23, 95 S.Ct. 751, 42 L.Ed.2d 766 (1975).
In undertaking the construction of new legislative maps, we have followed the Supreme Court’s instruction that, “[w]hen faced with the necessity of drawing district lines by judicial order, a court, as general rule, should be guided by legislative policies underlying the existing plan.” Abrams v. Johnson, 521 U.S. 74, 79, 117 S.Ct. 1925, 138 L.Ed.2d 285 (1997). The Guidelines and Criteria for 2012 Kansas Congressional and Legislative Redistricting are discussed in detail in the Introduction, supra.
In light of this guidance, we have developed new legislative maps that distribute population as evenly as practicable between districts, while also considering to a much lesser degree the state’s legislative policies guiding redistricting. In considering these guidelines, we note that the Supreme Court has enunciated several precautions. First, the Court has stated that “we do not find legally acceptable the argument that variances are justified if they necessarily result from a State’s attempt to avoid fragmenting political subdivisions by drawing congressional district lines along existing county, municipal, or other political subdivision boundaries.” Kirkpatrick, 394 U.S. at 533-534, 89 S.Ct. 1225. See also Abrams, 521 U.S. at 99, 117 S.Ct. 1925; Connor, 431 U.S. at 419-20, 97 S.Ct. 1828. Second, while preservation of incumbents is a permitted policy, White, 412 U.S. at 796, 93 S.Ct. 2348 (holding that minimizing contests between incumbents is not inherently “invidious”) (citing Burns v. Richardson, 384 U.S. 73, 89 n. 16, 86 S.Ct. 1286, 16 L.Ed.2d 376 (1966)), the Court in Abrams, 521 U.S. at 84, 117 S.Ct. 1925, implicitly approved the district court’s decision to subordinate protection of incumbents to other state policy factors, “because [incumbent protection] was inherently more political.” We will follow the Abrams Court’s lead in subordinating the protection of incumbents to the other legislative goals. Finally, we recognize that race should not be the predominant redistrieting factor to the exclusion of other factors, Shaw v. Reno, 509 U.S. 630, 657-58, 113 S.Ct. 2816, 125 L.Ed.2d 511 (1993), so we balance the need to avoid dilution of minority voting strength with the other redistricting principles. See Bush v. Vera 517 U.S. 952, 958-59, 116 S.Ct. 1941, 135 L.Ed.2d 248 (1996).
In keeping with the Supreme Court’s guidance, we have confined ourselves to drawing maps that comply with the Constitution and the Voting Rights Act, without displacing legitimate state policy judgments with the court’s own preferences. Perry, 132 S.Ct. at 941.34 *1092The Senate map and detailed description are presented in Appendix C.
The new Kansas Senate map has a total population deviation of 2.03 percent, with a relative mean deviation of 0.52 percent. This map is lower in total population deviation than any map passed by either house of the state legislature, and in fact lower in total deviation than any map presented to the state legislature. Among the maps in evidence, only Essex A has a lower total population deviation, and then by only 0.05 percent, roughly 36 people. The map we have adopted has a lower relative mean deviation, absolute mean deviation and standard deviation than Essex A. These statistics indicate that although the extreme ends of the population distribution may be slightly further apart, on average the districts in the map we have adopted are closer to a perfectly even population distribution.
In light of the Supreme Court’s view that “court-ordered reapportionment of a state legislature [need not] attain the mathematical preciseness required for congressional redistricting,” the population variation in the map we have adopted is de minimis and thus need not be justified by additional explanation. Chapman, 420 U.S. at 26-27 n. 19, 95 S.Ct. 751. Nevertheless, we offer some additional information on the two districts with the largest deviations from ideal.
The district with the greatest deviation from perfect population equality, District 4, reflects our attempt to preserve the district’s historical core, the district’s community of interest and the district’s unique African American racial makeup. After reviewing the makeup of the adjoining precincts, we concluded that adding additional population to that district threatened the values just identified. We chose instead to preserve that district with a slightly lower population in order to accommodate the state’s policies. Similarly, District 38 largely preserves a historical majority-minority district with a significant, predominantly Hispanic, minority base; this district’s slightly lower population allows for the preservation of the core of the old district and the district’s community of interest, while avoiding dilution of minority voting strength. We elected to leave the population of these two districts with slight deviations from the ideal because we could not achieve lower population deviations in these districts while also accommodating *1093these recognized state policies and complying with federal law.
In order to accommodate the county’s population growth, we created a new Senate district in Johnson County. Because the Kansas Constitution requires exactly 40 Senate districts, we concluded the recognized shift in our state’s population from rural to urban areas called for a collapse of an existing district. Because old District 21, located in north-central to northeast Kansas, was among the 2002 districts with the most significant population loss, Kansas Legislative Research Department, 2010 Adjusted Population Data (By Kansas Senate District) 7 (July 29, 2011), available at http://redistricting.ks.gOv/_ Census/PDF/ks_adj_pop.pdf, and because the Senator from District 21 has determined not to seek reelection, we collapsed that district. We hasten to add that this does not mean that the citizens in the former District 21 are left without representation-—-it means instead that new district will encompass different and greater territory than before and will carry a different number. By collapsing this district, we could create a new district, the new District 21, in Johnson County. Creation of the new district required that we adjust boundary lines throughout the Kansas City metropolitan area, and in doing so we sought to respect Kansas redistricting policy while also considering the arguments and evidence provided by interveners to this action. Specifically, we adjusted the districts to place the core of Olathe into one district, and the core of the city of Shawnee in another.
We recognize that this map removes some incumbents from their districts and also may place more than one incumbent in a district. As noted, we have subordinated protection of incumbents to other state policy factors and, of course, to the constitutional requirement of one person, one vote. When focused primarily on forming districts that comply with constitutional requirements while also respecting other Kansas redistricting policies, any efforts to protect incumbents would require our choosing among incumbents, an inherently political exercise that we are neither able nor inclined undertake.
We have developed new State Board of Education districts, described in Appendix E; these districts are nearly equal in population and reflect the decisions we made in developing the new Senate map. The new State Board of Education map has a total population deviation of 0.90 percent, with a relative mean deviation of 0.16 percent. This variation is de minimis.

REDISTRICTING OF THE KANSAS HOUSE OF REPRESENTATIVES

The parties, including plaintiff Essex, generally advocate the adoption of Cottonwood 1, a map that passed both the Kansas House (as HB 2606, by a vote of 109 to 14) and Kansas Senate (as HB 2371, by a vote of 21 to 19). The House failed to pass HB 2371 by a vote of 43 to 72, and the Senate failed to take action on HB 2606. Thus, although the same map passed both houses, neither house passed the other house’s bill and the map was never presented to the governor for his signature. Cottonwood 1 has a total population deviation of 9.86 percent (relative mean deviation of 2.8 percent). Cottonwood 1 has a mean Roeck score of 0.44 (standard deviation of 0.11). The Secretary of State argues that the court should take Cottonwood 1 as a starting point and then adjust the map to lower the total population deviation below two percent.
In the alternative, plaintiff supports the adoption of Cottonwood II, passed by the House as SB 102, by a vote of 67 to 50. The Senate took no action on SB 102. Cottonwood II was reintroduced as part of SB 176, which passed the House by a vote *1094of 81 to 43 but failed in the Senate by a vote of 12 to 14. Cottonwood II also has a total population deviation of 9.86 percent (relative mean deviation of 2.84 percent). Cottonwood II has a mean Roeck score of 0.44 (standard deviation of 0.11). Cottonwood 1 and II differ only in a few small respects: only districts 2, 4, 13, 93 and 101 differ in population between the two maps. According to Speaker O’Neal’s affidavit, Cottonwood II differs from Cottonwood 1 only in that it has minor adjustments made when representatives in adjoining districts agreed upon a shift in the proposed district boundaries. Aside from advocating particular maps, the parties have largely avoided advocating particular characteristics that a court-drawn map should include.
Our approach to drawing a new House map is largely discussed in the section addressing legislative redistricting above. We pause only to note that the maps proposed by the parties here have total population deviations close to 10 percent, far in excess of the high standard required for court-drawn maps. Again, in order to hone as closely as possible to the one-person-one-vote standard, we did not defer to the Cottonwood maps, but instead started with a clean slate. See Connor, 431 U.S. at 415, 97 S.Ct. 1828; O'Sullivan, 540 F.Supp. at 1202 (“[W]e are not required to defer to any plan that has not survived the full legislative process to become law.”). Where it was possible, we did our best to draw districts that were cohesive and easily identifiable for voters. But given the large number of House districts and the very uneven population in many of our rural counties, we often had to split towns in order to “share” their population with surrounding rural areas.
The new House map and a detailed description are presented in Appendix D. The new Kansas House map has a total population deviation of 2.87 percent, with a relative mean deviation of 0.52 percent. The two districts with the largest deviations are districts 34 and 35; the deviations in these districts, as in Senate District 4, reflect our attempt to preserve the districts’ community of interest and the districts’ unique African-American racial makeup. After reviewing the makeup of the adjoining precincts, we concluded that adding additional population to these two districts threatened the values just identified. For the map overall, the de minimis total population deviation is as low as is practicable—it is the best we can achieve while respecting the state Guidelines.

CONCLUSION

Given the nature of this proceeding, the evidence and the law, the Court is satisfied that its plans meet the requirements of Article I, Section 2 (with regard to the congressional map) and the Equal Protection Clause (with regard to the state maps) of the United States Constitution. The Court believes that its maps strike an appropriate balance between the competing interests which are legitimately at stake in a proceeding such as this: ensuring that all votes are of equal weight to the degree required by law; respecting different demographic groups and political interests; and to the extent practicable maintaining the geographical integrity of political subdivisions, voting districts and communities of interest. The Court recognizes that because it has tried to restore compact contiguous districts where possible, it is pushing a re-set button; its maps look different from those now in place. Some changes may not be popular and some people— perhaps many—will disagree that the Court has struck the appropriate balance. To those in that category—our fellow Kan*1095sans—we reiterate that the Court did not tread unreservedly into this political thicket. On short notice, with elections pending on the immediate horizon, we have acted solely to remedy a legislative default.
IT IS THEREFORE HEREBY DECLARED that the present congressional districts set forth in Chapter 4 of the Kansas Statutes deprive the citizens of the State of Kansas of their rights under Article 1, Section 2 of the United States Constitution, and that the present legislative and State Board of Education districts set forth in Chapter 4 of the Kansas Statutes deprive the citizens of the State of Kansas of their rights under the Fourteenth Amendment to the United States Constitution.
IT IS FURTHER DECLARED that the present congressional, legislative and Board of Education districts set forth in Chapter 4 of the Kansas Statutes may not hereafter be used as valid.
IT IS FURTHER ORDERED that defendant Secretary of State of the State is Kansas is hereby enjoined from receiving nominations and petitions for congressional office, from issuing certificates of nominations and elections and from all further acts necessary to the holding of elections for members of Congress in the districts established in 2002 as set forth in Chapter 4 of the Kansas Statutes.
IT IS FURTHER ORDERED that defendant Secretary of State of the State is Kansas is hereby enjoined from receiving nominations and petitions for legislative office, from issuing certificates of nominations and elections and from all further acts necessary to the holding of elections for members of the Kansas legislature in the districts established in 2002 as set forth in Chapter 4 of the Kansas Statutes.
IT IS FURTHER ORDERED that defendant Secretary of State of the State is Kansas is hereby enjoined from receiving nominations and petitions for membership on the State Board of Education, from issuing certificates of nominations and elections and from all further acts necessary to the holding of elections for members of the Kansas Board of Education in the districts established in 2002 as set forth in Chapter 4 of the Kansas Statutes.
IT IS FURTHER ORDERED that the State of Kansas shall have as its congressional districts those contained in the plan which is described and depicted in Appendix B attached hereto; as its state Senate districts those contained in the plan which is described and depicted in Appendix C attached hereto; as its state House districts those contained in the plan which is described and depicted in Appendix D attached hereto; and as its Board of Education districts those contained in the plan which is described and depicted in Appendix E attached hereto.
IT IS FURTHER ORDERED that defendant Secretary of State of the State of Kansas shall receive nominations and petitions for office, issue certificates of nominations and elections and conduct all further acts necessary to the holding of elections for members of Congress, members of the Kansas legislature and members of the Kansas Board of Education in the districts established by this order and set forth in Appendixes B through E attached hereto.
IT IS FURTHER ORDERED that any party who seeks an award of statutory attorney’s fees shall comply with Rule 54.2 of the Rules of Practice of the United States District Court for the District of Kansas and with Rule 54(d) of the Federal Rules of Civil Procedure.

*1096
List of Appendices

Appendix A Adjusted population data for 2012 Kansas state Senate, House and Board of Education districts
Appendix B Congressional maps, location descriptions and population summary report
Appendix C State Senate maps, location descriptions and population summary report
Appendix D State House maps, location descriptions and population summary report
Appendix E State Board of Education maps, location descriptions and population summary report
Kansas Legislative Research Department
68-West—Statehouse, 300 SW 10th Ave.
Topeka, Kansas 66612-1504
(785) 296-3181 FAX (785) ♦ 296-3824
kslegres@klrd.ks.gov
http://www.kslegislature.org/klrd
July 29, 2011
To: Kansas Legislature
From: Corey J. Carnahan, Principal Analyst
Alan D. Conroy, Director
Re: Adjusted Population Data
Enclosed are three documents displaying adjusted population data by Kansas county, House district, and Senate district. These adjusted numbers are the population figures that will be used to redraw State House, State Senate, and State Board of Education districts during the 2012 Legislative Session. For the redrawing of congressional districts, Kansas will use data obtained via the 2010 Census.
The census adjustment is conducted by the Secretary of State’s Office with the goal of determining the permanent place of residence for college/university students and military personnel located in the state.
County Data. Table 1 displays adjusted population data by county. The second column contains the 2010 Census population for each county; the third column contains the adjusted population figures; and the final column shows the number of residents gained or lost by a given county as a result of the adjustment.
State Senate and House Data. Tables 2 and 3 display adjusted population data by legislative district. The second column contains the 2010 Census population for each district; the third column contains the adjusted population figures; and the fourth column shows the number of residents gained or lost by a given district as a result of the adjustment.
The final two columns in Tables 2 and 3 relate to ideal district size. For Senate districts, the ideal district size is 70,986. For House districts, the ideal district size is 22,716. The fourth column shows how far each district is from the ideal population size. The fifth column displays, by percent, how close each district is to the ideal population of 100 percent. Historically, the courts have allowed legislative districts to be drawn with a population deviation of plus or minus 5 percent.
Please feel free to contact me with any questions or if more information is needed.
*10972010 Adjusted Population Data
(by Kansas county)
County 2010 2010 Adjusted 2010
Name Population_Population_Adjustment
Allen 13,371 13,414 43
Anderson 8,102 8,197 • 95
Atchison 16,924 16,417 (507)
Barber 4,861 4,925 64
Barton 27,674 27,967 293
Bourbon 15,173 15,173 0
Brown 9,984 10,104 120
Butler 65,880 65,940 60
Chase. 2,790 2,809 19
Chautauqua 3,669 3,713 44
Cherokee 21,603 21,659 56
Cheyenne 2,726 2.777 51
Clark 2,215 2,239 24
Clay 8,535 8,654 119
Cloud 9,533 9,351 (182)
Coffey 8,601 8,710 109
Comanche 1,891 1,911 20
Cowley 36,311 36,005 (306)
Crawford 39,134 38,029 (1,105)
Decatur 2,961 3,011 ■ 50
Dickinson 19,754 20,038 284
Doniphan 7,945 7,956 11
Douglas 110,826 98,665 (12,161)
Edwards 3,037 3,085 48
Elk 2,882 2.900 18
Ellis 28,452 26,727 (1,725)
Ellsworth 6,497 6,596 99
Finney 36,776 36,835 59
Ford 33,848 34,009 161
Franklin 25,992 26,159 167
Geary 34,362 34,392 30
Gove 2,695 2,765 70
Graham 2,597 2,663 66
Grant 7,829 7.900 71
Gray 6,006 6,081 75
Greeley 1,247 1,284 37
Greenwood 6.689 6,739 50
Hamilton 2.690 2,725 35
Harper 6,034 6,080 46
Harvey 34,684 34,667 (17)
Haskell 4,256 4,303 47
Hodgeman 1,916 1,970 54
Jackson 13,462 13,611 149
Jefferson 19,126 19,330 204
Jewell 3,077 3,130 53
Johnson 544,179 550,253 6,074
Kearny 3,977 4,024 47
Kingman 7,858 7,949 91
Kiowa 2,553 2,548 (5)
Labette 21,607 21,688 81
Lane 1,750 1.778 28
Leavenworth 76,227 76,562 335
Lincoln 3,241 3,296 55
*1098Linn 9,65.6 9,739
Logan Lyon McPherson 2,756 33,690 29,180 2,818 32,538 29,049 62 (1,152) (131)
Marion 12,660 12,532 (128)
Marshall 10,117 10,338 221
Meade 4,575 4,647 72
Miami 32,787 33,127 340
Mitchell 6,373 6,423 50
Montgomery 35,471 35,057 (414)
Morris 5,923 6,012 89
Morton 3.233 3,255 22
Nemaha 10,178 10,405 227
Neosho 16,512 16,512 0
Ness 3,107 3,137 30
Norton 5,671 5,764 93
Osage 16,295 16,448 153
Osborne 3,858 3,942 84
Ottawa 6,091 6,191 100
Pawnee 6,973 7,045 72
Phillips 5,642 5,757 115
Pottawatomie 21,604 21,819 215
Pratt 9,656 9,551 (105)
Rawlins 2,519 2,546 27
Reno 64,511 64,809 298
Republic 4,980 5,082 102
Rice 10,083 9,858 (225)
Riley 71,115 60,098 (11,017)
Rooks 5,181 5.263 82
Rush 3,307 3,339 32
Russell 6,970 7,050 80
Saline 55,606 55,731 125
Scott 4,936 5,024 88
Sedgwick 498,365 499,544 1,179
Seward 22,952 22,985 33
Shawnee 177,934 178,438 504
Sheridan 2,556 2,610 54
Sherman 6,010 6,003 (7)
Smith 3,853 3,915 62
Stafford 4,437 4,520 83
Stanton 2,235 2,258 23
Stevens 5,724 5,781 57
Sumner 24,132 24,412 280
Thomas 7,900 7,837 (63)
Trego 3,001 3,047 46
Wabaunsee 7,053 7,125 72
Wallace 1,485 1,514 29
Washington 5,799 5,937 138
Wichita 2.234 2.264 30
Wilson 9,409 9,490 81
Woodson 3,309 3,341 32
Wyandotte 157,505 157,805 300
Total
2,853,118 2,839,445
(13,673)
2010 ADJUSTED POPULATION DATA (BY KANSAS HOUSE DISTRICT)
District 2010 2010 Adjusted 2010 Deviation from Percent of
No. emulation Population Adjustment_Ideal_Ideal Size
1 20,329 20,385 56 (2,331) 9.7%
*10992 20,299 20,355 56 (2,361) 89.6
3 21.922 20,750 (1,172) (1,966) 91.3
4 20,981 21,061 80 (1,655) 92.7
5 21.996 22,086 90 (630) 97.2
6 26,961 27,262 301 4,546 120.0
7 19.922 19,993 71 (2,723) 88.0
8 20,232 20,256 24 (2,460) 89.2
9 21,122 21,268 146 (1,448) 93.6
10 25,352 24,212 (1,140) 1,496 106.6
11 21,445 21,079 (366) (1,637) 92.8
12 19.460 19,457 (3) (3,259) 85.7
13 17.996 18,146 150 (4,570) 79.9
14 27,630 27,877 247 5,161 122.7
15 27,123 27,270 147 4,554 120.0
16 18,949 19,196 247 (3,520) 84.5
17 23,303 23.753 450 1,037 104.6
18 21,120 21,411 291 (1,305) 94.3
19 20,371 20,566 195 (2,150) 90.5
20 22,415 22.753 338 37 100.2
21 21,104 21,394 290 (1.322) 94.2
22 21,395 21,475 80 (1,241) 94.5
23 20,831 20,917 86 (1,799) 92.1
24 20,368 20,432 64 (2,284) 89.9
25 20.461 20,687 226 (2,029) 91.1
26 31,058 31,014 (44) 8,298 136.5
27 32,289 32,843 554 10,127 144.6
28 26,379 27,002 623 4,286 118.9
29 20,245 20,491 246 (2,225) 90.2
30 21,881 22.141 260 (575) 97.5
31 19,669 19,698 29 (3,018) 86.7
32 20,891 20,735 (156) (1,981) 91.3
33 20,337 20,393 56 (2.323) 89.8
34 19,918 19,954 36 (2,762) 87.8
35 20,403 20,453 50 (2,263) 90.0
36 27,098 27,295 197 4,579 120.2
37 21,850 21,890 40 (826) 96.4
38 40,325 40,677 352 17,961 179.1
39 34,351 34,663 312 11,947 152.6
40 20,957 20,919 (38) (1,797) 92.1
41 19,860 19,824 (36) (2,892) 87.3
42 27,057 27,384 327 4,668 120.5
43 36,993 37,221 228 14,505 163.9
44 21,762 16,125 (5,637) (6,591) 71.0
45 29,825 28,801 (1,024) 6,085 126.8
46 24,552 20,179 (4,373) (2,537) 88.8
47 20,765 20,989 224 (1,727) 92.4
48 38,916 39,598 682 16,882 174.3
49 26,967 27,332 365 4,616 120.3
50 22,000 22,279 279 (437) 98.10%
51 22,133 22,426 293 (290) 98.7%
52 22,542 22,775 233 59 100.3
53 23,340 3,619 279 903 104.0
54 22,524 22,670 146 (46) 99.8
55 21,171 20,576 (595) (2,140) 90.6
56 20,158 20,194 36 (2,522) 88.9
57 21,197 21,273 76 (1,443) 93.6
58 21,153 21.141 (12) (1,575) 93.1
59 21,469 21,689 220 (1,027) 95.5
60 21,595 20,371 (1,224) (2,345) 89.7
61 24,567 24,807 240 2,091 109.2
62 20,162 20,509 347 (2,207) 90.3
*110063 22,789 22,266 (523) (450) 98.0
64 32,032 32,026 (6) 9,310 141.0
65 22,589 22,673 84 (43) 99.8
66 34,584 24,162 (10,422) 1,446 106.4
67 24,852 24,319 (533) 1,603 107.1
68 20,392 20,681 289 (2,035) 91.0
69 21,239 21,348 109 (1,368) 94.0
70 20,195 20,108 (87) (2,608) 88.5
71 21,133 21,047 (86) (1,669) 92.7
72 22,366 22,352 (14) (364) 98.4
73 20,713 20,465 (248) (2,251) 90.1
74 20,785 20,899 114 (1,817) 92.0
75 21,740 21,562 (178) (1,154) 94.9
76 20,876 21,054 178 (1,662) 92.7
77 22,516 22,651 135 (65) 99.7
78 20,447 20,392 (55) (2,324) 89.8
79 20,632 20,432 (200) (2,284) 89.9
80 20,532 20,759 227 (1,957) 91.4
81 23,242 23,440 198 724 103.2
82 24,960 25,054 94 2,338 110.3
83 20,044 20,240 196 (2,476) 89.1
84 19,066 19,053 (13) (3,663) 83.9
85 25,053 25,178 125 2,462 110.8
86 22,040 22,060 20 (656) 97.1
87 26,547 26,483 (64) 3,767 116.6
88 21,279 21,278 (1) (1,438) 93.7
89 24,429 23,948 (481) 1,232 105.4
90 25,763 26,038 275 3,322 114.6
91 21,438 21,514 76 (1,202) 94.7
92 21,084 21,096 12 (1,620) 92.9
93 25,269 25,508 239 2,792 112.3
94 26,172 26,396 224 3,680 116.2
95 21,493 21,076 (417) (1,640) 92.8
96 23,195 23,244 49 528 102.3
97 20,232 20,273 41 (2,443) 89.2
98 20,631 20,621 (10) (2,095) 90.8
99 34,751 35,005 254 12,289 154.1
100 25,827 26,190 363 3,474 115.3
101 20,821 20,980 159 (1,736) 92.4
102 20,090 19,908 (182) (2,808) 87.6
103 21,890 21,883 (7) (833) 96.3
104 21,567 21,867 300 (849) 96.3
105 24,955 25,098 143 2,382 110.5%
106 19,150 19,562 412 (3,154) 86.1%
107 19,899 19,887 (12) (2,829) 87.5
108 21,374 21,607 233 (1,109) 95.1
109 18,283 18,550 267 (4,166) 81.7
110 20,985 21,279 294 (1,437) 93.7
111 23,476 21,703 (1,773) (1,013) 95.5
112 20,797 20,958 161 (1,758) 92.3
113 18,946 18,874 (72) (3,842) 83.1
114 21,602 21,663 61 (1,053) 95.4
115 21,825 22,060 235 (656) 97.1
116 19,915 20,101 186 (2,615) 88.5
117 18,105 18,133 28 (4,583) 79.8
118 18,449 18,759 310 (3,957) 82.6
119 23,934 24,024 90 1,308 105.8
120 19,519 19,855 336 (2,861) 87.4
121 19,063 19,113 50 (3,603) 84.1
122 19,688 19,983 295 (2,733) 88.0
123 20,756 20,843 87 (1,873) 91.8
*1101124 21,020 21,206 186 (1,510) 93.4
125 22,636 22,667 31 (49) 99.8%
Totals 2,853,118 2,839,445 (13,673)
2010 ADJUSTED POPULATION DATA
(BY KANSAS SENATE DISTRICT)
District 2010 2010 Adjusted 2010 Deviation from Percent of
No. Population Population Adjustment_Ideal_Ideal Size
1 69,919 69,907 (12) (1,079) 98.5%
2 74,901 63,454 (11,447) (7,532) 89.4
3 81,860 81,630 (230) 10,644 115.0
4 62,358 62,486 128 (8,500) 88.0
5 75,528 75,760 232 4,774 106.7
6 66,722 66,672 (50) (4,314) 93.9
7 66,551 67,163 612 (3,823) 94.6
8 63,197 63,768 571 (7,218) 89.8
9 88,376 89,239 863 18,253 125.7
10 76,355 77,373 1,018 6,387 109.0
11 69,452 70,624 1,172 (362) 99.5
12 70,151 70,769 618 (217) 99.7
13 65,565 64,480 (1,085) (6,506) 90.8
14 61,993 61,708 (285) (9,278) 86.9
15 63,117 63,426 309 (7,560) 89.4
16 70,811 70,905 94 (81) 99.9
17 62,307 61,219 (1,088) (9,767) 86.2
18 67,438 67,336 (102) (3,650) 94.9
19 65,414 65,772 358 (5,214) 92.7
20 67,196 67,663 467 (3,323) 95.3
21 61,803 62,325 522 (8,661) 87.8
22 95,140 84,299 (10,841) 13,313 118.8
23 91,066 91,509 443 20,523 128.9
24 71,161 71,518 357 532 100.7
25 75,868 75,779 (89) 4,793 106.8
26 82,246 82,842 596 11,856 116.7
27 74,202 74,665 463 3,679 105.2
28 65,583 65,561 (22) (5,425) 92.4
29 68,805 68,301 (504) (2,685) 96.2
30 81,936 82,361 425 11,375 116.0
31 78,681 78,912 231 7,926 111.2
32 66,171 66,207 36 (4,779) 93.3
33 64,554 65,003 449 (5,983) 91.6
34 64,511 64,809 298 (6,177) 91.3
35 66,006 66,096 90 (4,890) 93.1
36 68,097 66,931 (1,166) (4,055) 94.3
37 91,466 92,875 1,409 21,889 130.8
38 70,617 71,005 388 19 100.0
39 64,662 64,988 326 (5,998) 91.6
40 61,332 62,105 773 (8,881) 87.5%
Total 2,853,118 2,839,445 (13,673)
*1102[[Image here]]
*1103[[Image here]]
*1104[[Image here]]
*1105[[Image here]]
*1106[[Image here]]
*1107[[Image here]]
Plan: M5_District Court - Congress for KLRD TR
Plan Type: Congressional
Administrator: KLRD
User:
Population Summary Report
Wednesday June 6, 2012 2:37 PM
DISTRICT POPULATION DEVIATION . DEVN.
01 713,278 -2 0.00
02 713,272 -8 0.00
03 713,287 7 0.00
04 713,281 1 0.00
*1108Total Population: 2,853,118
Ideal District Population: 713,280

Summary Statistics

Population Range: 713,272 to 713,287
Ratio Range: 1.00
Absolute Range: -8 to 7
Absolute Overall Range: 15.00
Relative Range: 0.00% to 0.00%
Relative Overall Range: 0.00%
Absolute Mean Deviation: 4.50
Relative Mean Deviation: 0.00%
Standard Deviation: 6.24
Congressional district 1 shall consist of all of Barton county; and all of Chase county; and all of Cheyenne county; and all of Clark county; and all of Clay county; and all of Cloud county; and all of Decatur county; and all of Dickinson county; and all of Ellis county; and all of Ellsworth county; and all of Finney county; and all of Ford county; and all of Geary county; and all of Gove county; and all of Graham county; and all of Grant county; and all of Gray county; and all of Greeley county; and all of Hamilton county; and all of Haskell county; and all of Hodgeman county; and all of Jewell county; and all of Kearny county; and all of Lane county; and all of Lincoln county; and all of Logan county; and all of Lyon county; and all of McPherson county; and all of Marion county; and the following voting districts in Marshall county: (000010); and the following blocks in voting district (000110), tract 0407.01, block group 1, in Marshall county: block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 308; and the following blocks in voting district (000110), tract 0605.10, block group 1, in Marshall county: block 141; and the following blocks in voting district (000110), tract 0901.86, block group 1, in Marshall county: block 086, block 220, block 221, block 222, block 223, block 224, block 225, block 235, block 236, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 270, block 271, block 272, block 273, block 274, block 283, block 284; and the following blocks in voting district (000120), tract 0901.86, block group 1, in Marshall county: block 083, block 084, block 085, block 089; and the following voting districts in Marshall county: (000130), (000150), (000160), (00017A), (00017B), (00018A), (00018B), (00019A), (00019B), (00019C), (000200), (000230), (000240), (000260); and all of Meade county; and all of Mitchell county; and all of Morris county; and all of Morton county; and all of Ness county; and all of Norton county; and all of Osborne county; and all of Ottawa county; and the following voting districts in Pawnee county: (000010); and the following blocks in voting district (000020), tract 9703.00, block group 1, in Pawnee county: block 099, block 103, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 287, block 288, block 289, block 290, block 291, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 318, block 319, block 320, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 399, block 400, block 401, block 402, block 403, block 404, block 437, block 438, block 439, block 440, block 441, block 442, block 443, block *1109444, block 445, block 446, block 447, block 448, block 449, block 450, block 451, block 452, block 453, block 454, block 455, block 457, block 458, block 459, block 460, block 461, block 462, block 463, block 464, block 465, block 466, block 467, block 468, block 469, block 470, block 471, block 472, block 473, block 474, block 475, block 476, block 478, block 479, block 480, block 775, block 781; and the following voting districts in Pawnee county: (000030); and the following blocks in voting district (000050), tract 9703.00, block group 1, in Pawnee county: block 162, block 166, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 363, block 364, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 393, block 394, block 395, block 396, block 397, block 398; and the following voting districts in Pawnee county: (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (00017A), (00017B), (000190), (000200), (000210), (000230), (000240), (000250); and all of Phillips county; and all of Pottawatomie county; and all of Rawlins county; and all of Reno county; and all of Republic county; and all of Rice county; and all of Riley county; and all of Rooks county; and all of Rush county; and all of Russell county; and all of Saline county; and all of Scott county; and all of Seward county; and all of Sheridan county; and all of Sherman county; and all of Smith county; and all of Stanton county; and all of Stevens county; and all of Thomas county; and all of Trego county; and all of Wabaunsee county; and all of Wallace county; and all of Washington county; and all of Wichita county.
Congressional district 2 shall consist of all of Allen county; and all of Anderson county; and all of Atchison county; and all of Bourbon county; and all of Brown county; and all of Cherokee county; and all of Coffey county; and all of Crawford county; and all of Doniphan county; and all of Douglas county; and all of Franklin county; and all of Jackson county; and all of Jefferson county; and all of Labette county; and all of Leavenworth county; and all of Linn county; and the following voting districts in Marshall county: (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100); and the following blocks in voting district (000110), tract 0407.01, block group 1, in Marshall county: block 038, block 047; and the following blocks in voting district (000110), tract 0901.86, block group 1, in Marshall county: block 267, block 268, block 269, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, blQck 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 318; and the following blocks in voting district (000120), tract 0407.01, block group 1, in Marshall county: block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 030, block 031, block 039, block 040, block 661; and the following blocks in voting district (000120), *1110tract 0901.86, block group 1, in Marshall county: block 066, block 067, block 082, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 115, block 116, block 117, block 118, block 122, block 123, block 124, block 125, block 126, block 127, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210,' block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 282, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 319, block 320, block 321, block 324, block 325; and the following voting districts in Marshall county: (000140), (000210), (000220), (000250), (000270), (000280), (000290), (000300); and the following blocks in voting district (000010), tract 1004.00, block group 1, in Miami county: block 060, block 061, block 062, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 074, block 075, block 076, block 085, block 086, block 089; and the following blocks in voting district (000010), tract 1005.00, block group 3, in Miami county: block 188, block 189, block 190, block 191, block 192; and the following voting districts in Miami county: (000020), (000050), (000060); and the following blocks in voting district (00007A), tract 1001.00, block group 1, in Miami county: block 026, block 031, block 041, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 071, block 072, block 073, block 074, block 075, block 076, block 078, block 079, block 080, block 081, block 084, block 085, block 086, block 087, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 124, block 125, block 126, block 129, block 130; and the following voting districts in Miami county: (000090), (000100), (00011A), (00011B), (00012A), (00012B), (00013A), (00013B), (00013C), (000140), (00016A), (00016B), (000170), (00018A), (00018B), (00019A), (00019B), (000200); and the following blocks in voting district (000210), tract 1001.00, block group 1, in Miami county: block 082, block 083, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123; and the following blocks in voting district (000210), tract 1001.00, block group 2, in Miami county: block 110, block 111, block 114, block 117, block 118, block 119, block 120, block 121, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 220, block 221, block 222, block 223, block 224, block 228; and the following blocks in voting district (000210), tract 1001.00, block group 3, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006,- block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block *1111018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 065, block 066, block 067; and the following blocks in voting district (000210), tract 1002.00, block group 2, in Miami county: block 067, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 259, block 260, block 261, block 262; and the following blocks in voting district (000210), tract 1005.00, block group 3, in Miami county: block 023, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 043; and the following blocks in voting district (000210), tract 1006.01, block group 5, in Miami county: block 002, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 053; and the following blocks in voting district (000210), tract 1006.02, block group 1, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 048; and the following voting districts in Miami county: (000240), (000250), (200010), (200020), (900030), (900040), (900080), (900120), (900160), (900180); and all of Montgomery county; and all of Nemaha county; and all of Neosho county; and all of Osage county; and all of Shawnee county; and all of Wilson county; and all of Woodson county. (000270), (000280), (900010), (900020), (900050), (900070), (900140), (900150),
Congressional district 3 shall consist of all of Johnson county; and the following blocks in voting district (000010), tract 1004.00, block group 1, in Miami county: block 002, block 003, block 004, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 063, block 064, block 186; and the following blocks in voting district (000010), tract 1005.00, block group 3, in Miami county: block 079, block 080, block 081, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096; and the following voting districts in Miami county: (00003B), (00004B), (00004C); and the following blocks in voting district (00007A), tract 1001.00, block group 1, in Miami county: block 006, block 007, block 008, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 042, block 047, block 053, block 054, block 055, block 056, block 058, block 059, block 060, block 061, block 077, block 128, block 132, block 136; and the following blocks in voting district (00007A), tract 1002.00, block group 1, in Miami county: block 000, block 037, block 038, block 039; and the following blocks in voting district (00007A), tract 1002.00, block group 2, in Miami county: block 026, block 027, block 028, block 029, block 057, block 061, block 062, block 063, block 064, block 069; and the following blocks in voting district (00007A), tract 1002.00, block group 3, in Miami county: block 000, block 001, block 002, block 003, block 004, block 026, block 027, block 028, block 030; and the following voting districts in Miami county: (00007B), (000080); and the following blocks in voting district (000210), tract 1002.00, block group 2, in Miami *1112county: block 058, block 059, block 060, block 065, block 066, block 068, block 255; and the following blocks in voting district (000210), tract 1002.00, block group 3, in Miami county: block 029; and the following voting districts in Miami county: (000220), (00023A), (00023B), (00023C), (00023D), (000260), (300010), (300020), (900090), (900100), (900110), (900130); and all of Wyandotte county.
Congressional district 4 shall consist of all of Barber county; and all of Butler county; and all of Chautauqua county; and all of Comanche county; and all of Cowley county; and all of Edwards county; and all of Elk county; and all of Greenwood county; and all of Harper county; and all of Harvey county; and all of Kingman county; and all of Kiowa county; and the following blocks in voting district (000020), tract 9703.00, block group 1, in Pawnee county: block 433, block 434, block 435, block 436, block 456, block 477, block 481, block 482, block 774; and the following voting districts in Pawnee county: (000040); and the following blocks in voting district (000050), tract 9703.00, block group 1, in Pawnee county: block 268, block 390, block 391, block 392, block 405, block 406, block 407, block 408, block 409, block 432; and the following voting districts in Pawnee county: (000060), (000180), (000220); and all of Pratt county; and all of Sedgwick county; and all of Stafford county; and all of Sumner county.
*1113[[Image here]]
*1114[[Image here]]
*1115[[Image here]]
*1116[[Image here]]
*1117[[Image here]]
*1118[[Image here]]
*1119[[Image here]]
*1120[[Image here]]
*1121[[Image here]]
*1122[[Image here]]
*1123[[Image here]]
*1124[[Image here]]
*1125[[Image here]]
*1126[[Image here]]
*1127[[Image here]]
*1128Plan: M5_District Court—Senate for KLRD TR
Plan Type: Senate
Administrator: KLRD
User:
Population Summary Report
Thursday June 7. 2012 3:53 PM
DISTRICT AD.TJPOPULATION DEVIATION DEVN.
1 71.574 588 0.83
2 70,340 -646 -0.91
3 70,457 -529 -0.75
4 70,224 -762 -1.07
5 70.861 -125 -0.18
6 70,430 -556 -0.78
7 71.292 306 0.43
8 70,694 -292 -0.41
9 70.810 -176 -0.25
10 70,880 -106 -0.15
11 71,203 217 0.31
12 70.810 -176 -0.25
13 71,461 475 0.67
14 71,037 51 0.07
15 71,217 231 0.33
16 71,384 398 0.56
17 71,665 679 0.96
18 70,566 -420 -0.59
19 71,351 365 0.51
20 71,534 548 0.77
21 71,213 227 0.32
22 71,540 554 0.78
23 71,536 550 0.77
24 70,470 -516 -0.73
25 71,376 390 0.55
26 71,463 477 0.67
27 71,016 30 0.04
28 70,689 -297 -0.42
29 71,036 50 0.07
30 70,939 -47 -0.07
31 71,381 395 0.56
32 70.575 -411 -0.58
33 71,274 288 0.41
34 70.861 -125 -0.18
35 70,513 473 -0.67
36 70,624 362 -0.51
37 70,663 —323 -0.46
38 70.293 -693 -0.98
39 70,629 -357 -0.50
40 71,564 578 0.81
Total Population: 2,839,445
Ideal District Population: 70,986

Summary Statistics:

Population Range: 70,224 to 71,665
Ratio Range: 1.02
Absolute Range: -762 to 679
Absolute Overall Range: 1,441.00
Relative Range: -1.07% to 0.96%
Relative Overall Range: 2.03%
*1129Absolute Mean Deviation: 369.73
Relative Mean Deviation: 0.52%
Standard Deviation: 423.16
Senatorial district 1 shall consist of all of Atchison county; and all of Brown county; and all of Doniphan county; and all of Jackson county; and the following voting districts in Marshall county: (000010), (000020), (000050), (000060), (000070), (000090), (000110), (000120), (000140), (000210), (000220), (000240), (000250), (000260), (000290), (000300); and all of Nemaha county; and the following voting districts in Pottawatomie county: (00001Ó), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190); and the following blocks in voting district (000200), tract 0001.00, block group 1, in Pottawatomie county: block 171, block 172, block 173; and the following blocks in voting district (000200), tract 0001.00, block group 2, in Pottawatomie county: block 098, block 099, block 100, block 103, block 187, block 188; and the following blocks in voting district (000200), tract 0001.00, block group 3, in Pottawatomie county: block 005; and the following voting districts in Pottawatomie county: (000230), (000240); and the following blocks in voting district (00026A), tract 0001.00, block group 1, in Pottawatomie county: block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 222, block 223, block 224; and the following blocks in voting district (00026A), tract 0002.00, block group 3, in Pottawatomie county: block 000; and the following voting districts in Pottawatomie county: (900030).
Senatorial district 2 shall consist of the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 003, block 005, block 006, block 007, block 009, block 010, block 011, block 015, block 017, block 018, block 019, block 022, block 023, block 087, block 089, block 092; and the following blocks in voting district (00006A), tract 0006.03, block group 1, in Douglas county: block 002, block 003, block 004, block 005, block 013, block 014, block 016, block 017, block 018, block 035, block 036, block 040, block 058, block 060, block 065, block 066, block 098; and the following blocks in voting district (00006A), tract 0014.00, block group 2, in Douglas county: block 002; and the following blocks in voting district (00006A), tract 0015.00, block group 1, in Douglas county: block 080, block 081, block 093, block 094, block 095, block 097; and the following blocks in voting district (00006A), tract 0016.00, block group 2, in Douglas county: block 012, block 013, block 044, block 046, block 047, block 048, block 049, block 056; and the following voting districts in Douglas county: (00007A), (000080), (000090), (00010A), (000110), (00012A), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000210), (000220), (000240), (000250), (000260), (000270), (000290), (000300), (000310), (000320), (000330), (000340); and the following blocks in voting district (000360), tract 0009.01, block group 2, in Douglas county: block 004, block 005, block 012, block 014, block 015, block 016, block 017; and the following voting districts in Douglas county: (000400); and the following blocks in voting district (000410), tract 0010.01, block group 1, in Douglas county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 023, block 024, block 025, block 026, block 027, block 028, block 037, block 038, block 042, block 043, block 044; and the following blocks in voting district (000420), tract 0002.00, block group 1, in Douglas *1130county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 022, block 023, block 024, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035; and the following blocks in voting district (000420), tract 0002.00, block group 3, in Douglas county: block 000, block 001, block 002, block 017; and the following blocks in voting district (000420), tract 0002.00, block group 4, in Douglas county: block 000, block 001, block 019, block 020, block 021, block 022; and the following blocks in voting district (000420), tract 0002.00, block group 5, in Douglas county: block 001, block 002, block 003, block 004; and the following blocks in voting district (000430), tract 0010.01, block group 1, in Douglas county: block 000, block 001, block 002, block 003; and the following blocks in voting district (000430), tract 0010.02, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following voting districts in Douglas county: (000460), (000470); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 012, block 013, block 014, block 016, block 020, block 021, block 050, block 051, block 052, block 076, block 077, block 078, block 079, block 091, block 093; and the following blocks in voting district (00048A), tract 0001.00, block group 3, in Douglas county: block 023, block 025, block 027; and the following voting districts in Douglas county: (00050A), (00050C), (00052A), (000560); and the following blocks in voting district (000580), tract 0015.00, block group 1, in Douglas county: block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 098, block 099; and the following blocks in voting district (000580), tract 0015.00, block group 2, in Douglas county: block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 075; and the following voting districts in Douglas county: (00061A), (400010), (400020), (400030), (400040), (400060), (400080), (900040), (900050), (900060), (900070), (900080), (900090), (900120), (900150), (900170); and the following voting districts in Jefferson county: (000010), (000020), (000030), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130).
Senatorial district 3 shall consist of the following voting districts in Douglas county: (000020); and the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 000, block 001, block 002, block 004, block 008, block 024, block 027, block 028, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 066, block 069, block 070, block 072, block 073, block 074, block 075, block 086, block 090; and the following blocks in voting district (000050), tract 0001.00, block group 3, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 009, block 010; and the following voting districts in Douglas county: (000200), (000230), (000280), (000350); and the following blocks in voting district (000360), tract 0009.01, block group 4, in Douglas county: block 001, block 003, block 004, block 005, block 006; and the *1131following blocks in voting district (000360), tract 0009.01, block group 5, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following voting districts in Douglas county: (000370), (000380); and the following blocks in voting district (000410), tract 0010.01, block group 2, in Douglas county: block 002, block 005, block 006, block 008, block 009, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 034, block 035; and the following blocks in voting district (000420), tract 0002.00, block group 5, in Douglas county: block 000; and the following blocks in voting district (000430), tract 0002.00, block group 5, in Douglas county: block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (000430), tract 0002.00, block group 6, in Douglas county: block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017; and the following voting districts in Douglas county: (00044A), (000450); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 047, block 048, block 049, block 053, block 054, block 055, block 064, block 065, block 067, block 068, block 080, block 081, block 082, block 083, block 084, block 085, block 088, block 094, block 095; and the following blocks in voting district (00048A), tract 0001.00, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040; and the following blocks in voting district (00048A), tract 0001.00, block group 3, in Douglas county: block 008, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 028, block 029, block 030, block 031; and the following voting districts in Douglas county: (00048B), (00048C), (00048D); and the following blocks in voting district (00053A), tract 0008.01, block group 1, in Douglas county: block 000, block 001, block 002, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 030, block 043; and the following blocks in voting district (00053A), tract 0008.01, block group 2, in Douglas county: block 004, block 005, block 006, block 007, block 008, block 009, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 034, block 036, block 042; and the following voting districts in Douglas county: (000600), (000620), (000630), (000640), (000650), (000660); and the following blocks in voting district (00067A), tract 0008.01, block group 1, in Douglas county: block 017, block 028, block 029, block 038, block 039, block 048, block 049; and the following blocks in voting district (00067A), tract 0008.01, block group 2, in Douglas county: block 032, block 033, block 038, block 039, block 040, block 041, block 043, block 045; and the following blocks in voting district (00067A), tract 0008.02, block group 2, in Douglas county: block 004, block 005, block 006, block 007, block 018; and the following blocks in voting district (00067A), tract 0009.02, block group 1, in Douglas county: block 031, block 032, block 037, block 038, block 039, block 043; and the following blocks in voting district (00067A), tract 0012.01, block group 1, in Douglas county: block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 081, block 082, block 083; and the following voting districts in Douglas county: *1132(00067B); and the following blocks in voting district (000680), tract 0012.01, block group 1, in Douglas county: block 130, block 131, block 132, block 133, block 135, block 136, block 137, block 138, block 139; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 015, block 016, block 017, block 018, block 019, block 020, block 051, block 052, block 053, block 054, block 073, block 074, block 075, block 076, block 077, block 079; and the following voting districts in Douglas county: (200010), (200020), (400050), (400070), (400090), (400100), (900020), (900100), (900110), (900130), (900140), (900160); and the following voting districts in Leavenworth county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000300), (000310), (000320); and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 018, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044; and the following voting districts in Leavenworth county: (000350), (000360), (000370), (000380), (000390), (900010), (900020), (900030), (900080).
Senatorial district 4 shall consist of the following voting districts in Wyandotte county: (600090), (600120), (600130), (600160), (600170), (600200), (600210), (600250), (600450), (600500), (600520), (600610), (600620), (600650), (600660), (600690), (600700), (600730), (600740), (600890), (600900), (600930), (600940), (600970), (600980), (601010), (601020). (600100), (600110), (600140), (600150), (600180), (600190), (600220), (600230), (600470), (600480), (600590), (600600), (600630), (600640), (600670), (600680), (600710), (600720), (600870), (600880), (600910), (600920), (600950), (600960), (600990), (601000),
Senatorial district 5 shall consist of the following voting districts in Leavenworth county: (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (00017A), (00017B), (000180), (00019A), (00019B), (000200), (000210), (000220), (000230), (000240), (000250), (000260), (00027A), (000280), (00029A), (00029C), (00029D); and the following blocks in voting district (000330), tract 0711.01, block group 3, in Leavenworth county: block 053, block 054; and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 019, block 020, block 021; and the following blocks in voting district (000330), tract 0711.02, block group 2, in Leavenworth county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027, block 028, block 033, block 038, block 056, block 060, block 061, block 062, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072; and the following blocks in voting district (000330), tract 0711.02, block group 3, in Leavenworth county: block 000, block 033, block 034, block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048; and the following voting districts in Leavenworth county: (000340), (300010), (800010), (900040), (900050), (900060); and the following voting districts in Wyandotte county: (600010), (600020), (600030), (600040), (600050), (600060); and the following blocks in voting district (600070), tract 0447.02, block group 2, in Wyandotte county: block 034; and the following blocks in voting district (600070), tract 0447.02, block group 3, in Wyandotte county: block 021, block 022, block 023, block 024, block 036, block 037, block 038, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block *1133054, block 055, block 056, block 072; and the following blocks in voting district (600070), tract 0447.02, block group 4, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (600080), tract 0447.02, block group 1, in Wyandotte county: block 008, block 009, block 010, block Oil, block 012, block 015, block 021; and the following blocks in voting district (600080), tract 0447.02, block group 2, in Wyandotte county: block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 032, block 033; and the following blocks in voting district (600760), tract 0447.03, block group 1, in Wyandotte county: block 028, block 029, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 106, block 108; and the following blocks in voting district (600760), tract 0447.04, block group 2, in Wyandotte county: block 016, block 017, block 047, block 048, block 049; and the following blocks in voting district (600760), tract 0448.03, block group 2, in Wyandotte county: block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 098, block 099; and the following blocks in voting district (601030), tract 0442.01, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003; and the following blocks in voting district (601030), tract 0442.01, block group 4, in Wyandotte county: block 017; and the following blocks in voting district (601030), tract 0446.01, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060; and the following blocks in voting district (601030), tract 0446.02, block group 1, in Wyandotte county: block 015, block 016, block 017, block 018, block 019, block 020, *1134block 021, block 022, block 023, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (601030), tract 0448.04, block group 2, in Wyandotte county: block 000, block 002, block 003, block 004; and the following voting districts in Wyandotte county: (601040), (601050); and the following blocks in voting district (601060), tract 0447.04, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025; and the following blocks in voting district (601060), tract 0448.04, block group 2, in Wyandotte county: block 013, block 014, block 015, block 016, block 017, block 018, block 022, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049; and the following voting districts in Wyandotte county: (601070), (601080), (601090), (601100).
Senatorial district 6 shall consist of the following voting districts in Johnson county: (001540), (900490), (900500), (900510); and the following blocks in voting district (900520), tract 0521.01, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 015, block 016, block 017, block 018, block 019, block 025, block 026, block 052, block 053; and the following blocks in voting district (900520), tract 0522.01, block group 2, in Johnson county: block 014, block 017, block 018; and the following blocks in voting district (900560), tract 0504.00, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 015, block 016, block 018, block 019; and the following blocks in voting district (600070), tract 0447.02, block group 2, in Wyandotte county: block 029, block 030; and the following blocks in voting district (600070), tract 0447.02, block group 3, in Wyandotte county: block 000, block 003, block 004, block 007, block 008, block Oil, block 012, block 015, block 016, block 019, block 020, block 027, block 028, block 031, block 032, block 035, block 039, block 057, block 058, block 061, block 062, block 065, block 066, block 069, block 070, block 001, block 002, block 005, block 006, block 009, block 010, block 013, block 014, block 017, block 018, block 025, block 026, block 029, block 030, block 033, block 034, block 040, block 041, block 059, block 060, block 063, block 064, block 067, block 068, block 071; and the following blocks in voting district (600080), tract 0447.02, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 013, block 014, block 016, block 017, block 018, block 019, block 020, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034; and the following blocks in voting district (600080), tract 0447.02, block group 2, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 026, block 027, block 028, block 031; and the following voting districts in Wyandotte county: (600240), (600260), (600270), (600280), (600290), (600330), (600370), (600410), (600460), (600540), (600580), (600300), (600340), (600380), (600420), (600490), (600550), (600750); (600310), (600350), (600390), (600430), (600510), (600560), and the (600320), (600360), (600400), (600440), (600530), (600570), following blocks in voting district (600760), tract 0447.04, block group 2, in Wyandotte county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block *1135025, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 050, block 051, block 052, block 053; and the following voting districts in Wyandotte county: (600770), (600780), (600790), (600800), (600810), (600820), (600830), (600840), (600850), (600860); and the following blocks in voting district (601030), tract 0442.01, block group 4, in Wyandotte county: block 014, block 016, block 019; and the following blocks in voting district (601060), tract 0447.04, block group 1, in Wyandotte county: block 012, block 013, block 026, block 027, block 028, block 030, block 031.
Senatorial district 7 shall consist of the following voting districts in Johnson county: (000100), (000110), (000120), (000130), (000200), (000210), (000840), (000850), (000880), (000890), (000920), (000930), (000960), (000970), (001590), (001600), (001770), (001830), (002290), (002300), (002330), (002500), (002530), (002540), (002570), (002580), (002610), (002620), (002650), (002660), (002690), (002700), (002730), (002740), (003140), (003150), (£ (000220), (000230), (000860), (000870), (000900), (000910), (000940), (000950), (001550), (001560), (001700), (001720), (001850), (002280), (002310), (002320), (002510), (002520), (002550), (002560), (002590), (002600), (002630), (002640), (002670), (002680), (002710), (002720), (002750), (003130), >990), (901320).
Senatorial district 8 shall consist of the following voting districts in Johnson county: (001730), (001780), (001790), (001800), (001810), (001820), (001890), (001910), (001940), (001950), (001980), (001990), (002020), (002030), (002060), (002070), (002120), (002130), (002160), (00217A), (002190), (002200), (00222B), (002230), (001840), (001860), (001920), (001930), (001960), (001970), (002000), (002010), (002040), (002050), (002080), (002090), (002140), (002150), (00217B), (002180), (002210), (00222A), (002240), (002380), (002390), (00242A), (901030), (901040), (901050).
Senatorial district 9 shall consist of the following voting districts in Johnson county: (000070), (000080), (00014A); and the following blocks in voting district (00014C), tract 0537.09, block group 4, in Johnson county: block 006; and the following voting districts in Johnson county: (000560), (001090), (001130), (00117A), (001210), (001220), (001240), (001250), (001270), (001290), (001420), (001450), (001490), (001500), (001510); and the following blocks in voting district (001520), tract 0529.05, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 020, block 021, block 022; and the following voting districts in Johnson county: (00153J), (00153K), (00153P), (004070), (004080), (004090), (004100), (004140), (004180), (900040), (900050), (900060), (900090), (900100); and the following blocks in voting district (900110), tract 0537.11, block group 3, in Johnson county: block 007, block 031, block 032, block 038, block 039, block 040, block 041, block 045, block 046; and the following voting districts in Johnson county: (900160), (900170), (900180), (900570), (900640), (900650), (900660), (900670), (900680), (900700), (900710), (900720), (900730), (900740), (900750), (900760), (900870), (900880), (900890), (901510); and the following blocks in voting district (901550), tract 0535.08, block group 1, in Johnson county: block 014, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (901550), tract 0535.55, block group 1, in Johnson county: block 029, block 030, block 031, block 032; and the following blocks in voting district (901550), tract 0535.57, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, *1136block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (901550), tract 0535.57, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015; and the following blocks in voting district (901550), tract 0536.02, block group 1, in Johnson county: block 000, block 001, block 002, block 030, block 031, block 032, block 033, block 034, block 035, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 054, block 062, block 100; and the following voting districts in Johnson county: (901560); and the following blocks in voting district (901570), tract 0536.02, block group 1, in Johnson county: block 046, block 050, block 051, block 052, block 053, block 063, block 065, block 067, block 068, block 072, block 081, block 086, block 087, block 089, block 091, block 094; and the following voting districts in Johnson county: (901650), (901660), (901670); and the following blocks in voting district (901700), tract 0529.05, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 023; and the following blocks in voting district (901700), tract 0529.10, block group 2, in Johnson county: block 017, block 018, block 021, block 022; and the following voting districts in Johnson county: (901710), (901720); and the following blocks in voting district (901730), tract 0537.07, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (901730), tract 0537.07, block group 2, in Johnson county: block 014, block 015, block 016; and the following blocks in voting district (901730), tract 0537.07, block group 3, in Johnson county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 026; and the following blocks in voting district (901730), tract 0537.11, block group 2, in Johnson county: block 043, block 082; and the following blocks in voting district (901730), tract 0537.11, block group 3, in Johnson county: block 048; and the following voting districts in Johnson county: (901780), (901800), (901810); and the following blocks in voting district (901830), tract 0537.09, block group 5, in Johnson county: block 014; and the following blocks in voting district (901840), tract 0537.01, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 031, block 032, block 033, block 034, block 035, block 036; and the following blocks in voting district (901840), tract 0537.11, block group 2, in Johnson county: block 010, block 026, block 027; and the following voting districts in Johnson county: (901850), (901860), (901910), (901930), (901940); and the following blocks in voting district (901950), tract 0537.11, block group 1, in Johnson county: block 008, block 009, block Oil; and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 012, block 013, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, *1137block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 083, block 087, block 097, block 098, block 106, block 107, block 108, block 109, block 110, block 111, block 113; and the following blocks in voting district (901950), tract 0537.11, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 042, block 043, block 044, block 047; and the following blocks in voting district (901970), tract 0535.05, block group 2, in Johnson county: block 025, block 028; and the following blocks in voting district (901970), tract 0535.05, block group 3, in Johnson county: block 010, block Oil, block 017, block 020; and the following blocks in voting district (901970), tract 0536.02, block group 1, in Johnson county: block 064, block 074, block 075, block 076, block 082, block 083, block 084, block 085, block 088, block 090, block 092, block 093, block 095, block 096, block 097, block 098; and the following blocks in voting district (901970), tract 0538.01, block group 3, in Johnson county: block 003, block 004.
Senatorial district 10 shall consist of the following voting districts in Johnson county: (000190); and the following blocks in voting district (001570), tract 0505.00, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (001580), tract 0505.00, block group 4, in Johnson county: block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Johnson county: (002760), (002770), (002810), (002860), (002900), (002940), (003000), (003040), (002780), (002820), (002870), (002910), (002960), (003010), (003050), (002790), (002830), (002880), (002920), (002980), (003020), (003060), (002800), (002850), (002890), (002930), (002990), (003030), (003070), (003080), (003090), (900030); and the following blocks in voting district (900520), tract 0521.01, block group 1, in Johnson county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 020, block 021, block 022, block 023, block 024, block 041, block 042, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066; and the following voting districts in Johnson county: (900530), (900540), (900550); and the following blocks in voting district (900560), tract 0504.00, block group 1, in Johnson county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 017, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following voting districts in Johnson county: (901330), (901340), (901350), (901360), (901370), (901380), (901390), (901400), (901410), (901420); and the following voting districts in Wyandotte county: (601110).
Senatorial district 11 shall consist of the following voting districts in Johnson county: (000240), (000270), (000350), (000370), (001870), (001880), (002350), (002360), (002410), (00242B), (002460), (002470), (900190), (900200), (900230), (900240), (900270), (900280), (900310), (900320), (900350), (901020), (901080), (901090), (001900), (002340), (002370), (002400), (00244A), (00244B), (00249C), (00249E), (900210), (900220), (900250), (900260), (900290), (900300), (900330), (900340), (901060), (901070), (901100), (901110), *1138(901160), (901170), (901190), (901200), (901210), (901290), (901300), (901310).
Senatorial district 12 shall consist of the following voting districts in Allen county: (000010), (000020), (000030), (000040), (000050), (00006A), (00006B), (00006C), (000070), (000080), (000090), (00010A), (00010B), (000110), (000120); and the following blocks in voting district (000130), tract 9530.00, block group 1, in Allen county: block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 090, block 129, block 130, block 131, block 136, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 166, block 167, block 169, block 170, block 235, block 237, block 238, block 239, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 287, block 292; and the following voting districts in Allen county: (000140), (000150), (00016A), (00016B), (00016C), (000170), (000180), (000190), (00020A), (00020B), (000210); and all of Anderson county; and the following voting districts in Bourbon county: (00002B), (00002C), (00002D), (00002E), (00002F), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000180); and all of Franklin county; and all of Linn county; and the following voting districts in Miami county: (000020), (000050), (000060), (000090), (000100), (00011A), (00012A), (00013A), (00013B), (00013C), (000140), (000250), (900010), (900020), (900040), (900050), (900070), (900120).
Senatorial district 13 shall consist of the following voting districts in Bourbon county: (000010), (00002A), (00003A), (000040), (00005A), (00005B), (00005C), (00005D), (000060), (000070), (000080), (000160), (000170), (000190), (900010), (900020), (900030); and all of Cherokee county; and all of Crawford county; and the following voting districts in Labette county: (000030), (000040), (000050), (000360).
Senatorial district 14 shall consist of the following blocks in voting district (00006A), tract 0202.01, block group 1, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 091, block 092, block 093, block 096, block 097; and the following voting districts in Butler county: (000080), (000100), (00014A), (00016C), (000200), (00023B), (000270), (00030A), (000380), (000440), (80020B), (90000A); (000110), (00015A), (000170), (000210), (000240), (000280), (000330), (000390), (000450), (80030B), (000120), (00016A), (000180), (000220), (000250), (000290), (000350), (000410), (800050), (80030C), (000130), (00016B), (000190), (00023A), (000260), (000300), (000360), (000430), (80020A), (80030D), and all of Chautauqua county; and all of Coffey county; and the following voting districts in Cowley county: (000180), (000190), (000220), (000230), (000240), (000250), (000260), (000270), (000280), (000290), (000310), (000320), (000330), (000340), (000350), (000360), (000370), (000380), (000430), (00053B); and all of Elk county; and all of Greenwood county; and the following blocks in voting district (000170), tract 9505.00, block group 1, in Labette county: block 017; and the following voting districts in Montgomery county: (000420); and all of Wilson county; and all of Woodson county.
*1139Senatorial district 15 shall consist of the following blocks in voting district (000130), tract 9530.00, block group 1, in Allen county: block 168; and the following voting districts in Labette county: (00001A), (000020), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (00016A), (00016B); and the following blocks in voting district (000170), tract 9505.00, block group 1, in Labette county: block 005, block 006, block 007, block 010, block Oil, block 014, block 015, block 019, block 020, block 023, block 024, block 027, block 034, block 043, block 044, block 047, block 048, block 051, block 052, block 055, block 056, block 059, block 060, block 063, block 064, block 067, block 068, block 071, block 072, block 076, block 077, block 080, block 081, block 084, block 085, block 089, block 090, block 093, block 094, block 097, block 098, block 101, block 102, block 109, block 110, block 116, block 117, block 120, block 121, block 124, block 125, block 128, block 129, block 132, block 133, block 136, block 137, block 146, block 154, block 162, block 163, block 166, block 167, block 170, block 171, block 174, block 175, block 178, block 179, block 190, block 191, block 196, block 203, block 206, block 207 block 008, block 009, block 012, block 013, block 016, block 018, block 021, block 022, block 025, block 026, block 035, block 042, block 045, block 046, block 049, block 050, block 053, block 054, block 057, block 058, block 061, block 062, block 065, block 066, block 069, block 070, block 074, block 075, block 078, block 079, block 082, block 083, block 086, block 088, block 091, block 092, block 095, block 096, block 099, block 100, block 107, block 108, block 114, block 115, block 118, block 119, block 122, block 123, block 126, block 127, block 130, block 131, block 134, block 135, block 144, block 145, block 160, block 161, block 164, block 165, block 168, block 169, block 172, block 173, block 176, block 177, block 180, block 189, block 192, block 193, block 204, block 205, , block 208; and the following voting districts in Labette county: (000180), (00019A), (000200), (000210), (000220), (000230), (00024A), (00024B), (000250), (000260), (00027A), (00027B), (000280), (00029A), (00029B), (000300), (000310), (000320), (000330), (000340), (000350), (000370), (900010); and the following voting districts in Montgomery county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000220), (000230), (000240), (000250), (000260), (000270), (000280), (000290), (000300), (000310), (00032A), (00032B), (000330), (000340), (000350), (000360), (000370), (000380), (000390), (00040A), (00040B), (00040C), (000410), (000430), (00044A), (00044B), (00044C), (000450), (000460), (000470), (900010), (900020), (900030), (900040), (900050), (900060); and all of Neosho county.
Senatorial district 16 shall consist of the following voting districts in Butler county: (00001A), (00001B), (00001L), (00001N), (000010), (00002A), (00002B), (00002C), (000030), (00004A), (00004B), (000050); and the following blocks in voting district (00006A), tract 0202.01, block group 1, in Butler county: block 018, block 019, block 022, block 023, block 026, block 027, block 030, block 031, block 034, block 035, block 038, block 039, block 042, block 043, block 046, block 047, block 051, block 052, block 055, block 057, block 060, block 061, block 069, block 070, block 073, block 074, block 077, block 078, block 082, block 083, block 016, block 017, block 020, block 021, block 024, block 025, block 028, block 029, block 032, block 033, block 036, block 037, block 040, block 041, block 044, block 045, block 048, block 050, block 053, block 054, block 058, block 059, block 067, block 068, block 071, block 072, block 075, block 076, block 079, block 080, block 084, block 085, block *1140086, block 087, block 088, block 089, block 094, block 095, block 098, block 106, block 107, block 136, block 137, block 138, block 140; and the following blocks in voting district (00006A), tract 0202.01, block group 2, in Butler county: block 088, block 089, block 099, block 100, block 103, block 104, block 105, block 107, block 108; and the following blocks in voting district (00006A), tract 0207.00, block group 1, in Butler county: block 000, block 038, block 039, block 040, block 053, block 055; and the following blocks in voting district (00006A), tract 0207.00, block group 2, in Butler county: block 000, block 002, block 005, block 006, block 014, block 015, block 022; and the following blocks in voting district (00006A), tract 0208.00, block group 2, in Butler county: block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 015, block 035, block 065, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 085; and the following voting districts in Butler county: (000070), (000090), (00009A), (00009C), (00009E), (00009F), (00009G), (00009H), (000091), (000310), (000320), (000340), (200010), (200020), (800040), (800060), (80010A), (80010B), (80040A), (80040B), (80070A), (80070B), (80070C), (80070D), (80070E), (80070F); and the following voting districts in Sedgwick county: (500220); and the following blocks in voting district (500230), tract 0108.01, block group 1, in Sedgwick county: block 006; and the following voting districts in Sedgwick county: (500390), (500490), (500500), (500510), (500520); and the following blocks in voting district (500540), tract 0101.15, block group 1, in Sedgwick county: block 100, block 101; and the following blocks in voting district (500560), tract 0101.15, block group 1, in Sedgwick county: block 116; and the following blocks in voting district (500590), tract 0100.01, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 045, block 046, block 053, block 054, block 056, block 057, block 058, block 060, block 061, block 062, block 063, block 064, block 065, block 068, block 071, block 072, block 073, block 074, block 075, block 076, block 077; and the following blocks in voting district (500590), tract 0100.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 006, block 008, block 010, block 011, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026, block 027, block 028, block 029, block 033, block 036; and the following blocks in voting district (500590), tract 0100.02, block group 2, in Sedgwick county: block 081; and the following voting districts in Sedgwick county: (500710), (500720), (500730); and the following blocks in voting district (502240), tract 0101.11, block group 1, in Sedgwick county: block 000, block 001, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 049, block 050; and the following blocks in voting district (502240), tract 0101.16, block group 1, in Sedgwick county: block 209, block 210, block 215, block 216, block 218, block 219; and the following voting districts in Sedgwick county: (502250); and the following blocks in voting district (502270), tract 0100.04, block group 2, in Sedgwick county: block 067, block 070, block 071, block 072; and the following voting districts in *1141Sedgwick county: (502280); and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 000, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (502340), tract 0098.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 029, block 030, block 031, block 032; and the following blocks in voting district (502340), tract 0099.00, block group 5, in Sedgwick county: block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 026, block 047, block 094; and the following blocks in voting district (502350), tract 0098.02, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil; and the following blocks in voting district (502360), tract 0098.02, block group 5, in Sedgwick county: block 000, block 001, block 002, block 005, block 006, block 007, block 008, block 009, block 023, block 024, block 025; and the following blocks in voting district (502360), tract 0099.00, block group 3, in Sedgwick county: block 000, block 003, block 004, block 006, block 007, block 008, block 009, block 010, block Oil, block 013; and the following blocks in voting district (502370), tract 0098.01, block group 4, in Sedgwick county: block 020; and the following blocks in voting district (502370), tract 0098.02, block group 5, in Sedgwick county: block 010, block 011, block 012, block 013, block 014, block 026, block 029; and the following blocks in voting district (502370), tract 0099.00, block group 1, in Sedgwick county: block 006, block 007, block 008, block 009, block 010, block Oil, block 013, block 014; and the following blocks in voting district (502370), tract 0099.00, block group 5, in Sedgwick county: block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086; and the following blocks in voting district (502380), tract 0098.01, block group 4, in Sedgwick county: block 029; and the following voting districts in Sedgwick county: (502400); and the following blocks in voting district (502570), tract 0100.04, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077; and the following blocks in voting district (502570), tract 0100.04, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 066; and the following voting districts in Sedgwick county: (502580), (502600), (503010); and the following blocks in voting district (503020), tract 0100.01, block group 2, in Sedgwick county: block 057, block 058; and the following blocks in voting district (503020), tract 0100.02, block group 2, in Sedgwick *1142county: block 012, block 061; and the following blocks in voting district (503020), tract 0101.15, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 107, block 108, block 109, block 110, block 115, block 121, block 122, block 123, block 124; and the following blocks in voting district (503020), tract 0101.16, block group 1, in Sedgwick county: block 167, block 168, block 194; and the following blocks in voting district (503040), tract 0100.01, block group 1, in Sedgwick county: block 027, block 028, block 029, block 030, block 031, block 032, block 066, block 067, block 069, block 078, block 079, block 080; and the following blocks in voting district (503040), tract 0100.02, block group 1, in Sedgwick county: block 016, block 030, block 031, block 032, block 034, block 035; and the following voting districts in Sedgwick county: (503110), (503530), (503550), (503560), (503580), (503700); and the following blocks in voting district (503710), tract 0098.01, block group 4, in Sedgwick county: block 018, block 019; and the following blocks in voting district (503710), tract 0099.00, block group 2, in Sedgwick county: block 000, block 001, block 006, block 007; and the following blocks in voting district (503710), tract 0099.00, block group 3, in Sedgwick county: block 012; and the following blocks in voting district (503710), tract 0099.00, block group 5, in Sedgwick county: block 024, block 025, block 046, block 067, block 068, block 070, block 073, block 076, block 087, block 088; and the following voting districts in Sedgwick county: (530540), (600010), (600420), (600430), (700490), (700500), (700590), (700620), (700660), (700670), (700700), (700800), (700810), (700820), (700840), (900010), (900040), (900080).
Senatorial district 17 shall consist of the following voting districts in Geary county: (000010); and the following blocks in voting district (00002A), tract 0006.00, block group 2, in Geary county: block 023, block 039, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 053, block 054, block 066, block 067, block 068, block 069, block 070, block 095, block 096, block 097, block 098, block 099, block 100, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 117, block 118, block 119, block 120; and the following voting districts in Geary county: (00002B), (00002C), (00002D), (00002E), (00002F), (00002G), (00002H), (000021), (00002J), (00002K); and the following blocks in voting district (00002L), tract 0006.00, block group 2, in Geary county: block 014, block 024, block 025, block 026, block 027, block 028, block 029, block 038, block 121; and the following blocks in voting district (00002L), tract 0006.00, block group 3, in Geary county: block 063; and the following voting districts in Geary county: (00002M), (00002N), (000040), (000050), (000060), (00007A), (000080), (000090), (000100), (000110), (00013A), (000140), (000150), (00016A), (000180), (000190), (00022A), (000230), (000240), (000250), (000260); and the following blocks in voting district (900010), tract 0002.00, block group 1, in Geary county: block 000, block 001, block 002, block 003, block 008, block 016; and the following blocks in voting district (900010), tract 0002.00, block group 2, in Geary county: block 003, block 004, block 021; and the following blocks in voting district (900010), tract 0003.00, block group 2, in Geary county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 015, block 016, block 017, block 018, block 021, block 022; and the following blocks in voting district (900010), tract 0007.00, block group 1, in Geary county: block 184, block 185, block 220, block 221, block 222, block 236, block 239; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: *1143block 071, block 072, block 073, block 074, block 075, block 099, block 102, block 185, block 199, block 200, block 211, block 212, block 213, block 218, block 219, block 222, block 225, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 283, block 284, block 285, block 286, block 287, block 295, block 296, block 312, block 313; and the following voting districts in Geary county: (900020), (900030), (900040), (900050), (900060), (900070), (900080), (900090), (900100), (900120), (900130), (900140), (900150), (900160); and the following blocks in voting district (900170), tract 0003.00, block group 2, in Geary county: block 028, block 029, block 030, block 031, block 032, block 042, block 043, block 044, block 046, block 047, block 048, block 049; and the following blocks in voting district (900170), tract 0003.00, block group 4, in Geary county: block 019, block 052; and the following blocks in voting district (900170), tract 0008.00, block group 2, in Geary county: block 061, block 063, block 064, block 070, block 136, block 137; and the following blocks in voting district (900180), tract 0008.00, block group 2, in Geary county: block 098, block 101, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 180, block 181, block 183, block 184, block 186, block 297, block 298, block 300, block 319, block 320, block 321, block 322, block 323, block 324, block 331; and the following voting districts in Geary county: (900190), (900200), (900210), (900220); and all of Lyon county; and the following blocks in voting district (000200), tract 0001.00, block group 1, in Pottawatomie county: block 226, block 227; and the following blocks in voting district (000200), tract 0001.00, block group 2, in Pottawatomie county: block 035, block 062, block 063, block 064, block 065, block 066, block 067, block 104; and the following blocks in voting district (000200), tract 0001.00, block group 3, in Pottawatomie county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 166, block 168, block 169, block 170, block 171; and the following blocks in voting district (000200), tract 0001.00, block group 4, in Pottawatomie county: block 236, block 238, block 239, block 240, block 241; and the following blocks in voting district (000200), tract *11440002.00, block group 1, in Pottawatomie county: block 004, block 005, block 006, block 007, block 008, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 068, block 069, block 070, block 071; and the following blocks in voting district (000200), tract 0002.00, block group 4, in Pottawatomie county: block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 096, block 097, block 098, block 099, block 100, block 104, block 105, block 106, block 110; and the following-blocks in voting district (000250), tract 0002.00, block group 4, in Pottawatomie county: block 059; and the following blocks in voting district (00026A), tract 0002.00, block group 1, in Pottawatomie county: block 016, block 017, block 018, block 035, block 044, block 045, block 047, block 048, block 050, block 051, block 052, block 053, block 054, block 055, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080; and the following blocks in voting district (00026A), tract 0002.00, block group 4, in Pottawatomie county: block 007, block 010, block Oil, block 012, block 013, block 014, block 016, block 017, block 018, block 019, block 020, block 021, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 092, block 093, block 094, block 095, block 101, block 102, block 103, block 113, block 114; and the following blocks in voting district (000270), tract 0002.00, block group 1, in Pottawatomie county: block 019, block 020, block 021, block 022, block 023, block 025, block 026, block 046, block 049; and the following blocks in voting district (000270), tract 0002.00, block group 4, in Pottawatomie county: block 000, block 004, block 006, block 008, block 009, block 015, block 022, block 023, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 053, block 055, block 056, block 070, block 071, block 107, block 112; and the following voting districts in Pottawatomie county: (900010); and the following voting districts in Wabaunsee county: (000010), (000020), (000030), (000040); and the following blocks in voting district (000120), tract 4831.00, block group 3, in Wabaunsee county: block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134; and the following blocks in voting district (000120), tract 4831.00, block group 4, in Wabaunsee county: block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 206, block 207, block *1145208, block 217, block 224, block 225, block 226, block 227, block 228, block 229, block 235, block 239, block 241; and the following voting districts in Wabaunsee county: (000130).
Senatorial district 18 shall consist of the following voting districts in Pottawatomie county: (000210), (000220); and the following blocks in voting district (000250), tract 0002.00, block group 1, in Pottawatomie county: block 083; and the following blocks in voting district (000250), tract 0002.00, block group 2, in Pottawatomie county: block 000, block 001, block 002, block 003, block 010, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 060, block 061, block 062; and the following blocks in voting district (000250), tract 0002.00, block group 3, in Pottawatomie county: block Oil, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 036, block 037, block 038, block 039, block 040, block 042, block 043, block 057, block 058, block 064, block 065, block 066, block 067, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 112, block 116; and the following blocks in voting district (000250), tract 0002.00, block group 4, in Pottawatomie county: block 054, block 057, block 058, block 111; and the following blocks in voting district (00026A), tract 0001.00, block group 1, -in Pottawatomie county: block 205, block 206, block 207, block 208; and the following blocks in voting district (00026A), tract 0002.00, block group 1, in Pottawatomie county: block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 029, block 030, block 034, block 067, block 081, block 082, block 084; and the following blocks in voting district (00026A), tract 0002.00, block group 3, in Pottawatomie county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 012, block 013, block 035, block 041, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 059, block 062, block 063, block 068, block 069, block 070, block 072, block 073, block 074, block 111, block 113, block 114, block 115, block 117, block 118; and the following blocks in voting district (00026A), tract 0003.00, block group 1, in Pottawatomie county: block 353, block 391; and the following blocks in voting district (000270), tract 0002.00, block group 1, in Pottawatomie county: block 027, block 028, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 064, block 065, block 066; and the following blocks in voting district (000270), tract 0002.00, block group 2, in Pottawatomie county: block 004, block 005, block 006, block 007, block 008, block 009, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 032, block 033, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073; and the following blocks in voting district (000270), tract 0002.00, block group 4, in Pottawatomie county: block 001, block 002, block 003, block 005, block 024, block *1146025, block 026, block 027, block 028, block 029, block 030, block 031, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 108, block 109; and the following voting districts in Pottawatomie county: (900040); and the following voting districts in Shawnee county: (000090), (000150), (000330), (000350), (000410), (000420), (000430), (000440), (000580), (000590), (000600), (000610),. (000630), (000640), (000650), (000660), (000740), (001040), (001050), (001060), (001070), (001080), (001090), (001100), (001120), (001130), (001140), (001150), (001160), (001170), (001180), (001190), (001210), (001220), (001230), (001360), (001370), (001460), (001760), (001850), (001880), (001890), (100050), (200010), (200020); and the following blocks in voting district (200120), tract 0024.00, block group 1, in Shawnee county: block 102, block 105, block 115, block 125; and the following voting districts in Shawnee county: (400070), (400100), (400110), (500010), (600010), (600020), (600030), (600050), (600060); and the following blocks in voting district (600130), tract 0040.00, block group 3, in Shawnee county: block 014, block 015, block 016, block 017, block 022, block 031, block 032, block 041, block 042; and the following voting districts in Shawnee county: (600150), (600160), (600220), (600230), (600240), (600340), (600350), (600360), (600370), (600380), (600390), (600510), (600570), (600580); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 037, block 081, block 090, block 091, block 103, block 104, block 114; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 017, block 018, block 019, block 020, block 022, block 023, block 024, block 025, block 031; and the following blocks in voting district (800030), tract 0036.07, block group 3, in Shawnee county: block 001; and the following voting districts in Shawnee county: (900030), (900040), (900050); and the following voting districts in Wabaunsee county: (000070), (000090), (000100), (000110); and the following blocks in voting district (000120), tract 4831.00, block group 4, in Wabaunsee county: block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 236, block 237, block 238, block 240.
Senatorial district 19 shall consist of the following voting districts in Douglas county: (000010), (000030); and the following blocks in voting district (00006A), tract 0006.03, block group 1, in Douglas county: block 059, block 061, block 062, block 063, block 064; and the following blocks in voting district (00006A), tract 0014.00, block group 2, in Douglas county: block 000, block 001, block 003, block 004, block 005, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 042, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block *1147132, block 133, block 134, block 135, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 198, block 199, block 225, block 226, block 227, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237; and the following blocks in voting district (00006A), tract 0014.00, block group 3, in Douglas county: block 003, block 004, block 005, block 006, block 007, block 008, block 222; and the following blocks in voting district (00006A), tract 0015.00, block group 2, in Douglas county: block 072, block 073, block 074; and the following blocks in voting district (00053A), tract 0008.01, block group 1, in Douglas county: block Oil, block 031, block 032, block 033, block 035, block 036, block 037, block 044, block 045, block 047; and the following blocks in voting district (00053A), tract 0014.00, block group 1, in Douglas county: block 006, block 007, block 008; and the following blocks in voting district (000580), tract 0014.00, block group 2, in Douglas county: block 006, block 007, block 037, block 039, block 040, block 041; and the following blocks in voting district (000580), tract 0015.00, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 013, block 014, block 022, block 023, block 024, block 033, block 034, block 053, block 054, block 055; and the following voting districts in Douglas county: (000590); and the following blocks in voting district (00067A), tract 0008.01, block group 1, in Douglas county: block 040, block 041, block 042; and the following blocks in voting district (00067A), tract 0008.02, block group 2, in Douglas county: block 016, block 017, block 019, block 020, block 021, block 022; and the following blocks in voting district (00067A), tract 0014.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 010, block 011, block 012, block 013, block 014, block 015, block 025, block 026, block 027, block 028, block 037, block 045, block 046, block 047; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 081; and the following blocks in voting district (000680), tract 0014.00, block group 1, in Douglas county: block 033, block 041, block 042, block 043, block 044, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 063, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 090, block 091; and the following blocks in voting district (000680), tract 0014.00, block group 3, in Douglas county: block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 188, block 189, block 190, block 191, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 219; and the following voting districts in Douglas county: (400110), (900010); and the following voting districts in Jefferson county: (000040); and all of Osage county; and the following voting districts in Shawnee county: (000080), (000180), (000190); and the following blocks in voting district (000210), tract 0037.00, block group 4, in Shawnee county: block 069, block 080; and the following blocks in voting district (000210), tract 0039.02, block group 1, in Shawnee *1148county: block 050, block 051; and the following voting districts in Shawnee county: (000250), (000290), (000480), (000520), (000560), (000710), (000780), (000830), (000870), (000920), (001010); (000260), (000300), (000490), (000530), (000570), (000750), (000790), (000840), (000880), (000930), (000270), (000310), (000500), (000540), (000690), (000760), (000800), (000850), (000890), (000940), (000280), (000370), (000510), (000550), (000700), (000770), (000820), (000860), (000910), (000950), and the following blocks in voting district (001260), tract 0016.01, block group 1, in Shawnee county: block 000, block 001, block 019, block 020, block 021, block 022; and the following voting districts in Shawnee county: (001910), (100060), (200090), (500070), (500080), (500120),- (500130); and the following blocks in voting district (600040), tract 0039.02, block group 2, in Shawnee county: block 022, block 025, block 026, block 110, block 111, block 114, block 116, block 117, block 176, block 177, block 183, block 186, block 187, block 188, block 189, block 191, block 192, block 193; and the following blocks in voting district (600130), tract 0012.00, block group 1, in Shawnee county: block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 027, block 028, block 029, block 030, block 031, block 032; and the following blocks in voting district (600130), tract 0012.00, block group 2, in Shawnee county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046; and the following blocks in voting district (600130), tract 0040.00, block group 2, in Shawnee county: block 052, block 053; and the following blocks in voting district (600130), tract 0040.00, block group 3, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 018, block 019, block 020, block 021, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067; and the following voting districts in Shawnee county: (600140), (600210), (600420), (600430), (600440), (900010); and the following blocks in voting district (900020), tract 0030.02, block group 2, in Shawnee county: block 038, block 040, block 045, block 049, block 050, block 051, block 052; and the following blocks in voting district (900020), tract 0030.02, block group 3, in Shawnee county: block 049, block 050; and the following blocks in voting district (900020), tract 0037.00, block group 4, in Shawnee county: block 000, block 001, block 002, block 005, block 006, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 076.
Senatorial district 20 shall consist of the following blocks in voting district (000210), tract 0037.00, block group 4, in Shawnee county: block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072, block 073, block 074, block 075, block 079, block 081, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, *1149block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 133, block 134, block 135, block 137, block 138, block 139, block 140, block 152, block 153; and the following blocks in voting district (000210), tract 0037.00, block group 5, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 009, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 061, block 062, block 063, block 065, block 066, block 069; and the following blocks in voting district (000210), tract 0039.02, block group 2, in Shawnee county: block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 070, block 080, block 081, block 082, block 083; and the following voting districts in Shawnee county: (000240), (000340), (000960), (000970), (000980), (000990), (001000), (001030), (001200), (001240), (001250); and the following blocks in voting district (001260), tract 0016.01, block group 1, in Shawnee county: block 002, block 003, block 004, block 005, block 013, block 014, block 015, block 018; and the following voting districts in Shawnee county: (001270), (001280), (001290), (001300), (001310), (001320), (001330), (001340), (001350), (001380), (001400), (001410), (001420), (001430), (001440), (001450), (001470), (001480), (001490), (001500), (001510), (001520), (001530), (001540), (001550), (001560), (001570), (001590), (001600), (001610), (001620), (001630), (001640), (001650), (001670), (001680), (001710), (001720), (001780), (100030), (100040), (200050), (200070), (200080); and the following blocks in voting district (200120), tract 0024.00, block group 1, in Shawnee county: block 108; and the following blocks in voting district (200120), tract 0036.07, block group 2, in Shawnee county: block 008; and the following voting districts in Shawnee county: (200130), (200140), (200150), (200160), (300090), (500110), (500140), (500160); and the following blocks in voting district (600040), tract 0039.02, block group 2, in Shawnee county: block 027, block 028, block 029, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 166, block 167, block 168, block 170, block 171, block 172, block 175, block 178, block 179, block 182; and the following voting districts in Shawnee county: (600080), (600090), (600110), (600170), (600180), (600190), (600250), (600260), (600270), (600280), (600290), (600300), (600310), (600330), (600470), (600490), (600500), (600530), (700010), (700020), (800010), (800020); and the following *1150blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 109, block 112, block 113, block 116, block 117, block 119, block 122; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 007, block 009, block 010, block 012, block 013, block 014, block 015, block 016, block 021, block 026, block 027, block 028, block 029, block 030, block 032, block 034, block 035, block 060; and the following blocks in voting district (800030), tract 0036.07, block group 3, in Shawnee county: block 000, block 003; and the following voting districts in Shawnee county: (800040), (800060), (800070); and the following blocks in voting district (900020), tract 0037.00, block group 1, in Shawnee county: block 007, block 013, block 076, block 093, block 094, block 105, block 110; and the following blocks in voting district (900020), tract 0037.00, block group 3, in Shawnee county: block 000, block 013, block 022, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (900020), tract 0037.00, block group 4, in Shawnee county: block 007, block 008, block 009, block 010, block Oil, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 024, block 025, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 082, block 083, block 084, block 148, block 149; and the following voting districts in Shawnee county: (900060), (900070), (900080), (900090); and the following voting districts in Wabaunsee county: (000050), (000060), (000080), (000140).
Senatorial district 21 shall consist of the following voting districts in Johnson county: (000430), (000440), (000450), (000460), (000510), (000520), (000530), (000540), (000550), (000580), (000590), (000600), (000610), (000620), (000630), (000640), (000650), (000660), (00117B); and the following blocks in voting district (001570), tract 0511.00, block group 4, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 012, block 013; and the following blocks in voting district (001580), tract 0511.00, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (001580), tract 0511.00, block group 4, in Johnson county: block 010, block Oil; and the following voting districts in Johnson county: (001610), (001620), (001630), (001640), (001650), (001660), (001670), (001680), (001690), (001710), (001740), (001750), (001760), (900360), (900370), (900380), (900390), (900400), (900410), (900420), (900430), (900440), (900450), (900460), (900470), (900480), (901430).
Senatorial district 22 shall consist of all of Clay county; and the following blocks in voting district (00002A), tract 0006.00, block group 2, in Geary county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 020, block 052, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 071, block 072, block 073, block 074, block 075, block 076, block 091, block 092; and the following blocks in voting district (00002L), tract 0006.00, block group 2, in Geary county: block 018; and the following voting districts in Geary county: (000020), (00002P), (00002Q), (00002R), (00022B), (000270); and the following blocks in voting district (900010), tract 0008.00, block group 1, in Geary *1151county: block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 234, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 299, block 301, block 302, block 312, block 313, block 315, block 316, block 334, block 335, block 336, block 337, block 338, block 340; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 000, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 090, block 091, block 187, block 188, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 217, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 282, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 304, block 325, block 330, block 332, block 333, block 401, block 402, block 403, block 404; and the following blocks in voting district (900170), tract 0008.00, block group 2, in Geary county: block 046, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 062, block 314, block 315, block 316, block 317, block 318, block 326, block 327, block 328, block 329, block 337, block 396, block 397, block 398, block 399, block 400; and the following blocks in voting district (900180), tract 0008.00, block group 2, in Geary county: block 089, block 092, block 093, block 094, block 095, block 096, block 097, block 182, block 189; and all of Riley county.
Senatorial district 23 shall consist of the following voting districts in Johnson county: (001000), (001010), (001030), (001040), (001050), (001060), (001070), (001100), (001150), (001160), (001200), (001260), (001280), (001300), (001310), (001320), (001330), (001350), (001360), (001370), (001380), (001390), (00140B), (001410), (00147A), (00147B), (001480); and the following blocks in voting district (001520), tract 0529.05, block group 2, in Johnson county: block 006, block 007, block 013, block 014, block 015, block 016; and the following voting districts in Johnson county: (004190), (900580), (900600), (900610), (900790), (900800), (900820), (900830), (900840), (900850), (900860), (900910), (900920), (900930); and the following blocks in voting district (900940), tract 0535.05, block group 1, in Johnson county: block 034; and the following voting districts in Johnson county: (900980); and the following blocks in voting district (901550), tract 0535.55, block group 3, in Johnson county: block 009; and the following blocks in voting district (901550), tract 0535.57, block group 2, in Johnson county: block 000; and the following blocks in voting district (901570), tract 0535.09, block group 2, in Johnson county: block 001, block 002, block 003, block 004, *1152block 005, block 006, block 007, block 008, block 009, block 014; and the following blocks in voting district (901570), tract 0535.09, block group 5, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following voting districts in Johnson county: (901630), (901680), (901690); and the following blocks in voting district (901700), tract 0529.05, block group 2, in Johnson county: block 008, block 009, block 010, block Oil, block 012, block 017, block 018, block 019; and the following blocks in voting district (901700), tract 0529.08, block group 4, in Johnson county: block 004; and the following voting districts in Johnson county: (901880), (901890); and the following blocks in voting district (901970), tract 0535.05, block group 2, in Johnson county: block 026, block 027.
Senatorial district 24 shall consist of the following voting districts in Dickinson county: (000010), (00002A), (00002B), (000030), (000040), (000050), (000070), (000080), (000090), (000100), (000110), (000130), (000140), (000220), (000260), (000280), (000290), (000320), (900010), (900020), (900030); and all of Saline county.
Senatorial district 25 shall consist of the following voting districts in Sedgwick county: (500010), (500020); and the following blocks in voting district (500030), tract 0024.00, block group 2, in Sedgwick county: block 036, block 037, block 038; and the following blocks in voting district (500030), tract 0026.00, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051; and the following blocks in voting district (500030), tract 0026.00, block group 2, in Sedgwick county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037; and the following blocks in voting district (500030), tract 0034.00, block group 3, in Sedgwick county: block 004, block 005, block 014, block 015, block 016, block 023, block 024, block 025, block 026, block 027, block 028; and the following blocks in voting district (500040), tract 0024.00, block group 2, in Sedgwick county: block 039, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053; and the following blocks in voting district (500040), tract 0034.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (500040), tract 0034.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013; and the following blocks in voting district (500050), tract 0024.00, block group 1, in Sedgwick county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (500050), tract 0035.00, block group 1, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 007, block Oil, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (500050), tract 0035.00, block group 2, in Sedgwick county: block *1153000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 022, block 023, block 024, block 025, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044; and the following voting districts in Sedgwick county: (500740), (500750), (500760); and the following blocks in voting district (500770), tract 0038.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500770), tract 0062.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (500770), tract 0062.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following voting districts in Sedgwick county: (500950), (500960), (500970), (500980), (500990), (501000), (501010), (501020), (501030), (501040), (501830), (501840), (501850), (501860), (501870), (501880), (501900), (501910), (501920); and the following blocks in voting district (501930), tract 0086.00, block group 1, in Sedgwick county: block 001, block 002, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (501930), tract 0086.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (501930), tract 0088.00, block group 4, in Sedgwick county: block 005, block 006; and the following blocks in voting district (501940), tract 0084.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (501940), tract 0084.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (501940), tract 0084.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013; and the following blocks in voting district (501940), tract 0085.00, block group 1, in Sedgwick county: block 000; and the following blocks in voting district (501940), tract 0085.00, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (501940), tract 0086.00, block group 1, in Sedgwick county: block 000, block 003, block 004.
Senatorial district 26 shall consist of the following blocks in voting district (500910), tract 0056.00, block group 1, in Sedgwick county: block 025, block 026, block 027, block 028, block 029, block 034, block 035, *1154block 046, block 047; and the following blocks in voting district (500910), tract 0056.00, block group 2, in Sedgwick county: block 001, block 003, block 016, block 017, block 020, block 021, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 042, block 043, block 044, block 046, block 047, block 048, block 049, block 051, block 052, block 053, block 058, block 059, block 060, block 061, block 067, block 071; and the following blocks in voting district (500910), tract 0056.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 029, block 030, block 031, block 032, block 033, block 035, block 036, block 037; and the following blocks in voting district (500910), tract 0057.00, block group 1, in Sedgwick county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 031, block 032; and the following blocks in voting district (500910), tract 0057.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 015; and the following blocks in voting district (500910), tract 0059.00, block group 3, in Sedgwick county: block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Sedgwick county: (500940), (501050), (501060), (501070), (501080), (501090), (501100), (501110), (501120), (501130), (501140); and the following blocks in voting district (501150), tract 0054.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004; and the following blocks in voting district (501150), tract 0091.00, block group 5, in Sedgwick county: block 033, block 034, block 038, block 051; and the following blocks in voting district (501150), tract 0096.03, block group 1, in Sedgwick county: block 000, block 001, block 002; and the following voting districts in Sedgwick county: (501220), (501230), (501240), (501260), (501290), (501300), (501310), (501320), (501330), (501410), (501600), (501610), (501750), (501760), (501770), (501780); and the following blocks in voting district (501790), tract 0095.09, block group 2, in Sedgwick county: block 012, block 013, block 014, block 016, block 021, block 023, block 024; and the following voting districts in Sedgwick county: (502120); and the following blocks in voting district (502130), tract 0095.08, block group 1, in Sedgwick county: block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098; and the following blocks in voting district (502130), tract 0095.09, block group 3, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012; and the following blocks in voting district (502130), tract 0096.05, block group 1, in Sedgwick county: block 014, block 015; and the following voting districts in Sedgwick county: (502140); and the following blocks in voting district (502200), tract 0095.09, block group 2, in Sedgwick county: block 009, block 010, *1155block Oil, block 015; and the following voting districts in Sedgwick county: (502210); and the following blocks in voting district (502260), tract 0100.05, block group 3, in Sedgwick county: block Oil; and the following voting districts in Sedgwick county: (502300); and the following blocks in voting district (502320), tract 0098.01, block group 3, in Sedgwick county: block 006, block 007, block 008, block 010, block 016, block 017, block 027; and the following blocks in voting district (502350), tract 0098.01, block group 2, in Sedgwick county: block 003, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 018, block 019, block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (502350), tract 0098.01, block group 3, in Sedgwick county: block 012, block 013, block 014, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 038, block 039, block 040, block 041, block 042, block 043, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 059, block 060, block 062, block 064, block 065, block 066; and the following blocks in voting district (502350), tract 0098.01, block group 4, in Sedgwick county: block 015; and the following blocks in voting district (502370), tract 0098.01, block group 3, in Sedgwick county: block 044, block 045, block 057, block 058, block 061, block 063, block 071; and the following blocks in voting district (502370), tract 0098.01, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 017, block 022, block 023, block 024, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 047, block 049; and the following blocks in voting district (502380), tract 0098.01, block group 4, in Sedgwick county: block 027, block 030; and the following voting districts in (502440), (502510), (502660), (502700), (502740), (502780), (502820), (502450), (502630), (502670), (502710), (502750), (502790), (503170), Sedgwick county: (502470), (502500), (502640), (502680), (502720), (502760), (502800), (503180), (502650), (502690), (502730), (502770), (502810), (503190), (503210), (503220), (503230); and the following blocks in voting district (503250), tract 0096.04, block group 1, in Sedgwick county: block 000, block 001, block 0Ó2, block 003, .block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063; and the following blocks in voting district (503250), tract 0096.04, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035,, block 036, block 037, block. 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 047, block 048, block 049; and the following blocks in voting district (503250), tract 0096.05, block group 1, in Sedgwick county: block 102, block 103, *1156block 104, block 107; and the following voting districts in Sedgwick county: (503260), (503270), (503280), (503590), (503600), (503610), (503630), (503640); and the following blocks in voting district (503650), tract 0100.05, block group 3, in Sedgwick county: block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 024, block 025, block 026, block 027, block 028, block 033; and the following voting districts in Sedgwick county: (503670); and the following blocks in voting district (503710), tract 0098.01, block group 3, in Sedgwick county: block 009, block Oil; and the following blocks in voting district (503710), tract 0098.01, block group 4, in Sedgwick county: block 016, block 021, block 025, block 026, block 028, block 031, block 048; and the following voting districts in Sedgwick county: (503740), (503750), (503760), (503770), (503930), (503940), (503950), (503960), (503970), (503990), (504000), (504010), (504020), (600020), (600330), (600350), (600370), (600440), (600460), (600780), (700510); and the following blocks in voting district (700580), tract 0056.00, block group 2, in Sedgwick county: block 050, block 054, block 057; and the following voting districts in Sedgwick county: (700650), (700690), (700890), (700950), (900020), (900110), (900120).
Senatorial district 27 shall consist of the following voting districts in Sedgwick county: (501340), (501380), (501390), (501400), (501420), (501430), (501440), (501450), (501460), (501470), (501480), (501490); and the following blocks in voting district (501500), tract 0095.03, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (501500), tract 0095.03, block group 4, in Sedgwick county: block 000; and the following blocks in voting district (501500), tract 0103.00, block group 1, in Sedgwick county: block 024, block 025, block 026, block 027, block 054, block 055, block 057, block 058, block 083, block 084, block 085, block 086, block 088; and the following voting districts in Sedgwick county: (501540), (501550), (501560), (501570), (501580), (501590), (501620), (501630), (501640), (501650), (501660), (501670), (501680), (501690), (501700), (501710), (501720), (501730), (501740); and the following blocks in voting district (501790), tract 0095.09, block group 2, in Sedgwick county: block 001; and the following voting districts in Sedgwick county: (501810); and the following blocks in voting district (501930), tract 0093.01, block group 3, in Sedgwick county: block 014, block 018, block 019, block 020, block 021, block 024; and the following blocks in voting district (501930), tract 0095.03, block group 1, in Sedgwick county: block 021; and the following blocks in voting district (501940), tract 0095.03, block group 1, in Sedgwick county: block 002; and the following blocks in voting district (502010), tract 0095.03, block group 1, in Sedgwick county: block 000, block 001; and the following blocks in voting district (502010), tract 0103.00, block group 4, in Sedgwick county: block 118, block 119; and the following blocks in voting district (502020), tract 0103.00, block group 4, in Sedgwick county: block 096, block 097, block 105, block 106, block 114, block 117; and the following blocks in voting district (502130), tract 0095.08, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 015, block 090; and the following blocks in voting district (502130), tract 0095.09, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (502130), tract 0095.09, block group 3, in Sedgwick county: block 000; and the following voting districts in Sedgwick county: (502150), (502160), (502170), (502180); and the following blocks in voting district (502200), tract 0095.09, block group 1, in Sedgwick county: block 000, block 001; *1157and the following blocks in voting district (502200), tract 0095.09, block group 2, in Sedgwick county: block 000, block 002, block 018; and the following voting districts in Sedgwick county: (502410), (502420), (502430), (502460); and the following blocks in voting district (503290), tract 0103.00, block group 1, in Sedgwick county: block 089, block 090, block 091; and the following voting districts in Sedgwick county: (503300), (503310), (503320), (503780), (600190), (600250), (600390), (600470); and the following blocks in voting district (700210), tract 0103.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 009, block 010, block 011, block 019, block 071, block 073, block 078, block 079, block 080, block 081; and the following blocks in voting district (700210), tract 0103.00, block group 3, in Sedgwick county: block 059, block 060, block 061, block 062, block 063, block 064, block 072, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 094; and the following blocks in voting district (700210), tract 0103.00, block group 4, in Sedgwick county: block 082, block 083, block 093, block 095, block 103, block 104, block 108, block 109, block 110, block 111, block 115, block 116, block 120, block 121, block 123; and the following voting districts in Sedgwick county: (700220), (700230), (700250), (700260), (700290), (700300), (700630), (700640), (700930), (700940), (700960), (900030), (900090), (900100).
Senatorial district 28 shall consist of the following blocks in voting district (500370), tract 0070.00, block group 3, in Sedgwick county: block 015; and the following blocks in voting district (500770), tract 0062.00, block group 2, in Sedgwick county: block 010, block Oil, block 012, block 021, block 022, block 023; and the following blocks in voting district (500770), tract 0062.00, block group 3, in Sedgwick county: block 002, block 003, block 004, block 005; and the following blocks in voting district (500770), tract 0062.00, block group 4, in Sedgwick county: block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015; and the following voting districts in Sedgwick county: (500780); and the following blocks in voting district (500800), tract 0068.00, block group 1, in Sedgwick county: block 002, block 003; and the following voting districts in Sedgwick county: (500820), (500830), (500840), (500850), (500870), (500880), (500890), (500900); and the following blocks in voting district (500910), tract 0056.00, block group 1, in Sedgwick county: block 020, block 040; and the following blocks in voting district (500910), tract 0056.00, block group 2, in Sedgwick county: block 005, block 006, block 007, block 008, block 010, block Oil, block 014, block 015, block 022, block 072, block 073; and the following blocks in voting district (501150), tract 0091.00, block group 2, in Sedgwick county: block 009, block 010, block Oil, block 013; and the following blocks in voting district (501150), tract 0091.00, block group 3, in Sedgwick county: block 014, block 015, block 016, block 017; and the following blocks in voting district (501150), tract 0091.00, block group 4, in Sedgwick county: block 006, block 007, block 008, block 009, block 015, block 016, block 017, block 018; and the following blocks in voting district (501150), tract 0091.00, block group 5, in Sedgwick county: block 035, block 036, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 048, block 049, block 050; and the following blocks in voting district (501150), tract 0091.00, block group 6, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block *1158017, block 018, block 019, block 020; and the following voting districts in Sedgwick county: (501160), (501170), (501180), (501190), (501200), (501210); and the following blocks in voting district (502260), tract 0100.05, block group 1, in Sedgwick county: block 001, block 002, block 003, block 009, block 010, block Oil, block 013, block 014, block 015, block 016; and the following blocks in voting district (502260), tract 0100.05, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (502260), tract 0100.05, block group 3, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 029, block 030, block 031, block 032; and the following blocks in voting district (502270), tract 0098.02, block group 1, in Sedgwick county: block 009, block 010, block Oil, block 012; and the following blocks in voting district (502270), tract 0098.02, block group 3, in Sedgwick county: block 000; and the following blocks in voting district (502270), tract 0100.04, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (502270), tract 0100.05, block group 1, in Sedgwick county: block 000, block 004, block 005, block 006, block 007, block 008, block 012, block 017; and the following blocks in voting district (502270), tract 0100.05, block group 2, in Sedgwick county: block 000, block 001, block 002; and the following voting districts in Sedgwick county: (502290); and the following blocks in voting district (502320), tract 0098.01, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (502320), tract 0098.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 004, block 005; and the following blocks in voting district (502320), tract 0098.01, block group 3, in Sedgwick county: block 000, block 001, block 002, block 004, block 005, block 015, block 018, block 023, block 024, block 025, block 069, block 070; and the following blocks in voting district (502320), tract 0098.02, block group 2, in Sedgwick county: block 008, block 010, block 011; and the following blocks in voting district (502320), tract 0098.02, block group 3, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 013, block 014, block 015, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (502340), tract 0098.02, block group 2, in Sedgwick county: block 004, block 005, block 006, block 007, block 009, block 013, block 014, block 015, block 016, block 017, block 022; and the following blocks in voting district (502350), tract 0098.01, block group 2, in Sedgwick county: block 006, block 007, block 008, block 016, block 017; and the following blocks in voting district (502350), tract 0098.01, block group 3, in Sedgwick county: block 019, block 020, block 021, block 022, block 035, block 036, block 037, block 067, block 068; and the following blocks in voting district *1159(502350), tract 0098.02, block group 2, in Sedgwick county: block 012; and the following blocks in voting district (502350), tract 0098.02, block group 3, in Sedgwick county: block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (502360), tract 0098.02, block group 2, in Sedgwick county: block 018, block 019, block 020, block 021, block 023, block 024, block 025, block 026, block 027, block 028; and the following blocks in voting district (502570), tract 0066.00, block group 2, in Sedgwick county: block 003, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 047, block 048, block 068; and the following voting districts in Sedgwick county: (502590), (502610), (503130); and the following blocks in voting district (503650), tract 0058.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 020, block 021, block 022, block 031, block 032; and the following blocks in voting district (503650), tract 0066.00, block group 2, in Sedgwick county: block 051, block 052, block 053, block 054; and the following blocks in voting district (503650), tract 0100.04, block group 2, in Sedgwick county: block 017, block 018, block 021; and the following voting districts in Sedgwick county: (503660), (600130), (600140), (600380); and the following blocks in voting district (700580), tract 0056.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 012, block 036; and the following blocks in voting district (700580), tract 0056.00, block group 2, in Sedgwick county: block 055, block 056; and the following blocks in voting district (700580), tract 0058.00, block group 4, in Sedgwick county: block 019; and the following voting districts in Sedgwick county: (700850), (700880).
Senatorial district 29 shall consist of the following blocks in voting district (500030), tract 0024.00, block group 2, in Sedgwick county: block Ó19, block 020, block 021, block 024, block 025, block 026; and the following blocks in voting district (500030), tract 0026.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025; and the following blocks in voting district (500030), tract 0026.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013; and the following blocks in voting district (500030), tract 0043.00, block group 2, in Sedgwick county: block 041, block 042, block 043, block 044, block 045, block 046, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073; and the following blocks in voting district (500030), tract 0043.00, block group 3, in Sedgwick county: block 054, block 055, block 056, block 057, block 059; and the following blocks in voting district (500040), tract 0024.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 022, block 023, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, *1160block 040; and the following blocks in voting district (500050), tract 0023.00, block group 1, in Sedgwick county: block 002, block 003, block 006, block 007; and the following blocks in voting district (500050), tract 0023.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021; and the following blocks in voting district (500050), tract 0023.00, block group 3, in Sedgwick county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 022, block 023, block 026; and the following blocks in voting district (500050), tract 0024.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (500050), tract 0035.00, block group 2, in Sedgwick county: block 020, block 021, block 026; and the following voting districts in Sedgwick county: (500060), (500070), (500080), (500090), (500120), (500130), (500140), (500150), (500160); and the following blocks in voting district (500170), tract 0007.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (500170), tract 0078.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030; and the following blocks in voting district (500170), tract 0078.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015; and the following blocks in voting district (500170), tract 0078.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015; and the following blocks in voting district (500170), tract 0101.13, block group 2, in Sedgwick county: block 153, block 156, block 159, block 160, block 161, block 162, block 163, block 164; and the following blocks in voting district (500180), tract 0009.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 024; and the following blocks in voting district (500180), tract 0077.00, block group 1, in Sedgwick county: block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067; and the following blocks in voting district (500180), tract 0101.13, block group 2, in Sedgwick county: block *1161151, block 152; and the following voting districts in Sedgwick county: (500190), (500200); and the following blocks in voting district (500230), tract 0108.01, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block Oil; and the following voting districts in Sedgwick county: (500320), (500330), (501820), (501890), (501950), (501960); and the following blocks in voting district (501970), tract 0081.00, block group 2, in Sedgwick county: block 135, block 137, block 138, block 139, block 160, block 161, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 184, block 185, block 186, block 187, block 188, block 190, block 199, block 200, block 201, block 239, block 240, block 251; and the following blocks in voting district (501980), tract 0081.00, block group 2, in Sedgwick county: block 107, block 108, block 112, block 113; and the following blocks in voting district (501990), tract 0001.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (501990), tract 0001.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 012, block 013; and the following blocks in voting district (501990), tract 0081.00, block group 2, in Sedgwick county: block 140, block 141, block 142, block 143, block 144, block 146, block 147, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 162, block 163, block 172, block 193, block 194, block 195, block 197, block 198, block 207, block 212, block 213, block 234, block 235, block 236; and the following blocks in voting district (501990), tract 0082.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037; and the following blocks in voting district (501990), tract 0082.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 021, block 022, block 025; and the following blocks in voting district (502000), tract 0081.00, block group 2, in Sedgwick county: block 148, block 149; and the following blocks in voting district (502000), tract 0082.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (502010), tract 0083.00, block group 1, in Sedgwick county: block 027, block 028, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041; and the following blocks in voting district (502010), tract 0083.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012; and the following blocks in voting district (502010), tract 0083.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (502010), tract 0083.00, block group 4, in Sedgwick county: block 012, block 013, *1162block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 023; and the following blocks in voting district (502020), tract 0083.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 029, block 030, block 031, block 032; and the following blocks in voting district (502020), tract 0083.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 021, block 022; and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 114, block 115, block 136, block 237.
Senatorial district 30 shall consist of the following voting districts in Sedgwick county: (500100), (500110), (500210), (500340), (500350), (500360); and the following blocks in voting district (500370), tract 0070.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 023, block 024, block 026, block 027, block 032; and the following blocks in voting district (500370), tract 0071.01, block group 1, in Sedgwick county: block 002, block 012, block 013, block 029, block 030, block 031, block 037, block 038, block 041, block 045; and the following blocks in voting district (500370), tract 0071.01, block group 2, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 018, block 019, block 020, block 021; and the following blocks in voting district (500370), tract 0071.02, block group 1, in Sedgwick county: block 006, block 011, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Sedgwick county: (500380), (500400), (500410), (500420), (500430), (500440), (500450), (500460), (500470), (500480), (500530); and the following blocks in voting district (500540), tract 0072.01, block group 2, in Sedgwick county: block 010, block 034, block 080; and the following blocks in voting district (500540), tract 0101.15, block group 1, in Sedgwick county: block 008, block 009, block 022, block 023, block 024, block 025, block 037, block 038, block 039, block 040, block 044, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 064, block 065, block 067, block 069, block 080, block 081, block 082, block 083, block 084, block 085, block 094, block 095, block 099, block 125, block 126, block 127, block 128, block 129, block 130, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 142; and the following blocks in voting district (500540), tract 0101.16, block group 1, in Sedgwick county: block 169, block 171, block 173; and the following blocks in voting district (500560), tract 0072.01, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003; and the following blocks in voting district (500560), tract 0072.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 016, block 017, block 018, block 020, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 066, block 087, block 090, block 091; and the following blocks in voting district (500560), tract 0100.02, block group *11632, in Sedgwick county: block 019, block 020, block 021, block 022, block 023; and the following voting districts in Sedgwick county: (500570), (500580); and the following blocks in voting district (500590), tract 0072.04, block group 1, in Sedgwick county: block 024, block 025; and the following voting districts in Sedgwick county: (500650), (500660), (500670), (500690), (500790); and the following blocks in voting district (500800), tract 0037.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004; and the following blocks in voting district (500800), tract 0037.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004; and the following blocks in voting district (500800), tract 0068.00, block group 1, in Sedgwick county: block 000, block 001, block 004, block 005; and the following blocks in voting district (500800), tract 0068.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following blocks in voting district (500800), tract 0068.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Sedgwick county: (500810); and the following blocks in voting district (503020), tract 0100.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 016, block 017, block 018, block 021, block 022, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 039, block 040, block 041, block 056, block 066; and the following blocks in voting district (503020), tract 0100.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 013, block 014, block 015, block 016, block 017, block 018, block 024, block 025, block 028, block 029, block 030, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 052, block 053, block 064, block 065, block 066, block 067, block 070, block 072, block 073, block 076, block 077, block 079, block 080, block 083, block 084, block 085; and the following voting districts in Sedgwick county: (503030); and the following blocks in voting district (503040), tract 0072.04, block group 1, in Sedgwick county: block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039; and the following blocks in voting district (503040), tract 0072.04, block group 3, in Sedgwick county: block 018; and the following voting districts in Sedgwick county: (503050), (503060), (503070), (503080), (503090), (503100), (503120), (503140), (503150), (503160), (700530), (900060).
Senatorial district 31 shall consist of all of Harvey county; and the following blocks in voting district (500170), tract 0101.13, block group 2, in Sedgwick county: block 098, block 099, block 129, block 130, block 131, block 133, block 140, block 141, block 142, block 143, block 144, block 148, block 149, block 150, block 154, block 155; and the following blocks in voting district (500180), tract 0077.00, block group 1, in Sedgwick county: block 003, block 004; and the following blocks in voting district (500180), tract 0101.13, block group 2, in Sedgwick county: block 127; and the following blocks in voting district (500230), tract 0101.13, block group 2, in Sedgwick county: block 121; and the following blocks in voting district (500230), tract 0108.02, block group 1, in Sedgwick county: block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 027, block 028, block 029, block 030, block 031, block 043, block 044, block 045, block 049, block 054; and *1164the following voting districts in Sedgwick county: (500240), (500250), (500260), (500270), (500280), (500310); and the following blocks in voting district (501500), tract 0103.00, block group 5, in Sedgwick county: block 019, block 044, block 045, block 046, block 047, block 057, block 058, block 059, block 060; and the following voting districts in Sedgwick county: (501520), (501530); and the following blocks in voting district (501970), tract 0081.00, block group 2, in Sedgwick county: block 133, block 134, block 181, block 182, block 183; and the following blocks in voting district (501980), tract 0081.00, block group 2, in Sedgwick county: block 078, block 085, block 089, block 090, block 099, block 100, block 241; and the following blocks in voting district (501990), tract 0081.00, block group 2, in Sedgwick county: block 074, block 081, block 082, block 083, block 084, block 088, block 145, block 242, block 243, block 244, block 245, block 247; and the following blocks in voting district (502000), tract 0081.00, block group 1, in Sedgwick county: block 029, block 030, block 031, block 032, block 035, block 036, block 037, block 038, block 039, block 040, block 043, block 044; and the following blocks in voting district (502000), tract 0081.00, block group 2, in Sedgwick county: block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 075, block 076, block 077, block 248, block 249; and the following blocks in voting district (502020), tract 0081.00, block group 2, in Sedgwick county: block 079, block 080; and the following blocks in voting district (502020), tract 0081.00, block group 3, in Sedgwick county: block 033, block 034, block 035, block 036, block 037, block 040, block 041, block 042, block 043, block 046, block 049; and the following blocks in voting district (502020), tract 0103.00, block group 4, in Sedgwick county: block 065, block 067, block 068, block 069, block 070, block 071, block 072, block 077, block 086, block 087, block 088, block 098, block 099, block 100, block 101, block 102, block 107; and the following voting districts in Sedgwick county: (502030), (502040), (502050), (502070), (502080), (502220), (502230); and the following blocks in voting district (502240), tract 0101.11, block group 4, in Sedgwick county: block 000, block 003; and the following voting districts in Sedgwick county: (502480), (502560), (502830), (502840), (502850), (502860), (502870), (502880), (502890), (502900), (502910), (502930), (502940); and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 043, block 044, block 086, block 087, block 091, block 094, block 101, block 102, block 109, block 110, block 111, block 116, block 117, block 118, block 119, block 120, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 238, block 246; and the following voting districts in Sedgwick county: (502960), (502970), (502980), (502990), (503000); and the following blocks in voting district (503290), tract 0103.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (503290), tract 0103.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, *1165block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 028, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 092, block 093, block 097, block 098, block 099, block 100; and the following blocks in voting district (503290), tract 0103.00, block group 4, in Sedgwick county: block 002, block 003, block 012, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 028, block 037, block 038, block 039, block 041, block 074, block 075, block 078, block 122; and the following blocks in voting district (503290), tract 0103.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055; and the following voting districts in Sedgwick county: (503370), (503380), (503390), (503400), (503470), (503510), (600090), (700010), (700050), (700090), (700140), (700180), (503410), (503480), (503520), (600150), (700020), (700060), (700110), (700150), (700200); (503450), (503490), (503800), (600360), (700030), (700070), (700120), (700160), and the (503460), (503500), (600030), (600400), (700040), (700080), (700130), (700170), following blocks in voting district (700210), tract 0103.00, block group 4, in Sedgwick county: block 084, block 085, block 089, block 090, block 092, block ing voting districts (700310), (700320), (700380), (700390), (700430), (700460), (700550), (700560), (700710), (700780), (700860), (700900), (900050). 094; and the follow-in Sedgwick county: (700330), (700350), (700400), (700410), (700470), (700540), (700570), (700600), (700790), (700830), (700910), (700920),
Senatorial district 32 shall consist of all of Barber county; and all of Comanche county; and the following voting districts in Cowley county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (00006A), (00006B), (000070), (000080), (000090), (000100), (000110), (000120), (00013A), (000140), (000150), (000170), (000200), (000210), (000300), (000390), (000400), (00041A), (00041B), (00042A), (000440), (000450), (000460), (000470), (000480), (000490), (000500), (00051A), (00051B), (000520), (00053A), (000540), (000550), (000560), (000570), (900010), (900020), (900030), (900040), (900050), (900060), (900070); and all of Harper county; and the following voting districts in Kingman county: (000010), (000020), (000030), (000040), (000050), (000080), (000130), (000180), (000200), (000210), (000220), (000250); and the following voting districts in Sedgwick county: (502490); and the following blocks in voting district (503250), tract 0096.04, block group 2, in Sedgwick county: block 016, block 044; and the following blocks in voting district (503250), tract 0096.05, block group 1, in Sedgwick county: block 081, block 082, block 083, block 084, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block *1166117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 148, block 149, block 150, block 152; and the following voting districts in Sedgwick county: (503920), (600340); and all of Sumner county.
Senatorial district 33 shall consist of all of Barton county; and all of Edwards county; and the following voting districts in Hodgeman county: (000020), (000030), (000040), (000050), (000070), (000110); and all of Kiowa county; and all of Lane county; and all of Ness county; and all of Pawnee county; and all of Pratt county; and the following voting districts in Rice county: (000020), (000030), (000050), (000060), (000090), (000160), (000170), (000230); and all of Rush county; and all of Scott county; and all of Stafford county.
Senatorial district 34 shall consist of the following voting districts in Kingman county: (000060), (000070), (000090), (000100), (000110), (000120), (00014A), (00014B), (000150), (000160), (000170), (000190), (000230), (000240), (000260), (00027A), (00027B), (00027C); and all of Reno county-
Senatorial district 35 shall consist of all of Chase county; and the following voting districts in Dickinson county: (000060), (000120), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000230), (000240), (000250), (000270), (000300), (000310); and all of Ellsworth county; and all of McPherson county; and all of Marion county; and all of Morris county; and the following voting districts in Rice county: (000010), (000040), (000070), (000080), (000100), (000110), (000120), (000130), (000140), (000150), (000180), (00019A), (00019B), (00019C), (000200), (000210), (000220), (000240), (000250), (000260).
Senatorial district 36 shall consist of all of Cloud county; and all of Jewell county; and all of Lincoln county; and the following voting districts in Marshall county: (000030), (000040), (000080), (000100), (000130), (000150), (000160), (00017A), (00017B), (00018A), (00018B), (00019A), (00019B), (00019C), (000200), (000230), (000270), (000280); and all of Mitchell county; and all of Osborne county; and all of Ottawa county; and the following voting districts in Phillips county: (000010), (000040), (000050), (000070), (000080), (000090), (000110), (000120), (000160), (000170), (00018A), (00018B), (000190), (000210), (000230), (000240), (000250), (000270), (000280); and all of Republic county; and all of Rooks county; and all of Russell county; and all of Smith county; and all of Washington county.
Senatorial district 37 shall consist of the following voting districts in Johnson county: (000010), (000020), (000030), (000040), (000090); and the following blocks in voting district (00014C), tract 0537.09, block group 2, in Johnson county: block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (00014C), tract 0537.09, block group 4, in Johnson county: block 007, block 008, block 009; and the following blocks in voting district (00014C), tract 0537.12, block group 2, in Johnson county: block 000, block 001, block 002, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026; and the following voting districts in Johnson county: (000160), (001340), (00226A), (00226B), (00249A), (00249F), (00311A), (00311B), (00311D), (003120), (004030), *1167(004040), (004300), (100030), (900010), (900020), (900080); and the following blocks in voting district (900110), tract 0537.07, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 017; and the following voting districts in Johnson county: (900120), (900130), (900150), (900620), (900810); and the following blocks in voting district (900940), tract 0535.05, block group 3, in Johnson county: block 000, block 004; and the following voting districts in Johnson county: (901000), (901010), (901120), (901130), (901140), (901150), (901180), (901220), (901230), (901240), (901250), (901260), (901270), (901440), (901460), (901470), (901610), (901620); and the following blocks in voting district (901730), tract 0537.05, block group 2, in Johnson county: block 003, block 004, block 005; and the following blocks in voting district (901730), tract 0537.07, block group 3, in Johnson county: block 000, block 001; and the following blocks in voting district (901730), tract 0537.11, block group 2, in Johnson county: block 069, block 080, block 081, block 084, block 085, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 112; and the following blocks in voting district (901730), tract 0537.12, block group 3, in Johnson county: block 002, block 003, block 004; and the following voting districts in Johnson county: (901750), (901760), (901820); and the following blocks in voting district (901830), tract 0537.05, block group 1, in Johnson county: block 005; and the following blocks in voting district (901830), tract 0537.09, block group 4, in Johnson county: block 010; and the following blocks in voting district (901830), tract 0537.09, block group 5, in Johnson county: block 016, block 017; and the following blocks in voting district (901830), tract 0537.12, block group 1, in Johnson county: block 000, block 001, block 013; and the following blocks in voting district (901830), tract 0537.12, block group 2, in Johnson county: block 003, block 023; and the following blocks in voting district (901830), tract 0537.12, block group 3, in Johnson county: block 009, block 010, block Oil, block 013, block 014, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 040, block .041, block 042, block 043, block 044, block 047, block 048, block 050, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 088; and the following blocks in voting district (901840), tract 0537.01, block group 1, in Johnson county: block 001, block 033, block 038, block 039, block 041, block 043; and the following blocks in voting district (901840), tract 0537.01, block group 2, in Johnson county: block 025, block 026, block 027, block 028, block 029, block 030, block 037, block 039, block 040, block 041, block 042, block 043, block 044, block 047, block 049, block 050, block 051, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 063, block 064, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 075, block 077, block 078, block 079, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 094, block 095, block 096, block 097, block 099, block 100, block 101, block 102, block 103, block 107, block 109; and the following blocks in voting district (901840), tract 0537.12, block group 3, in Johnson county: block 045, block 046, block 076, block 086, block 087; and the following voting districts in Johnson county: (901870), *1168(901900); and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 086, block 088; and the following blocks in voting district (901950), tract 0537.12, block group 3, in Johnson county: block 000, block 001; and the following voting districts in Miami county: (000010), (00003B), (00004B), (00004C), (00007A), (00007B), (000080), (00011B), (00012B), (00016A), (00016B), (000170), (00018A), (00018B), (00019A), (00019B), (000200), (000210), (000220), (00023A), (00023B), (00023C), (00023D), (000240), (000260), (000270), (000280), (200010), (200020), (300010), (300020), (900030), (900080), (900090), (900100), (900110), (900130), (900140), (900150), (900160), (900180).
Senatorial district 38 shall consist of all of Clark county; and all of Ford county; and all of Gray county; and the following voting districts in Hodgeman county: (000010), (000060), (000080), (000090), (000100); and all of Meade county; and all of Seward county.
Senatorial district 39 shall consist of all of Finney county; and all of Grant county; and all of Greeley county; and all of Hamilton county; and all of Haskell county; and all of Kearny county; and all of Morton county; and all of Stanton county; and all of Stevens county; and all of Wichita county.
Senatorial district 40 shall consist of all of Cheyenne county; and all of Decatur county; and all of Ellis county; and all of Gove county; and all of Graham county; and all of Logan county; and all of Norton county; and the following voting districts in Phillips county: (000020), (000030), (000060), (000100), (000130), (000140), (000150), (000200), (000220), (000260); and all of Rawlins county; and all of Sheridan county; and all of Sherman county; and all of Thomas county; and all of Trego county; and all of Wallace county.
*1169[[Image here]]
*1170[[Image here]]
*1171[[Image here]]
*1172[[Image here]]
*1173[[Image here]]
*1174[[Image here]]
*1175[[Image here]]
*1176[[Image here]]
*1177[[Image here]]
*1178[[Image here]]
*1179[[Image here]]
*1180[[Image here]]
*1181[[Image here]]
*1182[[Image here]]
*1183[[Image here]]
*1184[[Image here]]
*1185[[Image here]]
*1186Plan: District Court—House
Plan Type: House Administrator: KLRD
User: KLRD
Population Summary Report
Wednesday June 6. 2012 5:38 PM
DISTRICT ADJJPOPÜLATION DEVIATION DEVN.
001 22,920 204 0.90
002 22,925 209 0.92
003 22,596 -120 -0.53
004 22,911 195 0.86
005 22,897 181 0.80
006 22,640 -76 -0.33
007 22,617 -99 -0.44
008 22,793 77 0.34
009 22,556 -160 -0.70
010 22,603 -113 -0.50
011 22,849 133 0.59
012 22,701 -15 -0.07
013 22,818 102 0.45
014 22,781 65 0.29
015 22,724 8 0.04
016 22,695 -21 -0.09
017 22,512 -204 -0.90
018 22,681 -35 -0.15
019 22,764 48 0.21
020 22,657 -59 -0.26
021 22,924 208 0.92
022 22,559 -157 -0.69
023 22,785 69 0.30
024 22.678 -38 -0.17
025 22,719 3 0.01
026 22,570 -146 -0.64
027 22,563 -153 -0.67
028 22,891 175 0.77
029 22,650 -66 -0.29
030 22,831 115 0.51
031 22,807 91 0.40
032 22.584 -132 -0.58
033 22,682 -34 -0.15
034 22,290 -426 -1.88
035 22,350 -366 -1.61
036 22,544 -172 -0.76
037 22,548 -168 -0.74
038 22.585 -131 -0.58
039 22,903 187 0.82
040 22,907 191 0.84
041 22,760 44 0.19
042 22,835 119 0.52
043 22,804 88 0.39
044 22.679 -37 -0.16
045 22,851 135 0.59
046 22,733 17 0.07
047 22.679 -37 -0.16
048 22,697 -19 -0.08
049 22,751 35 0.15
050 22,759 43 0.19
*1187051 22,809 93 0.41
052 22,560 -156 -0.69
053 22,647 -69 -0.30
054 22,579 -137 -0.60
055 22,554 -162 -0.71
056 22,769 53 0.23
057 22.888 172 0.76
058 22,850 134 0.59
059 22,690 -26 -0.11
060 22.777 61 0.27
061 22,825 109 0.48
062 22.873 157 0.69
063 22,685 -31 -0.14
064 22,806 90 0.40
065 22.889 173 0.76
066 22.909 193 0.85
067 22,503 -213 -0.94
068 22,939 223 0.98
069 22.675 -41 -0.18
070 22,570 -146 -0.64
071 22,563 -153 -0.67
072 22,868 152 0.67
073 22,587 -129 -0.57
074 22,762 46 0.20
075 22.676 -40 -0.18
076 22,745 29 0.13
077 22.909 193 0.85
078 22,918 202 0.89
079 22,558 -158 -0.70
080 22,796 80 0.35
081 22,802 86 0.38
082 22,857 141 0.62
083 22,637 -79 -0.35
084 22,719 3 0.01
085 22,669 -47 -0.21
086 22,802 86 0.38
087 22.837 121 0.53
088 22,636 -80 -0.35
089 22,541 -175 -0.77
090 22,724 8 0.04
091 22,551 -165 -0.73
092 22,721 5 0.02
093 22,748 32 0.14
094 22,577 -139 -0.61
095 22,610 -106 -0.47
096 22,942 226 0.99
097 22.837 121 0.53
098 22,933 217 0.96
099 22.778 62 0.27
100 22,894 178 0.78 ■
101 22,817 101 0.44
102 22.873 157 0.69
103 22,768 52 0.23
104 22,863 147 0.65
105 22,765 49 0.22
106 22,548 -168 -0.74
107 22,907 191 0.84
108 22,700 -16 -0.07
109 22,610 -106 -0.47
110 22,539 -177 -0.78
111 22,557 -159 -0.70
*1188112 22,571 -145 -0.64
113 22,775 59 0.26
114 22,500 -216 -0.95
115 22,618 -98 -0.43
116 22,506 -210 -0.92
117 22,592 -124 -0.55
118 22,549 -167 -0.74
119 22,669 -47 -0.21
120 22,523 -193 -0.85
121 22,932 216 0.95
122 22,495 -221 -0.97
123 22,929 213 0.94
124 22,620 -96 -0.42
125 22,667 -49 -0,22
Total Population: 2,839,445
Ideal District Population: 22,716

Summary Statistics

Population Range: 22,290 to 22,942
Ratio Range: 0.03
Absolute Range: -426 to 226
Absolute Overall Range: 652.00
Relative Range: -1.88% to 0.99%
Relative Overall Range: 2.87%
Absolute Mean Deviation: 118.41
Relative Mean Deviation: 0.52%
Standard Deviation: 139.09
*1189[[Image here]]
*1190[[Image here]]
*1191[[Image here]]
*1192[[Image here]]
*1193[[Image here]]
Representative district 1 shall consist of all of Cherokee county; and the following voting districts in Labette county: (000030), (000040), (000050); and the following blocks in voting district (000360), tract 9508.00, block group 1, in Labette county: block 023, block 037, block 041, block 046, block 054, block 055, block 059, block 063, block 064, block 072, block 098, block 178, block 179, block 180, block 183, block 184, block 185, block 253, block 254, block 255, block 256, block 257, block 258, block 259, *1194block 260, block 261, block 262, block 268, block 269, block 270, block 271, block 272, block 273, block 276, block 277, block 278, block 282, block 286, block 287.
Representative district 2 shall consist of the following voting districts in Allen county: (000140), (000150), (000170), (000190); and the following voting districts in Bourbon county: (000110), (000190); and the following voting districts in Crawford county: (000010), (000030), (000033), (000040), (000050), (000060), (000080), (000090), (000110), (00012A), (00013A), (00013B), (00014A), (000150), (00016A), (00017A), (00017B), (000180), (000190), (000200), (000210), (000230), (000240), (000250), (000260), (000280), (000450), (000470), (000490), (000500), (000A41), (000A51), (000A62), (000A82), (000A83), (700100), (900020); and the following voting districts in Neosho county: (000010), (000030); and the following blocks in voting district (000130), tract 9520.00, block group 1, in Neosho county: block 217; and the following voting districts in Neosho county: (000140), (000150), (000160), (000170), (000180), (000230), (000240).
Representative district 3 shall consist of the following voting districts in Crawford county: (000020), (000070), (00022A), (000270), (000290), (000300), (000310), (000320), (000330), (000340), (000350), (000360), (000370), (00038A), (000390), (000400), (000410), (00042A), (000430), (00044A), (000460), (000480), (900010), (900030), (900040).
Representative district 4 shall consist of the following voting districts in Anderson county: (000100), (000120), (000130), (000150), (000190); and the following voting districts in Bourbon county: (000010), (00002A), (00002B), (00002C), (00002D), (00002E), (00002F), (00003A), (000040), (00005A), (00005B), (00005C), (00005D), (000060), (000070), (000080), (000090), (000100), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (900010), (900020), (900030); and the following voting districts in Linn county: (000010), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130).
Representative district 5 shall consist of the following voting districts in Anderson county: (000010), (00002A), (00002B), (000030), (000040), (000050), (000060), (000080), (000110), (00014A), (000160), (000170), (000180), (000200), (000210), (000220), (000230), (000240), (200010), (200020); and the following voting districts in Franklin county: (000040), (000050), (000110), (000210), (000230), (000240); and the following voting districts in Linn county: (000020), (000030); and the following voting districts in Miami county: (000060), (000100); and the following blocks in voting district (00011A), tract 1005.00, block group 4, in Miami county: block 038, block 044, block 045, block 046, block 047, block 048, block 051, block 052, block 077, block 078, block 088, block 094; and the following blocks in voting district (00011A), tract 1007.00, block group 1, in Miami county: block 017, block 019, block 020, block 021, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103; and the following blocks in voting district (00011A), tract 1007.00, block group 2, in Miami county: block 000, block 001, block *1195002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, , block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 032, block 033, block 034, block 042; and the following blocks in voting district (OOOIIA) , tract 1007.00, block group 3, in Miami county: block 004; and the following voting districts in Miami county: (OOOIIB) , (00012A), (00012B), (00013A), (00013B), (00013C), (000140), (000240); and the following blocks in voting district (000280), tract 1006.02, block group 1, in Miami county: block 137, block 138, block 139, block 140, block 143, block 144, block 175; and the following blocks in voting district (000280), tract 1007.00, block group 1, in Miami county: block 018, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 050; and the following blocks in voting district (000280), tract 1007.00, block group 7, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 187, block 188, block 189, block 190, block 191, block 199, block 200; and the following voting districts in Miami county: (900010), (900020), (900070).
Representative district 6 shall consist of the following voting districts in Miami county: (000010), (000020), (00003B), (00004B), (00004C), (000050), (000080), (000090); and the following blocks in voting district (00011A), tract 1005.00, block group 4, in Miami county: block 023, block 031, block 032, block 033, block 039; and the following blocks in voting district (00011A), tract 1007.00, block group 1, in Miami county: block 002, block 003, block 004, block 005, block 006, block 014, block 015; and the following voting districts in Miami county: (00016A), (00016B), (000170), (00018A), (00018B), (00019A), (00019B), (000200), (000210), (000220), (000250), (000260), (000270); and the following blocks in voting district (000280), tract 1006.01, block group 2, in Miami county: block 122, block 123, block 128, block 129, block 131, block 132, block 133; and the following blocks in voting district (000280), tract 1006.02, block group 1, in Miami county: block 145, block 146, block 160, block 161, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 176, block 194; and the following blocks in voting district (000280), tract 1007.00, block group 1, in Miami county: block 000, block 001, block 007, block 008, block 009, block 016; and the following voting districts in Miami county: (200010), (200020), (300010), (300020), (900030), (900040), (900050), (900080), (900090), (900100), (900110), (900120), (900140), (900150), (900160), (900180).
Representative district 7 shall consist of the following voting districts in Labette county: (00001A), (000020), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (00016A), (00016B), (000170), (000180), (00019A), (000200), (000210), (000220), (000230), (00024A), (00024B), (000250), (000260), (00027A), (00027B), (000280), (00029A), (00029B), (000300), (000310), (000320), (000330), (000340), (000350); and the following blocks in voting district (000360), tract 9506.00, block group 3, in Labette county: block 161, block 162, block 163, block 164, block 194, block 195, block 196, block 197, block 198, block 266, block 267, block 271, block 272, block 273, block 308; and the following blocks in voting district (000360), tract 9507.00, block group 1, in Labette county: block 146, block 147, block 148, block 149, block 150, block 151; and the following blocks in voting district (000360), tract 9507.00, block group 3, in Labette county: block 130, block 131, block 132, block 133; and the following blocks in voting district *1196(000360), tract 9508.00, block group 1, in Labette county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 039, block 040, block 056, block 060, block 181, block 182, block 291, block 292, block 293, block 294, block 295; and the following voting districts in Labette county: (000370), (900010); and the following voting districts in Montgomery county: (000070), (000410), (000430), (00044A), (900010), (900020).
Representative district 8 shall consist of the following voting districts in Johnson county: (001340); and the following blocks in voting district (00217A), tract 0530.08, block group 2, in Johnson county: block 022, block 030, block 031, block 032, block 033; and the following voting districts in Johnson county: (002180), (002190), (00222A), (00222B), (002230), (00226A), (004300), (900810), (901000), (901010), (901020), (901030), (901040), (901120); and the following blocks in voting district (901130), tract 0534.24, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following blocks in voting district (901130), tract 0534.24, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 035; and the following blocks in voting district (901180), tract 0534.23, block group 1, in Johnson county: block 007, block 008, block 009, block 010, block 016, block 017.
Representative district 9 shall consist of the following voting districts in Allen county: (000010), (000020), (000030), (000040), (000050), (00006A), (00006B), (00006C), (000070), • (000080), (000090), (00010A), (00010B), (000110), (000120), (000130), (00016A), (00016B), (00016C), (000180), (00020A), (00020B), (000210); and the following voting districts in Neosho county: (00002A), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (00012A), (00012B), (00012C); and the following blocks in voting district (000130), tract 9520.00, block group 1, in Neosho county: block 036, block 083, block 084, block 085, block 086, block 087, block 088, block 111, block 112, block 113, block 114, block 115, block 116, block 119, block 120, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 365, block 366, block 367, block 368; and the following blocks in voting district (000130), tract 9520.00, block group 2, in Neosho county: block 000, block 001, block 002, block 003, block 004, block 005, block 012, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 028, block 095, block 096, block 097, block 229; and the following voting districts in Neosho county: (000190), (000210), (00022A), (00022B), (00022C), (00022D), (900010), (900020).
Representative district 10 shall consist of the following voting districts in Douglas county: (000330), (000340), (000350), (000360), (000370), (000380), (000410); and the following blocks in voting district (00044A), tract 0010.01, block group 2, in Douglas county: block 000, block 001, block 003, block 004, block 007, block 036, block 037; and the following blocks in voting district (00044A), tract 0010.02, block group 1, in Douglas county: block 010, block Oil, block 012, block 013, block 014; and the following blocks in voting district (00044A), tract 0010.02, block *1197group 2, in Douglas county: block Oil, block 047, block 048, block 049, block 051, block 063, block 064; and the following blocks in voting district (00044A), tract 0010.02, block group 3, in Douglas county: block 001, block 002, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 033, block 034; and the following voting districts in Douglas county: (000450), (000620), (000630), (000640); and the following blocks in voting district (000650), tract 0012.01, block group 1, in Douglas county: block 041, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057; and the following blocks in voting district (000650), tract 0012.02, block group 1, in Douglas county: block 069, block 070, block 071, block 072, block 073, block 075, block 076, block 078, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 093, block 094, block 095, block 096, block 097, block 099, block 100, block 101, block 102, block 103, block 108; and the following blocks in voting district (000650), tract 0012.02, block group 2, in Douglas county: block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131; and the following voting districts in Douglas county: (000660); and the following blocks in voting district (00067A), tract 0009.02, block group 1, in Douglas county: block 031, block 032, block 037, block 043; and the following blocks in voting district (00067A), tract 0012.01, block group 1, in Douglas county: block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 081, block 082, block 083; and the following blocks in voting district (00067A), tract 0014.00, block group 1, in Douglas county: block 012, block 013, block 014, block 015, block 045, block 046, block 047; and the following voting districts in Douglas county: (200010); and the following blocks in voting district (200020), tract 0010.02, block group 2, in Douglas county: block 004, block 012; and the following blocks in voting district (400070), tract 0010.02, block group 2, in Douglas county: block 001, block 002, block 003, block 005, block 006, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 032, block 033, block 060, block 061, block 062, block 070; and the following blocks in voting district (400070), tract 0010.02, block group 3, in Douglas county: block 000, block 003, block 004, block 005, block 006; and the following voting districts in Douglas county: (900020), (900100), (900110), (900160).
Representative district 11 shall consist of the following voting districts in Montgomery county: (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000220), (000230), (000240), (000250), (000270), (000280), (000290), (000310), (00032B), (000330), (000340); and the following blocks in voting district (000370), tract 9503.00, block group 2, in Montgomery county: block 031, block 044, block 059, block 060, block 061, block 074, block 075, block 076, block 088; and the following blocks in voting district (000380), tract 9503.00, block group 1, in Montgomery county: block 003, block 004, block 026, block 027, block 028, block 029, block 031, block 032, block 033, block 034, block 040, block 042, block 043, block 044, block 045, block 046, block 049, block 050, block 051, block 052, block 053, block 076; and the following blocks in voting district (000380), tract 9503.00, block group 2, in Montgomery county: block 003; and the following blocks in voting district (000390), tract 9504.00, block group 2, in Montgomery county: block 022, block 023; and the fol*1198lowing blocks in voting district (000390), tract 9505.00, block group 1, in Montgomery county: block 169, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187; and the following blocks in voting district (000390), tract 9506.00, block group 1, in Montgomery county: block 037, block 038; and the following blocks in voting district (000390), tract 9506.00, block group 4, in Montgomery county: block 000, block 003, block 004, block 006, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085; and the following blocks in voting district (000390), tract 9507.00, block group 2, in Montgomery county: block 005, block 006, block Oil, block 012, block 013, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 096, block 097, block 098, block 108, block 109, block 110, block 111, block 112, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 134, block 135, block 169, block 171, block 172, block 179, block 180, block 181, block 182, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 201, block 206; and the following blocks in voting district (00040A), tract 9501.00, block group 1, in Montgomery county: block 156, block 160, block 169, block 178, block 190; and the following voting districts in Montgomery county: (00040C), (00044B), (00044C); and the following blocks in voting district (000460), tract 9501.00, block group 1, in Montgomery county: block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 157, block 158, block 159, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 180, block 181, block 183, block 259; and the following blocks in voting district (000460), tract 9501.00, block group 2, in Montgomery county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, *1199block 128, block 129, block 130, block 131, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 184, block 185, block 186, block 187, block 188, block 189; and the following blocks in voting district (000460), tract 9503.00, block group 1, in Montgomery county: block 000, block 001, block 002, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 035, block 036, block 038, block 039, block 041, block 087; and the following blocks in voting district (000460), tract 9503.00, block group 2, in Montgomery county: block 000, block 001, block 002, block 004; and the following voting districts in Montgomery county: (000470), (900040).
Representative district 12 shall consist of the following voting districts in Butler county: (000080), (000110), (000260), (000270), (000290), (000300), (000380), (000390), (000410), (000440); and all of Chautauqua county; and the following voting districts in Cowley county: (000180), (000190), (000230), (000240), (000250), (000280), (000290), (000310), (000330), (000340), (000350), (000360), (000370), (000380), (000430), (00053B); and the following voting districts in Elk county: (000010), (000050), (000060); and the following voting districts in Montgomery county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (000060), (000260), (000300), (00032A), (000350), (000360); and the following blocks in voting district (000370), tract 9503.00, block group 1, in Montgomery county: block 058, block 059, block 060, block 061, block 062, block 063, block 065, block 066, block 068, block 069, block 070, block 072, block 073, block 077, block 103, block 106, block 107, block 108, block 109, block 110; and the following blocks in voting district (000370), tract 9503.00, block group 2, in Montgomery county: block 032, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 089; and the following blocks in voting district (000380), tract 9503.00, block group 1, in Montgomery county: block 030, block 054, block 055, block 056, block 057, block 064, block 067, block 074, block 075, block 114; and the following blocks in voting district (000390), tract 9505.00, block group 1, in Montgomery county: block 142, block 156, block 164, block 166, block 170, block 175, block 176, block 178, block 179, block 191, block 193; and the following blocks in voting district (000390), tract 9507.00, block group 2, in Montgomery county: block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 085, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 113, block 114, block 115, block 116, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, *1200block 160, block 162, block 163, block 165; and the following blocks in voting district (00040A), tract 9501.00, block group 1, in Montgomery county: block 154, block 155, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 179, block 188, block 189, block 191, block 192, block 193, block 194, block 224, block 225, block 227; and the following blocks in voting district (00040A), tract 9503.00, block group 1, in Montgomery county: block 022, block 023, block 024, block 025, block 071, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 101, block 113; and the following blocks in voting district (00040A), tract 9503.00, block group 3, in Montgomery county: block 021, block 067, block 069; and the following blocks in voting district (00040A), tract 9505.00, block group 1, in Montgomery county: block 020, block 155, block 172, block 173, block 174, block 177; and the following blocks in voting district (00040A), tract 9507.00, block group 2, in Montgomery county: block 045, block 046, block 047, block 048, block 058, block 205; and the following voting districts in Montgomery county: (00040B), (000420), (000450); and the following blocks in voting district (000460), tract 9501.00, block group 1, in Montgomery county: block 153, block 168, block 184, block 226, block 228; and the following blocks in voting district (000460), tract 9503.00, block group 1, in Montgomery county: block 037; and the following voting districts in Montgomery county: (900030), (900050), (900060).
Representative district 13 shall consist of the following voting districts in Elk county: (000020), (000030), (000040), (000070), (000080), (000090), (000100); and all of Greenwood county; and the following blocks in voting district (000130), tract 9520.00, block group 1, in Neosho county: block 150; and the following blocks in voting district (000130), tract 9520.00, block group 2, in Neosho county: block 006, block 007, block 008, block 009, block 010, block Oil, block 013, block 014, block 015, block 016, block 017, block 018, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 085, block 223, block 230, block 231, block 232, block 233, block 234; and the following voting districts in Neosho county: (000200); and all of Wilson county; and all of Woodson county.
Representative district 14 shall consist of the following blocks in voting district (000450), tract 0524.10, block group 3, in Johnson county: block 006; and the following blocks in voting district (000450), tract 0525.04, block group 3, in Johnson county: block 000, block 001; and the following voting districts in Johnson county: (000520), (001240); and the following blocks in voting district (001250), tract 0529.04, block group 1, in Johnson county: block 000; and the following blocks in voting district (001250), tract 0529.04, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 008, block 009, block 010; and the following voting districts in Johnson county: (001520), (900370), (900380), (900400), (900410), (900710), (900750); and the following blocks in voting district (900760), tract 0529.10, block group 1, in Johnson county: block 020; and the following voting districts in Johnson county: (900870), *1201(901430), (901650); and the following blocks in voting district (901700), tract 0529.05, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 018, block 023; and the following blocks in voting district (901700), tract 0529.05, block group 2, in Johnson county: block 008, block 009, block 010, block Oil, block 012, block 017, block 018, block 019; and the following blocks in voting district (901700), tract 0529.08, block group 4, in Johnson county: block 004; and the following voting districts in Johnson county: (901710).
Representative district 15 shall consist of the following voting districts in Johnson county: (001000), (001010); and the following blocks in voting district (001090), tract 0535.55, block group 1, in Johnson county: block 016, block 017, block 018, block 019, block 022, block 023; and the following blocks in voting district (001090), tract 0536.01, block group 1, in Johnson county: block 000, block 006, block 007; and the following blocks in voting district (001090), tract 0536.01, block group 2, in Johnson county: block 000, block 023; and the following blocks in voting district (001090), tract 0536.02, block group 1, in Johnson county: block 003; and the following voting districts in Johnson county: (001150), (001160), (001200); and the following blocks in voting district (001250), tract 0529.04, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 006, block 007; and the following blocks in voting district (001250), tract 0529.04, block group 2, in Johnson county: block 005, block 006, block 007, block Oil, block 012, block 013, block 014, block 015; and the following voting districts in Johnson county: (001260), (001280), (900660), (900700); and the following blocks in voting district (900760), tract 0528.02, block group 5, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 019; and the following voting districts in Johnson county: (901550).
Representative district 16 shall consist of the following blocks in voting district (000630), tract 0524.05, block group 3, in Johnson county: block 002, block 004, block 005, block 024, block 025, block 026; and the following voting districts in Johnson county: (000640); and the following blocks in voting district (000650), tract 0524.05, block group 3, in Johnson county: block 000, block 001, block 003, block 007; and the following voting districts in Johnson county: (001840), (001860), (001890), (001990), (002000), (002010), (002040), (002050), (002120), (002130), (002140); and the following blocks in voting district (00217A), tract 0530.08, block group 1, in Johnson county: block 011, block 013, block 014, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (00217A), tract 0530.08, block group 2, in Johnson county: block 017, block 018, block 019, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following voting districts in Johnson county: (00217B), (901050).
Representative district 17 shall consist of the following voting districts in Johnson county: (000190), (000430), (000440); and the following blocks in voting district (000450), tract 0524.10, block group 2, in Johnson county: block 003; and the following blocks in voting district (000450), tract 0524.10, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015; and the following blocks in voting district (000450), tract 0525.04, block group 3, in *1202Johnson county: block 002; and the following voting districts in Johnson county: (000460), (002820), (002930), (002940), (003040), (003090), (900360), (900430), (900440), (901330); and the following blocks in voting district (901340), tract 0523.06, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 028, block 029; and the following blocks in voting district (901340), tract 0525.02, block group 1, in Johnson county: block 001, block 002, block 005, block 007, block 008, block 009, block 010, block Oil, block 015; and the following voting districts in Johnson county: (901350), (901410); and the following blocks in voting district (901420), tract 9800.03, block group 1, in Johnson county: block 013, block 014, block 031, block 032.
Representative district 18 shall consist of the following voting districts in Johnson county: (002760), (002770), (002780), (002790), (002800), (002810), (002830), (002850), (002860), (002870), (002880), (002890), (002900), (002910), (002920); and the following blocks in voting district (003030), tract 0523.04, block group 3, in Johnson county: block 009, block 010, block Oil; and the following voting districts in Johnson county: (003070); and the following blocks in voting district (003080), tract 0520.03, block group 3, in Johnson county: block 006, block 007, block 008, block 009; and the following blocks in voting district (003080), tract 0520.03, block group 4, in Johnson county: block 001, block 002, block 003, block 004, block 005.
Representative district 19 shall consist of the following blocks in voting district (000200), tract 0516.00, block group 2, in Johnson county: block 000, block 001, block 002; and the following voting districts in Johnson county: (000210), (000220), (000230), (000240), (001720), (001770), (001830), (001850), (002280), (002290), (002300), (002310), (002320), (002330), (002620), (002630), (002640), (900190), (900200), (900990).
Representative district 20 shall consist of the following voting districts in Johnson county: (000270), (000350), (001870), (001880), (001900), (002340), (002350), (002370), (002400), (002410), (900210), (900220), (900230), (900240), (900250), (900260); and the following blocks in voting district (900270), tract 0533.02, block group 2, in Johnson county: block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 018, block 019, block 020; and the following blocks in voting district (900270), tract 0533.02, block group 3, in Johnson county: block 025, block 026, block 030, block 031, block 032, block 034; and the following voting districts in Johnson county: (900300), (900310).
Representative district 21 shall consist of the following blocks in voting district (000200), tract 0516.00, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014; and the following voting districts in Johnson county: (000870), (001590), (001600), (001700), (002510), (002520), (002530), (002540), (002550), (002560), (002570), (002580), (002590), (002600), (002610), (002650), (002660), (002670).
Representative district 22 shall consist of the following voting districts in Johnson county: (001610); and the following blocks in voting district (001620), tract 0511.00, block group 2, in Johnson county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (001620), tract 0511.00, block group 3, in *1203Johnson county: block 000, block 001, block 007, block 008; and the following voting districts in Johnson county: (001630), (001640), (001650), (001660), (001670), (001680), (001690), (001710), (001750), (001760); and the following blocks in voting district (001790), tract 0519.02, block group 3, in Johnson county: block 002, block 003, block 004, block 005, block 010, block Oil, block 012, block 014, block 015, block 016, block 017, block 018; and the following voting districts in Johnson county: (001800), (001810), (001820).
Representative district 23 shall consist of the following voting districts in Johnson county: (000580), (000590), (000600), (000610), (000620); and the following blocks in voting district (000650), tract 0524.05, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (000650), tract 0524.17, block group 2, in Johnson county: block 011, block 012, block 013; and the following voting districts in Johnson county: (000660), (001740), (001780); and the following blocks in voting district (001790), tract 0519.02, block group 3, in Johnson county: block 006, block 007, block 008, block 009, block 013, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (003030), tract 0524.19, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015; and the following voting districts in Johnson county: (003050), (003060); and the following blocks in voting district (003080), tract 0520.03, block group 4, in Johnson county: block 000, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020.
Representative district 24 shall consist of the following voting districts in Johnson county: (000890), (000920), (001540), (001550), (001560), (001570), (001580); and the following blocks in voting district (001620), tract 0511.00, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 028, block 029, block 030; and the following voting districts in Johnson county: (900490), (900500), (900510), (900520), (900530), (900540), (900550), (900560).
Representative district 25 shall consist of the following voting districts in Johnson county: (000130), (000880), (000940), (002500), (002710), (002750), (901320). (000100), (000840), (000900), (000950), (002680), (002720), (003130), (000110), (000850), (000910), (000960), (002690), (002730), (003140), (000120), (000860), (000930), (000970), (002700), (002740), (003150),
Representative district 26 shall consist of the following blocks in voting district (001040), tract 0535.09, block group 2, in Johnson county: block 000; and the following blocks in voting district (001040), tract 0535.09, block group 3, in Johnson county: block 001, block 002, block 003, block 004, block 007, block 008, block 009, block 010, block Oil, block 016, block 017, block 018; and the following voting districts in Johnson county: (001060); and the following blocks in voting district (00249A), tract 0534.06, block group 5, in Johnson county: block 013, block 014, block 015, block 016, block 017, block 028, block 029, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 047, block 048, block 049, block 050; *1204and the following voting districts in Johnson county: (00311A), (00311B), (00311D), (003120), (004190), (900010), (900570), (900580); and the following blocks in voting district (900600), tract 0535.09, block group 1, in Johnson county: block 000, block 001, block 005; and the following blocks in voting district (900600), tract 0535.09, block group 2, in Johnson county: block 020; and the following blocks in voting district (900600), tract 0535.09, block group 4, in Johnson county: block 002, block 004, block 005, block 006, block 010, block Oil, block 012, block 013; and the following voting districts in Johnson county: (900610), (900620), (900650), (900850), (900860), (900910); and the following blocks in voting district (900920), tract 0535.05, block group 1, in Johnson county: block 001, block 025, block 026; and the following voting districts in Johnson county: (900930), (900940), (900980), (901440), (901460), (901470), (901570), (901610), (901620), (901630), (901780), (901870), (901880), (901890), (901970); and the following voting districts in Miami county: (00007A), (00007B), (00023A), (00023B), (00023C), (00023D), (900130).
Representative district 27 shall consist of the following voting districts in Johnson county: (000010), (000020), (000030), (000040), (002360), (002460), (002470), (00249E), (00249F), (900020), (900350); and the following blocks in voting district (901130), tract 0534.24, block group 1, in Johnson county: block 008, block 009, block 010, block Oil, block 012, block 013; and the following blocks in voting district (901130), tract 0534.24, block group 2, in Johnson county: block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 036, block 037; and the following blocks in voting district (901130), tract 0538.04, block group 1, in Johnson county: block 001, block 002, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014; and the following voting districts in Johnson county: (901140), (901150), (901160), (901170), (901210), (901220), (901230), (901240), (901250), (901260), (901270), (901290), (901300), (901310).
Representative district 28 shall consist of the following voting districts in Johnson county: (000370), (00242B), (00244B), (00249C); and the following blocks in voting district (900270), tract 0533.02, block group 3, in Johnson county: block 028, block 033, block 035, block 036, block 037, block 038, block 039, block 040, block 045, block 047; and the following voting districts in Johnson county: (900280), (900290), (900320), (900330), (900340), (901060), (901070), (901080), (901200).
Representative district 29 shall consist of the following voting districts in Johnson county: (001730), (001910), (001920), (001930), (001940), (001950), (001960), (001970), (001980), (002020), (002030), (002060), (002070), (002080), (002150), (002380); and the following blocks in voting district (002390), tract 0531.09, block group 1, in Johnson county: block 000, block 006, block 009, block 010, block 011; and the following blocks in voting district (002390), tract 0532.01, block group 1, in Johnson county: block 048, block 049; and the following blocks in voting district (002390), tract 0532.03, block group 3, in Johnson county: block 000, block 001, block 003, block 004; and the following blocks in voting district (00242A), tract 0531.09, block group 1, in Johnson county: block 001.
Representative district 30 shall consist of the following voting districts in Johnson county: (000510), (000530), (000540), (000550); and the following blocks in voting district (000630), tract 0524.05, block group 2, in Johnson county: block 013; and the following blocks in voting district (000630), tract 0524.05,- block group 3, in *1205Johnson county: block 006, block 008, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (000630), tract 0524.17, block group 2, in Johnson county: block 020, block 021; and the following voting districts in Johnson county: (001420); and the following blocks in voting district (001450), tract 0529.07, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 0Ó4, block 005, block 006, block 007, block 008; and the following voting districts in Johnson county: (001490), (001500), (001510), (900450), (900460), (900470), (900480), (900880), (900890); and the following blocks in voting district (901700), tract 0529.05, block group 1, in Johnson county: block 000, block 017, block 019; and the following blocks in voting district (901700), tract 0529.10, block group 2, in Johnson county: block 017, block 018, block 021, block 022.
Representative district 31 shall consist of the following voting districts in Wyandotte county: (600320), (600330), (600340); and the following blocks in voting district (600360), tract 0427.00, block group 1, in Wyandotte county: block 014, block 015; and the following blocks in voting district (600360), tract 0427.00, block group 2, in Wyandotte county: block 000; and the following blocks in voting district (600360), tract 0428.00, block group 1, in Wyandotte county: block 005, block 006, block Oil, block 012, block 013; and the following voting districts in Wyandotte county: (600370), (600380), (600410), (600420), (600430), (600440), (600770), (600780), (600790), (600800), (600810).
Representative district 32 shall consist of the following voting districts in Wyandotte county: (600110), (600210), (600220), (600230), (600240), (600250), (600260), (600270), (600280), (600290), (600300), (600310); and the following blocks in voting district (600450), tract 0416.00, block group 3, in Wyandotte county: block 000, block 004, block 007, block 008, block 009, block 010, block 012, block 013, block 015; and the following voting districts in Wyandotte county: (600460).
Representative district 33 shall consist of the following voting districts in Wyandotte county: (600010), (600020), (600030), (600040), (600050), (600060), (600070), (600080); and the following blocks in voting district (600520), tract 0440.01, block group 2, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following blocks in voting district (600520), tract 0440.01, block group 3, in Wyandotte county: block 026, block 028; and the following blocks in voting district (600520), tract 0441.01, block group 1, in Wyandotte county: block 007, block 008, block 009, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028; and the following voting districts in Wyandotte county: (600530), (600540), (600550), (600560), (600570), (600580), (600760); and the following blocks in voting district (600860), tract 0438.02, block group 2, in Wyandotte county: block 005, block 006, block 007, block 008, block 009, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 029, block 030, block 036, block 037, block 038, block 039, block 040, block 042, block 043, block 044, block 047, block 053, block 054, block 055, block 056; and the following blocks in voting district (600860), tract 0440.04, block group 1, in Wyandotte county: block 025; and the following voting districts in Wyandotte county: (601110).
Representative district 34 shall consist of the following voting districts in Wyandotte *1206county: (600100), (600140), (600150), (600160), (600200); and the following blocks in voting district (600610), tract 0406.00, block group 2, in Wyandotte county: block 018, block 025, block 026; and the following voting districts in Wyandotte county: (600620), (600630), (600650), (600660), (600670), (600680), (600690), (600700), (600710), (600900), (600950).
Representative district 35 shall consist of the following voting districts in Wyandotte county: (600090), (600120), (600130), (600170), (600180), (600190), (600590), (600600); and the following blocks in voting district (600610), tract 0406.00, block group 2, in Wyandotte county: block 016, block 017, block 019, block 020, block 021, block 022, block 023, block 024, block 027, block 028, block 030, block 031, block 032, block 033, block 034; and the following blocks in voting district (600610), tract 0413.00, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 010, block Oil, block 012, block 013, block 014; and the following blocks in voting district (600610), tract 0413.00, block group 3, in Wyandotte county: block 009; and the following voting districts in Wyandotte county: (600640), (600870), (600880), (600890), (600910), (600920), (600930), (600940), (600970), (600980).
Representative district 36 shall consist of the following blocks in voting district (600520), tract 0441.01, block group 1, in Wyandotte county: block 010, block Oil, block 012, block 013, block 014, block 015; and the following voting districts in Wyandotte county: (600720), (600730), (600740), (600750), (600960), (600990), (601000), (601010), (601020), (601030), (601040), (601050), (601060), (601070), (601080), (601090), (601100).
Representative district 37 shall consist of the following voting districts in Wyandotte county: (600350); and the following blocks in voting district (600360), tract 0427.00, block group 1, in Wyandotte county: block 016, block 017, block 018, block 033, block 034; and the following blocks in voting district (600360), traet 0427.00, block group 2, in Wyandotte county: block 002, block 003, block 004, block 013, block 017; and the following voting districts in Wyandotte county: (600390), (600400); and the following blocks in voting district (600450), tract 0416.00, block group 3, in Wyandotte county: block 001, block 002, block 003, block 005, block 006, block Oil, block 014; and the following blocks in voting district (600450), tract 0416.00, block group 4, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019; and the following blocks in voting district (600450), tract 0422.00, block group 1, in Wyandotte county: block 005, block 006, block 007; and the following voting districts in Wyandotte county: (600470), (600480), (600490), (600500), (600510); and the following blocks in voting district (600520), tract 0439.05, block group 1, in Wyandotte county: block 014, block 017, block 018, block 022; and the following blocks in voting district (600520), tract 0441.01, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 029, block 030, block 031; and the following voting districts in Wyandotte county: (600820), (600830), (600840), (600850); and the following blocks in voting district (600860), tract 0438.02, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (600860), tract 0438.02, block group 2, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 010, *1207block Oil; and the following blocks in voting district (600860), tract 0440.04, block group 1, in Wyandotte county: block 022, block 037.
Representative district 38 shall consist of the following voting districts in Johnson county: (000070), (000080), (000560), (001290), (004070), (004080), (004090), (004100), (900040), (900050), (900060), (900100), (900730), (901850), (901910), (901930), (901940); and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 012, block 013; and the following blocks in voting district (901950), tract 0537.11, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 047; and the following voting districts in Leavenworth county: (000020), (000030), (000050); and the following blocks in voting district (000310), tract 0714.00, block group 1, in Leavenworth county: block 000, block 001, block 002, block 003, block 006, block 007, block 060, block 061, block 068, block 069, block 098; and the following blocks in voting district (000310), tract 0714.00, block group 3, in Leavenworth county: block 039, block 051, block 053, block 054, block 055, block 056, block 090, block 091, block 092; and the following blocks in voting district (000310), tract 0718.00, block group 2, in Leavenworth county: block 037, block 043, block 044, block 053, block 054; and the following voting districts in Leavenworth county: (000320); and the following blocks in voting district (000330), tract 0711.01, block group 3, in Leavenworth county: block 053, block 054; and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044; and the following blocks in voting district (000330), tract 0711.02, block group 3, in Leavenworth county: block 033; and the following voting districts in Leavenworth county: (000350), (000390); and the following blocks in voting district (300010), tract 0711.01, block group 3, in Leavenworth county: block 050; and the following blocks in voting district (300010), tract 0711.01, block group 4, in Leavenworth county: block 045; and the following voting districts in Leavenworth county: (900010), (900020), (900030).
Representative district 39 shall consist of the following voting districts in Johnson county: (002960), (002980), (002990), (003000), (003010), (003020), (900030); and the following blocks in voting district (901340), tract 0525.02, block group 1, in Johnson county: block 004, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 048, block 049; and the following voting districts in Johnson county: (901360), (901370), (901380), (901390), (901400); and the following blocks in voting district (901420), tract 0525.02, block group 1, in Johnson county: block 043, block 044, block 045, block 046, block 047, block 050, block 051, block 052, block 068, block 069, block 070, block 071, block 072, block 073, block 074; and the following blocks in voting district (901420), tract 0526.03, block group 6, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, *1208block 033, block 034, block 035; and the following blocks in voting district (901420), tract 0526.04, block group 1, in Johnson county: block 013, block 025, block 026; and the following blocks in voting district (901420), tract 9800.03, block group 1, in Johnson county: block 003, block 004, block 005, block 006, block 010, block 011, block 012, block 030.
Representative district 40 shall consist of the following voting districts in Leavenworth county: (000080), (000090), (000100), (000110), (000150), (000240), (00027A), (000280), (00029A), (00029C), (00029D); and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 018, block 019, block 020, block 021, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (000330), tract 0711.02, block group 2, in Leavenworth county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027, block 028, block 033, block 038, block 056, block 060, block 061, block 062, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072; and the following blocks in voting district (000330), tract 0711.02, block group 3, in Leavenworth county: block 000, block 034, block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048; and the following voting districts in Leavenworth county: (000340); and the following blocks in voting district (300010), tract 0711.01, block group 3, in Leavenworth county: block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 051, block 052, block 055, block 056, block 057, block 058, block 059; and the following blocks in voting district (300010), tract 0711.01, block group 4, in Leavenworth county: block 046; and the following voting districts in Leavenworth county: (800010), (900040), (900050), (900060).
Representative district 41 shall consist of the following voting districts in Leavenworth county: (000120), (000130), (000140), (000160), (00017A); and the following blocks in voting district (00017B), tract 9819.00, block group 1, in Leavenworth county: block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 071, block 072, block 073, block 083, block 084, block 085, block 086, block 087, block 088, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 122, block 123, block 124, block 125, block 126, block 129, block 147, block 148, block 160, block 161, block 162, block 169; and the following blocks in voting district (00017B), tract 9819.00, block group 2, in Leavenworth county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 017, block 018, block 019, block 020, block 050, block 051, block 052; and the following voting districts in Leavenworth county: (000180), (00019A), (00019B), (000200), (000210), (000220), (000230), (000250), (000260); and the following blocks in voting district (000300), tract 0701.00, block group 1, in Leavenworth county: block 000, block 050; and the following blocks in voting district (000300), tract 9819.00, block group 1, in Leavenworth county: block 012; and the following blocks in voting district (000300), tract 9819.00, block group 2, in Leavenworth county: block 000.
Representative district 42 shall consist of the following voting districts in Douglas *1209county: (000020), (000600); and the following blocks in voting district (000650), tract 0012.01, block group 1, in Douglas county: block 020, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (000650), tract 0012.02, block group 1, in Douglas county: block 033, block 034, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block '056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 074, block 077, block 079, block 110; and the following blocks in voting district (000650), tract 0012.02, block group 2, in Douglas county: block 012, block 013, block 014, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 132, block 133, block 134, block 147; and the following blocks in voting district (000650), tract 0012.02, block group 3, in Douglas county: block 047; and the following voting districts in Douglas county: (400050), (400090), (400100); and the following voting districts in Leavenworth county: (000010), (000040), (000060), (000070);' and the following blocks in voting district (00017B), tract 0709.00, block group 1, in Leavenworth county: block 115, block 116, block 123; and the following blocks in voting district (00017B), tract 9819.00, block group 1, in Leavenworth county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 021, block 022, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 048, block 049, block 050, block 054, block 055, block 056, block 058, block 059, block 060, block 061, block 063, block 064, block 065, block 081, block 082, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 149, block 157, block 158, block 165, block 166, block 172, block 173, block 174; and the following blocks, in voting district (000300), tract 9819.00, block group 1, in Leavenworth county: block 000; and the following blocks in voting district (000310), tract 0714.00, block group 1, in Leavenworth county: block 004, block 005, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 062, block 063, block 064, block 065, block 066, block 067, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107; and the following blocks in voting district (000310), tract 0718.00, block group 2, in • Leavenworth county: *1210block 045, block 048, block 049, block 050, block 052, block 058, block 059, block 060, block 061, block 062; and the following voting districts in Leavenworth county: (000360), (000370), (000380), (900080).
Representative district 43 shall consist of the following voting districts in Johnson county: (000160), (900080), (900130), (900180), (901820), (000090), (00014A), (00014C), (004030), (004040), (100030), (900090), (900110), (900120), (900150), (900160), (900170), (901730), (901750), (901760), (901830), (901840), (901900).
Representative district 44 shall consist of the following voting districts in Douglas county: (000110), (000170), (000180), (000200), (000210), (000220), (000230), (000240), (000250), (000280), (000290), (000300), (00067B); and the following blocks in voting district (400020), tract 0006.04, block group 3, in Douglas county: block 002, block 003, block 005, block 015; and the following voting districts in Douglas county: (400030), (400040).
Representative district 45 shall consist of the following voting districts in Douglas county: (000010), (000030); and the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 015, block 017, block 018, block 019, block 022, block 023, block 024, block 027, block 028, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 056, block 057, block 058, block 059, block 061, block 062, block 069, block 070, block 087, block 089, block 092; and the following voting districts in Douglas county: (00006A), (00012A), (000190), (000260); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 012, block 013, block 014, block 016, block 020, block 021, block 047, block 048, block 049, block 050, block 093; and the following voting districts in Douglas county: (00048B), (00048C), (00048D), (00050A), (00050C), (00052A), (00053A), (000560), (000580); and the following blocks in voting district (000590), tract 0014.00, block group 1, in Douglas county: block 064, block 065, block 087, block 088, block 089; and the following blocks in voting district (000590), tract 0014.00, block group 3, in Douglas county: block 052, block 053, block 054, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 071, block 072, block 073, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 104, block 105, block 106, block 107, block 108, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 203, block 204, block 205, block 206, block 208, block 217, block 218, block 223; and the following blocks in voting district (00061A), tract 0006.03, block group 1, in Douglas county: block 000, block 001, block 006, block 007, block Oil, block 012, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 028, block 029, block 038; and the following blocks in voting district (00061A), tract 0006.03, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 009, block 010, block 014, block 015, block 026, block 027, block 085; and the following blocks in voting district (00061A), tract 0006.04, block group 1, in *1211Douglas county: block 007; and -the following blocks in voting district (00061A), tract 0015.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 043, block 044, block 045, block 046, block 047, block 048, block 053, block 054, block 055, block 056, block 057, block 060, block 061, block 063, block 069, block 076, block 077, block 078, block 079, block 089, block 100, block 101; and the following blocks in voting district (00067A), tract 0008.01, block group 1, in Douglas county: block 017, block 028, block 029, block 038, block 039, block 040, block 041, block 042, block 048, block 049; and the following blocks in voting district (00067A), tract 0008.01, block group 2, in Douglas county: block 032, block 033, block 038, block 039, block 040, block 041, block 043, block 045; and the following blocks in voting district (00067A), tract 0008.02, block group 2, in Douglas county: block 004, block 005, block 006, block 007, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (00067A), tract 0009.02, block group 1, in Douglas county: block 038, block 039; and the following blocks in voting district (00067A), tract 0014.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 010, block Oil, block 025, block 026, block 027, block 028, block 037; and the following blocks in voting district (000680), tract 0012.01, block group 1, in Douglas county: block 130, block 131, block 132, block 133, block 135, block 136, block 137, block 138, block 139; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 015, block 016, block 017, block 018; and the following blocks in voting district (000680), tract 0014.00, block group 1, in Douglas county: block 033, block 041, block 042, block 043, block 044, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056s block 057, block 058, block 059, block 060, block 061, block 063, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 077-, block 084, block 090; and the following voting districts in Douglas county: (400010); and the following blocks in voting district (400020), tract 0006.04, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 012, block 013; and the following blocks in voting district (400020), tract 0006.04, block group 3, in Douglas county: block 004; and the following blocks in voting district (400060), tract 0015.00, block group 1, in Douglas county: block 039, block 040, block 042, block 050, block 051, block 052, block 059, block 064, block 065, block 066, block 067, block 070, block 071, block 072, block 073, block 074, block 075, block 096; and the following voting districts in Douglas county: (400080), (400110), (900010), (900040), (900050), (900060), (900070), (900080), (900090), (900170).
Representative district 46 shall consist the following blocks in voting district (000050), tract 0001.00, block group 1, Douglas county: block 060, block 063, block 066, block 072, block 073, block 074, block 075, block 086, block 090; and following blocks in voting district (000050), tract 0001.00, block group 3, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 009, block 010; and the following voting districts in Douglas county: (00007A), (000080), (000090), (00010A), (000130), (000140), (000150), (000160), (000270), (000310), (000320), (000400), (000420), (000430); and the following blocks in voting district (00044A), tract 0002.00, block group 6, in Douglas county: block 019, block 020, block 021, block 022, *1212block 023, block 024, block 035; and the following voting districts in Douglas county: (000460), (000470); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 051, block 052, block 053, block 054, block 055, block 064, block 065, block 067, block 068, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 088, block 091, block 094, block 095; and the following blocks in voting district (00048A), tract 0001.00, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040; and the following blocks in voting district (00048A), tract 0001.00, block group 3, in Douglas county: block 008, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 025, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (00061A), tract 0005.01, block group 1, in Douglas county: block 001, • block 003, block 005, block 037; and the following blocks in voting district (200020), tract 0001.00, block group 3, in Douglas county: block 005; and the following blocks in voting district (200020), tract 0002.00, block group 1, in Douglas county: block 000, block 001, block 002, block 009, block 025; and the following blocks in voting district (200020), tract 0002.00, block group 6, in Douglas county: block 003, block 018, block 025, block 026, block 034; and the following blocks in voting district (200020), tract 0012.01, block group 1, in Douglas county: block 003, block 004, block 005, block 006, block 007, block 012, block 013; and the following blocks in voting district (400060), tract 0005.01, block group 1, in Douglas county: • block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021,' block 022, block 023, block 030, block 031, block 032, block 033; and the following blocks in voting district (400070), tract 0002.00, block group 6, in Douglas county: block 000, block 001, block 004, block 005, block 027, block 028, block 029, block 030, block 032; and the following blocks in voting district (400070), tract 0010.02, block group 2, in Douglas county: block 007, block 008, block 009, block 010; and the following blocks in voting district (400070), tract 0012.01, block group 1, in Douglas county: block 014, block 015; and the following voting districts in Douglas county: (900120), (900130), (900140), (900150).
Representative district 47 shall consist of all of Jefferson county; and the following blocks in voting district (000180), tract 0039.01, block group 1, in Shawnee county: block 014, block 015, block 016, block 017, block 020, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052; and the following blocks in voting district (000180), tract 0039.01, block group 2, in Shawnee county: block 000, block 001, block 002; and the following blocks in voting district (000180), tract 0039.01, block group 3, in Shawnee county: block 005, block 006, block 007, block 008, block 009, block 010, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 027, block 028, block 029, block 030, block 039, block 044, block 045, block 060; and the following blocks in *1213voting district (000260), tract 0008.00, block group 1, in Shawnee county: block 081, block 090, block 091; and the following blocks in voting district (000260), tract 0009.00, block group 4, in Shawnee county: block 000, block 001, block 002, block 004, block 006, block 007, block 008, block 009, block 010, block Oil, block 015, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 026, block 030, block 041, block 045, block 046, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 063, block 064, block 076, block 078, block 079, block 080; and the following blocks in voting district (000260), tract 0039.01, block group 1, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 018, block 019, block 021, block 022; and the following blocks in voting district (000260), tract 0039.01, block group 3, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block Oil; and the following voting districts in Shawnee county: (000350); and the following blocks in voting district (500130), tract 0039.01, block group 1, in Shawnee county: block 053, block 054, block 055; and the following blocks in voting district (500130), tract 0039.01, block group 2, in Shawnee county: block 003, block 004, block 005, block 006, block 011, block 012, block 013, block 014; and the following blocks in voting district (600380), tract 0033.02, block group 2, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 033, block 034, block 035, block 036, block 037, block 038, block 056, block 057.
Representative district 48 shall consist of the following voting districts in Johnson county: (002090), (002160), (002200), (002210), (002240), (00226B); and the following blocks in voting district (002390), tract 0531.09, block group 1, in Johnson county: block 014, block 015; and the following blocks in voting district (002390), tract 0532.03, block group 3, in Johnson county: block 002, block 014, block 015; and the following blocks in voting district (00242A), tract 0531.09, block group 1, in Johnson county: block 002, block 003, block 004, block 005, block 007, block 008, block 012, block 013, block 016, block 017, block 018, block 019; and the following blocks in voting district (00242A), tract 0532.03, block group 3, in Johnson county: block 016; and the following voting districts in Johnson county: (00244A), (901090), (901100), (901110); and the following blocks in voting district (901180), tract 0534.23, block group 1, in Johnson county: block 005, block 006; and the following voting districts in Johnson county: (901190).
Representative district 49 shall consist of the following voting districts in Johnson county: (001300), (001310), (001360), (001370); and the following blocks in voting district (00140B), tract 0534.06, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil; and the following voting districts in Johnson county: (001410); and the following blocks in voting district (001450), tract 0529.07, block group 3, in Johnson county: block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017; and the following voting districts in Johnson county: (00147A), (00147B), (001480); and the following blocks in voting district (900790), tract 0534.06, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Johnson county: (900830).
Representative district 50 shall consist of the following voting districts in Shawnee county: (000150), (000330), (001880), *1214(001890), (100050), (200010), (200020), (400100), (600010), (600050), (600060), (600150), (600160), (600220), (600230), (600240), (600340), (600350), (600360), (600370); and the following blocks in voting district (600380), tract 0033.02, block group 2, in Shawnee county: block 005, block 006, block 007, block 008, block 009, block 028, block 029, block 030, block 031, block 032, block 041, block 053; and the following voting districts in Shawnee county: (600390), (600490), (600500), (900030), (900040), (900050).
Representative district 51 shall consist of the following voting districts in Lyon county: (000210), (000220), (000230), (000260); and the following voting districts in Pottawatomie county: (000020), (000200), (000250), (00026A), (000270), (900010), (900030), (900040); and the following voting districts in Riley county: (000480); and the following voting districts in Shawnee county: (000090), (001850); and all of Wabaunsee county.
Representative district 52 shall consist of the following voting districts in Shawnee county: (000340), (001610), (001620), (001630), (001640), (001670), (001710), (001720), (001780), (100030), (100040), (200070), (200080); and the following blocks in voting district (200120), tract 0036.07, block group 2, in Shawnee county: block 008; and the following voting districts in Shawnee county: (200130), (200150), (200160), (300090), (500110), (500140), (600080), (600250), (600270), (600300), (600310), (600330), (600530), (700010), (700020), (800010); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 037, block 081, block 090, block 091, block 103, block 104, block 109, block 116, block 117; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 009, block 010, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (800030), tract 0036.07, block group 3, in Shawnee county: block 000, block 001, block 003; and the following voting districts in Shawnee county: (800040), (900060), (900070), (900080), (900090).
Representative district 53 shall consist of the following voting districts in Shawnee county: (000240), (001360), (001370), (001380), (001430), (001470), (001510), (001550), (001600), (001400), (001440), (001480), (001520), (001560), (001760); (001410), (001450), (001490), (001530), (001570), and the (001420), (001460), (001500), (001540), (001590), following blocks in voting district (200120), tract 0024.00, block group 1, in Shawnee county: block 102, block 105, block 108, block 115, block 125; and the following voting districts in Shawnee county: (200140), (400070), (400110), (500010), (600260), (600280), (600290), (600470), (600510), (600570), (600580), (800020); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 112, block 113, block 114, block 119, block 122; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 032, block 034, block 035, block 060.
Representative district 54 shall consist of the following blocks in voting district (000590), tract 0014.00, block group 3, in Douglas county: block 102, block 103, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, *1215block 166, block 167, block 168, block 180, block 181, block 182, block 188, block 184, block 185, block 186, block 187, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 207; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 019, block 020, block 051, block 052, block 053, block 054, block 073, block 074, block 075, block 076, block 077, block 079, block 081; and the following blocks in voting district (000680), tract 0014.00, block group 1, in Douglas county: block 075, block 076, block 078, block 079, block 080, block 081, block 082, block 083, block 085, block 086, block 091; and the following blocks in voting district (000680), tract 0014.00, block group 3, in Douglas county: block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 188, block 189, block 190, block 191, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 219; and the following voting districts in Osage county: (000050), (000110), (000120), (000190), (000200), (000210); and the following voting districts in Shawnee county: (000190), (000210),. (000270), (000280), (000290), (000310), (000370), (000930), (001030), (001680), (200050), (500070), (500080), (600040), (600170), (600180), (600190).
Representative district 55 shall consist of the following voting districts in Shawnee county: (000590), (000630), (000640), (001050), (001060), (001090), (001100), (001140), (001150), (001180), (001190), (001220), (001230), (600020). (000600), (000610), (000650), (001040), (001070), " (001080), (001120), (001130), (001160), (001170), (001200), (001210), (001240), (001250),
Representative district 56 shall consist of the following blocks in voting district (000790), tract 0015.00, block group 1, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 023, block 024, block 025, block 026, block 027, block 028; and the following voting districts in Shawnee county: (000910), (000960), (000970), (000980), (000990), (001000), (001260), (001270), (001280), (001290), (001300), (001310), (001320), (001330), (001340), (001350), (001650), (500160), (600090), (600110), (600210), (600440), (800060), (800070), (900010), (900020). '
Representative district 57 shall consist of the following voting districts in Shawnee county: (000080); and the following blocks in voting district (000180), tract 0031.00, block group 1, in Shawnee county: block 000, block 001, block 020, block 021, block 063, block 064, block 067, block 068, block 069, block 070, block 071, block 080, block 081, block 082; and the following voting districts in Shawnee county: (000250); and the following blocks in voting district (000260), tract 0031.00, block group 1, in Shawnee county: block 002, block 003, block 004; and the following voting districts in Shawnee county: (000300), (000410), (000420), (000430), (000440), (000480), (000490), (000500), (000510), (000520), (000530), (000540), (000550), (000560), (000570), (000580), (000690), (000700), (000710), (000800), (001910); and the following blocks in voting district (200090), tract 0031.00, block group 3, in Shawnee county: block 006, block 007, block 008, block 009, block Oil, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 062, block 071, block 072, block 073, block 076, block 082; and the following voting districts in Shawnee county: (500120); and the following blocks in voting district (500130), tract 0031.00, block group 3, in Shawnee county: *1216block 000, block 001, block 002, block 003, block 004, block 010, block 020, block 021, block 074, block 081; and the following blocks in voting district (500130), tract 0039.01, block group 2, in Shawnee county: block 007, block 008, block 009, block 010, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 032, block 033, block 034, block 051; and the following blocks in voting district (600030), tract 0040.00, block group 3, in Shawnee county: block 007, block 008, block 009; and the following blocks in voting district (600030), tract 0040.00, block group 4, in Shawnee county: block 000, block 001, block 002.
Representative district 58 shall consist of the following voting districts in Shawnee county: (000660), (000740), (000750), (000760), (000770), (000780); and the following blocks in voting district (000790), tract 0015.00, block group 1, in Shawnee county: block Oil, block 012, block 021, block 022, block 029; and the following blocks in voting district (000790), tract 0015.00, block group 2, in Shawnee county: block 006, block 007, block 008, block 009, block 019, block 020, block 021, block 022, block 023, block 024, block 029, block 030; and the following voting districts in Shawnee county: (000820), (000830), (000840), (000850), (000860), (000870), (000880), (000890), (000920), (000940), (000950), (001010), (100060); and the following blocks in voting district (200090), tract 0031.00, block group 3, in Shawnee county: block 044, block 045, block 046, block 056; and the following blocks in voting district (600030), tract 0004.00, block group 1, in Shawnee county: block 000, block 001, block 015, block 016; and the following blocks in voting district (600030), tract 0004.00, block group 3, in Shawnee county: block 000, block 001, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018; and the following blocks in voting district (600030), tract 0005.00, block group 2, in Shawnee county: block 010, block Oil; and the following blocks in voting district (600030), tract 0040.00, block group 3, in Shawnee county: block Oil, block 012, block 013, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040; and the following blocks in voting district (600030), tract 0040.00, block group 4, in Shawnee county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Shawnee county: (600130), (600140), (600420), (600430).
Representative district 59 shall consist of the following voting districts in Franklin county: (000010), (000020), (000030), (000060), (000070), (000080), (000090), (000100), (00012A), (00013A), (00013B), (00013C), (000140), (000150), (000160), (000170), (000180), (000190), (00020A), (000220), (000250), (900010); and the following voting districts in Osage county: (000060), (000100), (000130), (000220), (000240).
Representative district 60 shall consist of the following voting districts in Lyon county: (000010), (000020), (00005A), (00005B), (00005C), (00006A), (00006B), (00006C), (000070), (000080), (000090), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (00017A), (00017B), (000180), (00018A), (000190), (000200), (00020A), (000240), (000250), (000270), (00028B), (00028C), (000290), (00029A), (300010), (300020), (900020), (900030), (900040), (900050).
Representative district 61 shall consist of the following voting districts in Jackson county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (00008A), (00008B), (000090), (00010A), (00010B), (000110), (000120), (000130), (000150), (000160), (000170); and the following voting districts in Pottawatomie *1217county: (000010), (000050), (000060), (000090), (000100), (000140), (000150), (000180), (000190), (000230), (000240). (000030), (000040), (000070), (000080), (000110), (000130), (000160), (000170), (000210), (000220),
Representative district 62 shall consist of the following blocks in voting district (000090), tract 0816.00, block group 2, in Atchison county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102; and the following voting districts in Atchison county: (000110), (000130); and all of Brown county; and the following voting districts in Jackson county: (000140), (000180); and all of Nemaha county.
Representative district 63 shall consist of the following voting county: (000010), (000040), (00005A), (00006C), (00007A), (00008A), (00008B), districts in Atchison (000020), (000030), (00006A), (00006B), (00007B), (00007C), (00008C), (00008D); and the following blocks in voting district (000090), tract 0816.00, block group 5, in Atchison county: block 015, block 016, block 017, block 018, block 019, block 020, block 026, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 064, block 065, block 066, block 075, block 076, block 077, block 078, block 079, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 141, block 142, block 146, block 147, block 152; and the following voting districts in Atchison county: (000100), (000120), (000140), (00016A), (00017A), (00017B), (100050); and all of Doniphan county.
Representative district 64 shall consist of the following voting districts in Clay county: (000010), (000020), (000030), (00005A), (00005B), (00006A), (00006B), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000220), (900230); and the following voting districts in Riley county: (000020), (000030), (000040); and the following blocks in voting district (00005A), tract 0006.00, block group 1, in Riley county: block 008, block 009, block 021; and the following blocks in voting district (00005A), tract 0009.00, block group 1, in Riley county: block 009, block 032, block 063, block 064, block 065, block 075, block 133; and the following blocks in voting district (00005A), tract 0009.00, block group 2, in Riley county: block 063; and the following blocks in voting district (00005A), tract 0010.02, block group 1, in Riley county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block *1218038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 139, block 141; and the following blocks in voting district (00005A), tract 0010.02, block group 2, in Riley county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, *1219block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326; and the following blocks in voting district (00005A), tract 0010.02, block group 3, in Riley county: block 007, block 008, block 009, block 010, block Oil, block 012, block 018, block 019, block 039; and the following blocks in voting district (00005A), tract 0013.02, block group 3, in Riley county: block 039; and the following blocks in voting district (00005A), tract 9800.00, block group 1, in Riley county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block. 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 307, *1220block 308, block 309, block 310, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330; and the following voting districts in Riley county: (00005B), (000070); and the following blocks in voting district (000080), tract 0013.02, block group 2, in Riley county: block 005, block 006, block 007, block 008, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 151, block 157; and the following blocks in voting district (000080), tract 9800.00, block group 1, in Riley county: block 000; and the following voting districts in Riley county: (000380), (000430), (00044A), (000450), (000460), (300010), (300060), (300070), (300090), (300100), (900010), (900020).
Representative district 65 shall consist of the following voting districts in Geary county: (000010), (00002A), (00002B), (00002C), (00002D), (00002E), (00002F), (00002G), (00002H), (000021), (00002J), (00002K), (00002L), (00002M), (00002N), (000020), (00002P), (00002Q), (00002R), (000040), (000050), (000060), (00007A), (000080), ■ (000090); and the following blocks in voting district (000110), tract 0004.00, block group 4, in Geary county: block 000, block 001, block 002, block 003, block 014, block 015; and the following voting districts in Geary county: (000140), (000150), (000180), (000190); and the following blocks in voting district (00022A), tract 0003.00, block group 1, in Geary county: block 007, block 008, block 009, block 010, block Oil, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 023, block 024, block 025, block 026; and the following blocks in voting district (00022A), tract 0003.00, block group 2, in Geary county: block 023, block 024, block 025, block 026, block 027, block 033, block 034, block 035, block 037, block 038, block 039, block 040, block 041, block 045, block 059, block 061, block 063, block 064; and the following voting districts in Geary county: (00022B), (000230), (000240), (000260), (000270); and the following blocks in voting district (900010), tract 0002.00, block group 1, in Geary county: block 001, block 002, block 003, block 008, block 016; and the following blocks in voting district (900010), tract 0002.00, block group 2, in Geary county: block 003, block 004, block 021; and the following blocks in voting district (900010), tract 0003.00, block group 2, in Geary county: block 010, block Oil; and the following blocks in voting district (900010), tract 0008.00, block group 1, in Geary county: block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 234, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 299, block 301, block 302, block 312, block 313, block 315, block 316, block 334, block 335, block 336, block 337, block 338, block 340; *1221and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 000, block 002, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 039, block 040, block 330, block 332, block 333, block 401, block 402, block 403; and the following voting districts in Geary county: (900020), (900090), (900100), (900190), (900200), (900210).
Representative district 66 shall consist of the following voting districts in Pottawatomie county: (000120); and the following voting districts in Riley county: (000120), (000140), (000170), (00022A), (00039A), (000420), (300020), (300030), (300040), (300050), (400010), (400020), (400030), (400040), (400060), (400070), (500030).
Representative district 67 shall consist of the following voting districts in Riley county: (000010); and the following blocks in voting district (00005A), tract 0013.02, block group 2, in Riley county: block 136; and the following voting districts in Riley county: (000060); and the following blocks in voting district (000080), tract 0013.02, block group 2, in Riley county: block 003, block 004, block 030, block 080, block 081, block 082, block 083, block 127, block 137; and the following blocks in voting district (000080), tract 0013.02, block group 4, in Riley county: block 315, block 316; and the following voting districts in Riley county: (00022B), (000230), (00025A), (00025B), (000310), (000320), (000330), (000340), (000350), (00036A), (000370), (00039B), (00039C), (00039E), (00039G), (00039H), (000400), (000410), (00047A), (00047B), (00047C), (00047D), (400050), (400080), (400090), (500010), (600001), (800001), (900030), (900040), (900050), (900060).
Representative district 68 shall consist of all of Chase county; and the following voting districts in Dickinson county: (000150), (000160), (000170); and the following blocks in voting district (000240), tract 0845.00, block group 2, in Dickinson county: block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242; and the following blocks in voting district (000240), tract 0846.00, block group 1, in Dickinson county: block 000, block 001, block 002, block 003, block 009, block 010, block 014, block 034, block 035, block 141, block 145, block 146; and the following blocks in voting district (000240), tract 0846.00, block group 2, in Dickinson county: block 000, block 001, block 002, block 012, block 043, block 109, block 110, block 111; and the following blocks in voting district (000240), tract 0846.00, block group 3, in Dickinson county: block 091, block 129, block 130, block 131, block 132, block 133; and the following voting districts in Geary county: (000100); and the following blocks in voting district (000110), tract 0004.00, block group 1, in Geary county: block 022, block 023; and the following blocks in voting district (000110), tract 0004.00, block group 3, in Geary county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 023, block 024; and the following blocks in voting district (000110), tract 0004.00, block group 4, in Geary county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 016, block 063, block 064; and the following voting districts in Geary county: (00013A), (00016A); and the following blocks in voting district (00022A), tract 0003.00, block group 2, in Geary county: block 036; and the following voting districts in Geary county: (000250); and the following blocks *1222in voting district (900010), tract 0002.00, block group 1, in Geary county: block 000; and the following blocks in voting district (900010), tract 0003.00, block group 2, in Geary county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 015, block 016, block 017, block 018, block 021, block 022; and the following blocks in voting district (900010), tract 0007.00, block group 1, in Geary county: block 184, block 185, block 220, block 221, block 222, block 236, block 239; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 003, block 035, block 038, block 041, block 044, block 045, block 049, block 071, block 074, block 075, block 078, block 079, block 082, block 083, block 086, block 087, block 091, block 099, block 187, block 188, block 192, block 193, block 196, block 197, block 200, block 211, block 217, block 218, block 225, block 228, block 231, block 232, block 235, block 236, block 239, block 240, block 243, block 244, block 247, block 248, block 251, block 252, block 255, block 256, block 259, block 260, block 263, block 264, block 267, block 268, block 271, block 272, block 275, block 276, block 279, block 280, block 283, block 284, block 287, block 288, block 291, block 292, block 295, block 296, block 313, block 325, block 036, block 037, block 042, block 043, block 047, block 048, block 072, block 073, block 076, block 077, block 080, block 081, block 084, block 085, block 088, block 090, block 102, block 185, block 190, block 191, block 194, block 195, block 198, block 199, block 212, block 213, block 219, block 222, block 229, block 230, block 233, block 234, block 237, block 238, block 241, block 242, block 245, block 246, block 249, block 250, block 253, block 254, block 257, block 258, block 261, block 262, block 265, block 266, block 269, block 270, block 273, block 274, block 277, block 278, block 281, block 282, block 285, block 286, block 289, block 290, block 293, block 294, block 304, block 312, , block 404; and the following voting districts in Geary county: (900030), (900040), (900050), (900060), (900070), (900080), (900120), (900130), (900140), (900150), (900160), (900170), (900180), (900220); and all of Morris county-
Representative district 69 shall consist of the following blocks in voting district (000030), tract 0002.00, block group 1, in Saline county: block 044, block 045; and the following blocks in voting district (000030), tract 0011.00, block group 2, in Saline county: block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 019, block 020, block 021, block 022, block 023, block 024, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 095, block 096, block 097, block 103, block 104, block 105, block 106, block 107, block 110, block 111, block 112, block 126; and the following blocks in voting district (000030), tract 0011.00, block group 3, in Saline county: block 000, block 001, block 002, block 003, block 004, block 005, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101; and the following blocks in voting district (000030), tract 0011.00, block group 4, in Saline county: block 000, block 001, block 002; and the following voting districts in Saline county: (000060), (000140), (000200), (00025A), (000430), (900110). (000110), (000150), (000220), (000380), (00047B), (00012A), (000170), (000230), (000410), (900010), (00013A), (000180), (000240), (00042A), (900020),
Representative district 70 shall consist of the following voting districts in Clay county: (000040); and the following voting districts in Dickinson county: (000010), (00002A), (00002B), (000030), (000040), *1223(000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000180), (000190), (000200), (000210), (000220), (000230); and the following blocks in voting district (000240), tract 0845.00, block group 2, in Dickinson county: block 110, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 382; and the following blocks in voting district (000240), tract 0846.00, block group 2, in Dickinson county: block 013, block 044; and the following voting districts in Dickinson county: (000250), (000260), (000270), (000280), (000290), (000300), (000310), (000320), (900010), (900020), (900030); and the following voting districts in Marion county: (000010), (000030), (000040), (000050), (000060), (000080), (000130), (000140), (000170), (000190), (000200), (000210), (00022A), (00022B), (000250).
Representative district 71 shall consist of the following voting districts in Saline county: (000010), (000020); and the following blocks in voting district (000030), tract 0002.00, block group 1, in Saline county: block 000, block 001, block 008; and the following voting districts in Saline county: (000070), (000160), (000190), (000210), (00026A), (000270), (000280), (000290), (000300), (00031A), (00032A), (00033A), (000340), (000350), (000360), (000370), (000390), (000400), (000500), (900030), (900040), (900050), (900060), (900070), (900100).
Representative district 72 shall consist of the following blocks in voting district (000310), tract 0206.00, block group 1, in Butler county: block 023, block 024, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 053, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111; and the following blocks in voting district (000030), tract 0306.00, block group 2, in Harvey county: block 065, block 066, block 074, block 075, block 076, block 087, block 088, block 091, block 092, block 093, block 094, block 104; and the following voting districts in Harvey county: (000150), (000160), (000170), (000180), (00019A), (000200), (000210), (00022A), (000230), (000240), (000250), (000260), (00027A), (00027B), (00027C), (00027D), (000280), (000290), (000300), (800010), (900050), (900060), (900070), (900080).
*1224Representative district 73 shall consist of the following voting districts in McPherson county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000170), (000180), (000190), (000200), (000310), (000330), (000340), (000350), (000360), (000370), (900010), (900020), (900030), (900040), (900050).
Representative district 74 shall consist of the following voting districts in Harvey county: (000010), (000020); and the following blocks in voting district (000030), tract 0306.00, block group 1, in Harvey county: block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 186; and the following blocks in voting district (000030), tract 0306.00, block group 2, in Harvey county: block 077, block 078, block 079, block 084, block 085, block 086, block 089, block 090, block 098, block 099, block 100, block 101, block 102, block 103, block 106, block 107, block 109, block 110, block 111, block 112, block 113, block 114, block 168; and the following voting districts in Harvey county: (000040), (000080), (000120), (000320), (000050), (000090), (000130), (900010), (000060), (00010A), (000140), (900020), (000070), (000110), (000310), (900030), (900040); and the following voting districts in McPherson county: (000290), (000300); and the following voting districts in Marion county: (000020), (000100), (00011A), (000150), (00016C), (000240), (000260), (000070), (000090), (00011B), (000120), (000180), (000230), (000270), (000280), (000290), (000300), (000310), (900010), (900020).
Representative district 75 shall consist of the following voting districts in Butler county: (000100), (000120), (00014A), (00015A), (00016A), (00016B), (00016C), (000170), (000180), (000190), (000200), (000210), (000220), (00023A), (00023B), (000240), (000250), (000280), (00030A); and the following blocks in voting district (000310), tract 0206.00, block group 1, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 027, block 051, block 052, block 054, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 112, block 113; and the following blocks in voting district (000310), tract 0206.00, block group 2, in Butler county: block 009, block 010, block Oil, block 029, block 045, block 048, block 049, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 136; and the following voting districts in Butler county: (000320), (000330), (000350), (000360), (000430), (800050), (80020A), (80020B), (80030B), (80030C), (80030D), (90000A).
Representative district 76 shall consist of all of Coffey county; and the following voting districts in Lyon county: (000030), (000040), (000100), (00028A), (000300), *1225(000310), (000320), (400010), (400020), (400030), (900010); and the following voting districts in Osage county: (000007), (000010), (000020), (000030), (000040), (000080), (000090), (000140), (000150), (000160), (000170), (000180), (000230), (900010), (900020), (900030), (900040).
Representative district 77 shall consist of the following blocks in voting district (00001B), tract 0209.01, block group 3, in Butler county: block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 027, block 028, block 029, block 030, block 031, block 034, block 036, block 092, block 093, block 095, block 096, block 097, block 098; and the following voting districts in Butler county: (00002A), (00002B), (00002C), (000030), (00004A), (00004B), (000050), (00006A); and the following blocks in voting district (00009A), tract 0202.03, block group 2, in Butler county: block 000, block 001, block 003, block 004, block 046, block 047, block 048; and the following blocks in voting district (00009A), tract 0202.03, block group 3, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074; and the following blocks in voting district (00009A), tract 0202.03, block group 4, in Butler county: block 000, block 001, block 002, block 003, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 022, block 023, block 024, block 025, block 031, block 034, block 035, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048; and the following voting districts in Butler county: (000130), (000340), (000450), (200010), (200020), (800040), (80010A), (80010B), (80040A), (80040B), (80070A), (80070B), (80070C), (80070D), (80070E), (80070F).
Representative district 78 shall consist of the following voting districts in Johnson county: (001030); and the following blocks in voting district (001040), tract 0535.09, block group 3, in Johnson county: block 000, block 005, block 006, block 012, block 013, block 014, block 015; and the following voting districts in Johnson county: (001050), (001070), (001100), (001320), (001330), (001350), (001380), (001390); and the following blocks in voting district (00140B), tract 0534.06, block group 3, in Johnson county: block 012, block 013; and the following blocks in voting district (00249A), tract 0534.06, block group 5, in Johnson county: block 030, block 031, block 032, block 051; and the following blocks in voting district (900600), tract 0535.09, block group 4, in Johnson county: block 000, block 001, block 007; and the following blocks in voting district (900790), tract 0534.06, block group 1, in Johnson county: block 009; and the following blocks in voting district (900790), tract 0534.06, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010; and the following voting districts in Johnson county: (900800), (900820), (900840); and the following blocks in voting district (900920), tract 0535.10, block group 1, in Johnson county: block 008; and the following voting districts in Johnson county: (901680), (901690).
*1226Representative district 79 shall consist of the following voting districts in Cowley county: (000270), (000400), (000470), (00051A), (000540), (900010), blocks in (000170), (000300), (000440), (000480), (00051B), (000550), (900070); (000220), (000320), (000450), (000490), (000520), (000560), and the (000260), (000390), (000460), (000500), (00053A), (000570), following voting district (000020), tract 9621.00, block group 1, in Sumner county: block 100; and the following blocks in voting district (000020), tract 9621.00, block group 2, in Sumner county: block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 017, block 018, block 021, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 134; and the following blocks in voting district (000020), tract 9621.00, block group 3, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088; and the following blocks in voting district (000020), tract 9621.00, block group 4, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076; and the following blocks in voting district (000020), tract 9621.00, block group 5, in Sumner county: block 054, block 055, block 058, block 059, block 123, block 124, block 125, block 162, block 163, block 164, block 165, block 166, *1227block 167, block 170, block 171, block 172, block 173, block 174, block 202, block 203; and the following blocks in voting district (000020), tract 9622.00, block group 1, in Sumner county: block 000, block 001, block 002, block 007, block 008, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 181, block 182, block 183, block 184, block 185, block 187, block 188, block 189, block 190, block 191, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 275, block 276; and the following blocks in voting district (000140), tract 9621.00, block group 5, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 028, block 029, block 030, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 043, block 044, block 045, block 046, block 047, block 048, block 050, block 051, block 052, block 053, block 056, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 141, block 142, block 145, block 146, block 149, block 150, block 153, block 214, block 217, block 218, block 222, block 223, block 226, block 227, block 230, block 231, block 234, block 236, block 245; and the tricts in Sumner block 139, block 140, block 143, block 144, block 147, block 148, block 151, block 152, block 215, block 216, block 219, block 221, block 224, block 225, block 228, block 229, block 232, block 233, block 241, block 244, following voting dis-county: (000170), (000240), (000250), (900060).
Representative district 80 shall consist of the following voting districts in Cowley county: (00001A), (00001B), (00001C), (000020), (00006A), (000090), (00013A), (000210), (900020), (000030), (00006B), (000100), (000140), (00041A), (900030), (000040), (000070), (000110), (000150), (00041B), (900040), (000050), (000080), (000120), (000200), (00042A), (900050), (900060); and the following voting districts in Sumner county: (000010), (000030), (000040), (000050), (000060), (000070), (000110), (000130), (000150), (000160), (000190), (000210); and the following blocks in voting district (000270), tract 9625.00, block group 1, in Sumner county: block 016; and the following voting districts in Sumner county: (000280), (000310), (000320); and the following blocks in voting district (000340), tract 9624.00, block group 1, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 010, block 020, block 021, block 022, block 024, block 077, block 078, block 079, block 088, block 089, block 090; and the following blocks in voting district (000340), tract 9624.00, block group 2, in Sumner county: block 127, block 128, block 129, block 130, block 131; and the following blocks in voting district (000340), tract 9624.00, block group 4, in Sumner county: block 000, block 001, block 002, block 003, block Oil, block 012, block 013, block 014, block 015, block 016, *1228block 017, block 018, block 025, block 026, block 027; and the following blocks in voting district (000340), tract 9625.00, block group 2, in Sumner county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 066, block 067, block 068; and the following voting districts in Sumner county: (000360), (000370); and the following blocks in voting district (000380), tract 9625.00, block group 5, in Sumner county: block 066, block 076; and the following blocks in voting district (000420), tract 9625.00, block group 1, in Sumner county: block Oil, block 012, block 013, block 014, block 019; and the following blocks in voting district (000420), tract 9625.00, block group 2, in Sumner county: block 000; and the following blocks in voting district (000420), tract 9625.00, block group 5, in Sumner county: block 003, block 004, block 005, block 006, block 007, block 039, block 046, block 047, block 057, block 064, block 065, block 074, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 090; and the following voting districts in Sumner county: (900010).
Representative district 81 shall consist of the following blocks in voting district (500390), tract 0066.00, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (500390), tract 0100.03, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 017, block 018, block 019, block 020, block 021, block 023, block 026, block 028; and the following voting districts in Sedgwick county: (500830); and the following blocks in voting district (500840), tract 0061.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 014, block 018, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500840), tract 0066.00, block group 1, in Sedgwick county: block 004, block 007, block 008, block 009, block 010, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030; and the following blocks in voting district (500840), tract 0066.00, block group 2, in Sedgwick county: block 040, block 071; and the following voting districts in Sedgwick county: (500850), (502260), (502270), (502280), (502290), (502300); and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 013, block 014, block 015, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following voting districts in Sedgwick county: (502570), (502580), (502600), (502610), (503650); and the following blocks in voting district (503660), tract 0058.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 004, block 005, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 030, block 031, block 032, block 033, block 034; and the following blocks in voting district (503660), tract 0058.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (503660), tract 0059.00, block group 1, in Sedgwick county: block 024, block 025, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 051; and the following blocks in voting district (503660), tract 0061.00, block group 1, in Sedgwick county: block 015, block 016, block 017; and the following blocks in voting district *1229(503660), tract 0066.00, block group 1, in Sedgwick county: block 003, block 012, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045; and the following blocks in voting district (503660), tract 0066.00, block group 2, in Sedgwick county: block 004, block 005, block 006, block 007, block 008, block 037, block 038, block 039, block 041, block 042, block 043, block 044, block 045, block 046, block 049, block 050, block 069, block 070; and the following voting districts in Sedgwick county: (600010), (600140), (600780), (700500), (700700), (700810), (700820), (700850).
Representative district 82 shall consist of the following voting districts in Sedgwick county: (502320); and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 000, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (502340), tract 0098.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 009, block 013, block 014, block 015, block 016, block 017, block 022, block 029, block 030, block 031, block 032; and the following blocks in voting district (502340), tract 0099.00, block group 5, in Sedgwick county: block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 026, block 047, block 094; and the following voting districts in Sedgwick county: (502350), (502360), (502370), (502380), (502400), (503180), (503190), (503210), (503220), (503230), (503700), (503710), (503740), (503750), (600370), (700590), (700840), (900040), (900080); and the following blocks in voting district (000020), tract 9621.00, block group 1, in Sumner county: block 025; and the following blocks in voting district (000020), tract 9621.00, block group 2, in Sumner county: block 000, block 002, block 003, block 048, block 049, block 109, block 110; and the following blocks in voting district (000140), tract 9621.00, block group 1, in Sumner county: block 000, block 024, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 087, block 102, block 103, block 104, block 105; and the following blocks in voting district (000140), tract 9621.00, block group 5, in Sumner county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 031, block 032, block 042, block 049, block 057, block 243, block 246; and the following voting districts in Sumner county: (000220), (900040), (900050).
Representative district 83 shall consist of the following voting districts in Sedgwick county: (500090), (500100), (500110), (500340), (500350), (500360), (500790), (500800), (500810), (503030).
Representative district 84 shall consist of the following voting districts in Sedgwick county: (500060), (500070), (500080), (500130), (500140), (500160), (500320), (500330).
Representative district 85 shall consist of the following voting districts in Butler county: (000070); and the following voting districts in Sedgwick county: (500220), (500470), (500480), (500490), (500500), (500510), (500520), (500530), (500540); and the following blocks in voting district (500710), tract 0101.15, block group 1, in Sedgwick county: block 004, block 005, block 006, block 007, block Oil, block 017, block 018, block 019, block 020, block 021, block 086; and the following voting districts in Sedgwick county: (502240), (502250); and the following blocks in vot*1230ing district (503020), tract 0101.15, block group 1, in Sedgwick county: block 002, block 003; and the following blocks in voting district (503020), tract 0101.16, block group 1, in Sedgwick county: block 167, block 168, block 194; and the following voting districts in Sedgwick county: (503090), (503110), (503160), (503530), (503550), (503560), (503580), (530540), (700490), (700530), (700620), (700660), (700670), (900010), (900060).
Representative district 86 shall consist of the following voting districts in Sedgwick county: (500010), (500050), (500740), (500750), (500760), (500770); and the following blocks in voting district (500780), tract 0062.00, block group 2, in Sedgwick county: block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (500780), tract 0062.00, block group 3, in Sedgwick county: block 000, block 001, block 006, block 007, block 008, block 009, block 010; and the following blocks in voting district (500780), tract 0063.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018; and the following blocks in voting district (500780), tract 0063.00, block group 2, in Sedgwick county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500780), tract 0064.00, block group 1, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015; and the following blocks in voting district (500780), tract 0064.00, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 012, block 013, block 014; and the following voting districts in Sedgwick county: (501010).
Representative district 87 shall consist of the following voting districts in Sedgwick county: (500210); and the following blocks in voting district (500370), tract 0071.01, block group 1, in Sedgwick county: block 002, block 012, block 013, block 029, block 030, block 031, block 037, block 038, block 041, block 045; and the following blocks in voting district (500370), tract 0071.01, block group 2, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 018, block 019, block 020, block 021; and the following blocks in voting district (500410), tract 0071.01, block group 2, in Sedgwick county: block 016, block 017; and the following blocks in voting district (500410), tract 0071.02, block group 4, in Sedgwick county: block 000, block 001; and the following blocks in voting district (500420), tract 0071.01, block group 1, in Sedgwick county: block 000, block 001, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil; and the following blocks in voting district (500420), tract 0071.01, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (500420), tract 0072.01, block group 2, in Sedgwick county: block 035, block 065, block 067, block 068, block 069, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 089; and the following blocks in voting district (500420), tract 0073.01, block group 1, in Sedgwick county: block 012; and the following blocks in voting district (500420), tract 0073.02, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 020, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (500420), *1231tract 0073.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046; and the following voting districts in Sedgwick county: (500430), (500440), (500450), (500460), (500560), (500570); and the following blocks in voting district (500580), tract 0072.04, block group 1, in Sedgwick county: block 015; and the following voting districts in Sedgwick county: (503070), (503080), (503100), (503120), (503140), (503150).
Representative district 88 shall consist of the following blocks in voting district (500370), tract 0070.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 023, block 024, block 026, block 027, block 032; and the following blocks in voting district (500370), tract 0071.02, block group 1, in Sedgwick county: block 006, block 011, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Sedgwick county: (500380); and the following blocks in voting district (500390), tract 0100.03, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 027; and the following voting districts in Sedgwick county: (500400); and the following blocks in voting district (500410), tract 0071.01, block group 2, in Sedgwick county: block 015; and the following blocks in voting district (500410), tract 0071.02, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010; and the following blocks in voting district (500410), tract 0071.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500410), tract 0071.02, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005; and the following blocks in voting district (500420), tract 0071.01, block group 1, in Sedgwick county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 032, block 033, block 034, block 035, block 036, block 039, block 040, block 042, block 043, block 044; and the following blocks in voting district (500580), tract 0072.04, block group 1, in Sedgwick county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027; and the following blocks in voting district (500580), tract 0072.04, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 019, block 020, block 022, block 023; and the following blocks in voting district (500590), tract 0072.04, block group 1, in Sedgwick county: block 024, block 025; and the following blocks in voting district (500780), tract 0064.00, block group 1, in Sedgwick county: block 000, block 001, block 002; and the following blocks in voting district (500780), tract 0064.00, block group 2, in Sedgwick county: block 000, block 001, block 002; and the following voting districts in Sedgwick county: (500820), (502590); and the following blocks in voting district (503040), tract 0072.04, block group 1, in Sedgwick coun*1232ty: block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039; and the following blocks in voting district (503040), tract 0072.04, block group 3, in Sedgwick county: block 018; and the following voting districts in Sedgwick county: (503050), (503060), (503130).
Representative district 89 shall consist of the following voting districts in Sedgwick county: (500120), (500170), (500180), (500190), (500200), (500230), (500240), (500250), (500260), (500270), (500280), (500310), (502220), (502230), (502830), (502840), (502850), (502860), (502880); and the following blocks in voting district (502890), tract 0101.13, block group 2, in Sedgwick county: block 054, block 067, block 074, block 075, block 076, block 077, block 078, block 090, block 092, block 165; and the following voting districts in Sedgwick county: (502940), (503480), (503490); and the following blocks in voting district (503510), tract 0081.00, block group 2, in Sedgwick county: block 121, block 250; and the following blocks in voting district (503510), tract 0101.13, block group 2, in Sedgwick county: block 169, block 170, block 178, block 179, block 181, block 182; and the following voting districts in Sedgwick county: (700900), (700910).
Representative district 90 shall consist of the following voting districts in Sedgwick county: (500720), (500730), (501670), (501680), (502480), (502560), (503010); and the following blocks in voting district (503290), tract 0103.00, block group 1, in Sedgwick county: block 089, block 090, block 091; and the following blocks in voting district (503290), tract 0103.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (503290), tract 0103.00, block group 3, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block Oil, block 012, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 054, block 065, block 067, block 068, block 069, block 070, block 071, block 092, block 093, block 097, block 098, block 099, block 100; and the following blocks in voting district (503290), tract 0103.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055; and the following blocks in voting district (503400), tract 0102.00, block group 5, in Sedgwick county: block 006, block 025, block 035, block 038, block 041, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 053, block 054, block 101, block 108, block 110, block 111, block 112, block 119, block 120, block 121, block 122, block 123, block 129, block 130, block 131, block 132, block 133, block 135, block 142, block 144, block 162; and the following blocks in voting district (503450), tract 0102.00, block group 5, in Sedgwick county: block 136, block 138; and the following voting districts in Sedgwick county: (503460), *1233(503780), (503800), (600090), (600390), (700010), (700020), (700030), (700040), (700050), (700060), (700070); and the following blocks in voting district (700080), tract 0102.00, block group 1, in Sedgwick county: block 048; and the following blocks in voting district (700080), tract 0102.00, block group 5, in Sedgwick county: block 147; and the following voting districts in Sedgwick county: (700090), (700110), (700120), (700130), (700140), (700150), (700160), (700170), (700180), (700200); and the following blocks in voting district (700210), tract 0103.00, block group 1, in Sedgwick county: block 010; and the following voting districts in Sedgwick county: (700260), (700290), (700300), (700310), (700320), (700330); and the following blocks in voting district (700350), tract 0102.00, block group 1, in Sedgwick county: block 001, block 002, block 004, block 005, block 007, block 009, block 010, block Oil, block 013, block 014, block 015, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 050, block 051, block 052; and the following blocks in voting district (700350), tract 0102.00, block group 2, in Sedgwick county: block 020, block 021, block 022, block 023; and the following blocks in voting district (700350), tract 0102.00, block group 5, in Sedgwick county: block 179; and the following blocks in voting district (700390), tract 0102.00, block group 1, in Sedgwick county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 027, block 028, block 029, block 045, block 046, block 047; and the following blocks in voting district (700390), tract 0102.00, block group 3, in Sedgwick county: block 017, block 018, block 019, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038; and the following blocks in voting district (700390), tract 0102.00, block group 4, in Sedgwick county: block 065, block 066, block 067, block 068, block 069, block 073, block 083, block 084, block 085, block 086, block 087, block 091, block 092, block 094, block 097, block 098, block 099, block 101; and the following voting districts in Sedgwick county: (700460), (700570), (700710), (700960), (900030), (900090), (900100).
Representative district 91 shall consist of the following voting districts in Sedgwick county: (501480), (501490), (502000), (502020), (502030), (502040), (502050), (502070), (502080), (502870); and the following blocks in voting district (502890), tract 0080.00,, block group 1, in Sedgwick county: block 003; and the following blocks in voting district (502890), tract 0101.13, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030; and the following blocks in voting district (502890), tract 0101.13, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 005, block 029, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 055, block 056, block 079, block 080, block 081, block 083, block 084, block 192, block 195; and the following voting districts in Sedgwick county: (502900), (502910), (502930); and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 043, block 044, block 087; and the following voting districts in Sedgwick county; (502960), (502970), (502980), (502990), (503000); and the following blocks in voting district *1234(503290), tract 0103.00, block group 3, in Sedgwick county: block 000, block 001, block 007, block 008, block 009, block 010, block 013, block 014, block 034, block 035, block 036, block 037, block 038, block 053, block 055, block 056, block 057, block 058, block 066; and the following blocks in voting district (503290), tract 0103.00, block group 4, in Sedgwick county: block 002, block 003, block 012, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 028, block 037, block 038, block 039, block 041, block 074, block 075, block 078, block 122; and the following voting districts in Sedgwick county: (503370), (503380), (503390); and the following blocks in voting district (503400), tract 0080.00, block group 3, in Sedgwick county: block 053; and the following blocks in voting district (503400), tract 0081.00, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (503400), tract 0101.13, block group 2, in Sedgwick county: block 010, block 012, block 013, block 014, block 015, block 019, block 023; and the following blocks in voting district (503400), tract 0102.00, block group 5, in Sedgwick county: block 125, block 126, block 127, block 128; and the following voting districts in Sedgwick county: (503410); and the following blocks in voting district (503450), tract 0101.13, block group 2, in Sedgwick county: block 009; and the following voting districts in Sedgwick county: (503470), (503500); and the following blocks in voting district (503510), tract 0080.00, block group 2, in Sedgwick county: block 035; and the following blocks in voting district (503510), tract 0080.00, block group 3, in Sedgwick county: block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 043, block 044, block 045, block 047, block 050, block 051, block 052, block 059, block 061; and the following blocks in voting district (503510), tract 0081.00, block group 2, in Sedgwick county: block 013, block 014, block 015, block 025, block 028, block 029, block 031, block 032, block 033, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 092, block 093, block 095, block 096, block 097, block 098, block 103, block 104, block 105, block 106; and the following voting districts in Sedgwick county: (503520), (600030), (600150), (600360), (600400), (600470); and the following blocks in voting district (700080), tract 0102.00, block group 1, in Sedgwick county: block 012; and the following blocks in voting district (700210), tract 0103.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 009, block 011, block 019, block 071, block 073, block 078, block 079, block 080, block 081; and the following blocks in voting district (700210), tract 0103.00, block group 3, in Sedgwick county: block 059, block 060, block 061, block 062, block 063, block 064, block 072, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 094; and the following blocks in voting district (700210), tract 0103.00, block group 4, in Sedgwick county: block 082, block 083, block 084, block 085, block 089, block 090, block 092, block 093, block 094, block 095, block 103, block 104, block 108, block 109, block 110, block 111, block 115, block 116, block 120, block 121, block 123; and the following voting districts in Sedgwick county: (700220), (700230), (700250); and the following blocks in voting district (700350), tract 0081.00, block group 1, in Sedgwick county: block 000, block 001, block 041, block 042; and the following blocks in voting district (700350), tract *12350081.00, block group 2, in Sedgwick county: block 005, block 023, block 024; and the following blocks in voting district (700350), tract 0101.13, block group 2, in Sedgwick county: block 024, block 184, block 185, block 186, block 191, block 194; and the following voting districts in Sedgwick county: (700380); and the following blocks in voting district (700390), tract 0081.00, block group 1, in Sedgwick county: block 002, block 003, block 004, block 006, block 007, block 008, block 009, block 020; and the following blocks in voting district (700390), tract 0101.13, block group 2, in Sedgwick county: block 187, block 188, block 189, block 190; and the following blocks in voting district (700390), tract 0103.00, block group 4, in Sedgwick county: block 000, block 005, block 007; and the following voting districts in Sedgwick county: (700400), (700410), (700430), (700470), (700540), (700550), (700560), (700600), (700640), (700780), (700790), (700830), (700860), (700920), (700930), (700940), (900050).
Representative district 92 shall consist of the following blocks in voting district (501870), tract 0087.00, block group 1, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019; and the following voting districts in Sedgwick county: (501880), (501890), (501900), (501910); and the following blocks in voting district (501920), tract 0086.00, block group 2, in Sedgwick county: block 000, block 005, block 010, block Oil, block 012, block 013, block 014; and the following blocks in voting district (501920), tract 0087.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015; and the following blocks in voting district (501920), tract 0087.00, block group 4, in Sedgwick county: block 000, block 001, block 004, block 005; and the following blocks in voting district (501920), tract 0088.00, block group 1, in Sedgwick county: block 016, block 019, block 020; and the following voting districts in Sedgwick county: (501940), (502010).
Representative district 93 shall consist of the following voting districts in Sedgwick county: (500940), (501090), (501100), (501760), (501770), (501780), (502120); and the following blocks in voting district (502130), tract 0096.05, block group 1, in Sedgwick county: block 015; and the following voting districts in Sedgwick county: (502140), (502490), (502700), (502720), (502730), (502740), (502760), (502770), (502780), (502800), (502810), (502820), (503250), (503260), (503270), (503760), (503770), (503920), (600340), (700650), (700890). (502710), (502750), (502790), (503170), (503280), (503930),
Representative district 94 shall consist of the following voting districts in Sedgwick county: (501080); and the following blocks in voting district (501610), tract 0095.10, block group 1, in Sedgwick county: block 006, block 007, block 008, block 012, block 013, block 014, block 015; and the following blocks in voting district (501610), tract 0095.11, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 024; and the following blocks in voting district (501610), tract 0095.11, block group 2, in Sedgwick county: block 000, block 001; and the following blocks in voting district (501610), tract 0095.11, block group 4, in Sedgwick county: block 001; and the following voting districts in Sedgwick county: (501620), (501630), (501640), (501650), (501660), (501690), (501700), (501710), (501720), *1236(501730), (502160), (502170), (502180), (502450), (502470), (600190), (600460), (700630).
Representative district 95 shall consist of the following voting districts in Sedgwick county: (500950), (500980), (500990), (501000), (501020), (501040), (501830), (501840), (501860); and the following blocks in voting district (501870), tract 0015.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 008, block 009, block 010, block Oil, block 012, block 013; and the following blocks in voting district (501870), tract 0015.00, block group 3, in Sedgwick county: block 004, block 005.
Representative district 96 shall consist of the following blocks in voting district (500870), tract 0039.00, block group 2, in Sedgwick county: block 003, block 004, block 005, block 010, block Oil, block 012; and the following blocks in voting district (500870), tract 0060.00, block group 1, in Sedgwick county: block 009, block 010, block Oil, block 012, block 013, block 018; and the following blocks in voting district (500870), tract 0060.00, block group 3, in Sedgwick county: block 001, block 002; and the following blocks in voting district (500870), tract 0060.00, block group 5, in Sedgwick county: block 008, block 010, block Oil, block 012, block 018, block 023; and the following blocks in voting district (500880), tract 0039.00, block group 2, in Sedgwick county: block 006, block 007, block 008, block 009; and the following blocks in voting district (500880), tract 0039.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following blocks in voting district (500880), tract 0040.00, block group 2, in Sedgwick county: block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (500880), tract 0060.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 009, block 010, block Oil, block 012, block 013, block 014; and the following blocks in voting district (500880), tract 0060.00, block group 3, in Sedgwick county: block 003, block 006, block 007, block 008, block Oil, block 012, block 014; and the following blocks in voting district (500880), tract 0060.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (500880), tract 0060.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 013, block 014, block 015, block 016, block 017, block 024; and the following voting districts in Sedgwick county: (500890); and the following blocks in voting district (501170), tract 0053.00, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021; and the following blocks in voting district (501170), tract 0053.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003; and the following blocks in voting district (501170), tract 0053.00, block group 4, in Sedgwick county: block 000, block 001, block 002; and the following blocks in voting district (501170), tract 0053.00, block group 6, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following blocks in voting district (501170), tract 0053.00, block group 7, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district *1237(501180), tract 0053.00, block group 3, in Sedgwick county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014; and the following blocks in voting district (501180), tract 0053.00, block group 4, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015; and the following blocks in voting district (501180), tract 0053.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (501180), tract 0053.00, block group 6, in Sedgwick county: block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (501180), tract 0054.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (501180), tract 0091.00, block group 4, in Sedgwick county: block 000; and the following voting districts in Sedgwick county: (501190), (501200), (501210).
Bepresentative district 97 shall consist of the following voting districts in Sedgwick county: (501030), (501050), (501060), (501070), (501110), (501120), (501130), (501140), (501150), (501160); and the following blocks in voting district (501170), tract 0091.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (501180), tract 0091.00, block group 4, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 010, block Oil, block 012, block 013, block 014; and the following voting districts in Sedgwick county: (501220), (501230), (501240), (501260), (501290), (501300), (501310), (501410), (501600), (502440), (503940), (503950), (503960), (503970), (503990), (504000), (504010), (504020), (600440), (700510), (700690), (700950), (900020), (900110), (900120).
Bepresentative district 98 shall consist of the following blocks in voting district (500840), tract 0059.00, block group 1, in Sedgwick county: block 013, block 014, block 015, block 016, block 018, block 019, block 020, block 026, block 027, block 028, block 029; and the following blocks in voting district (500840), tract 0061.00, block group 1, in Sedgwick county: block 009, block 010, block Oil, block 012, block 013, block 019, block 020; and the following blocks in voting district (500840), tract 0061.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500840), tract 0061.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (500870), tract 0039.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 013, block 014; and the following blocks in voting district (500870), tract 0059.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block *1238017; and the following blocks in voting district (500870), tract 0060.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 014, block 015, block 016, block 017; and the following blocks in voting district (500870), tract 0060.00, block group 3, in Sedgwick county: block 000; and the following blocks in voting district (500870), tract 0060.00, block group 5, in Sedgwick county: block 009, block 019, block 020, block 021, block 022; and the following blocks in voting district (500870), tract 0061.00, block group 3, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015; and the following blocks in voting district (500880), tract 0060.00, block group 3, in Sedgwick county: block 004, block 005, block 009, block 010, block 013; and the following voting districts in Sedgwick county: (500900), (500910), (501320), (501330), (502630), (502640), (502650), (502660), (502670), (502680), (502690), (503590), (503600), (503610), (503630), (503640); and the following blocks in voting district (503660), tract 0058.00, block group 1, in Sedgwick county: block 006, block 017, block 025, block 026, block 027, block 028, block 029, block 035; and the following blocks in voting district (503660), tract 0058.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (503660), tract 0058.00, block group 4, in Sedgwick county: block 018; and the following blocks in voting district (503660), tract 0059.00, block group 1, in Sedgwick county: block 052, block 054, block 055; and the following voting districts in Sedgwick county: (503670), (600020), (600130), (600330), (600350), (600380), (700580), (700880).
Representative district 99 shall consist of the following voting districts in Butler county: (00001A); and the following blocks in voting district (00001B), tract 0202.02, block group 3, in Butler county: block 000, block 001, block 002, block 003; and the following blocks in voting district (00001B), tract 0202.02, block group 4, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018; and the following blocks in voting district (00001B), tract 0202.02, block group 5, in Butler county: block 004, block 007, block 009, block Oil, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 029, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039; and the following blocks in voting district (00001B), tract 0202.03, block group 1, in Butler county: block 068; and the following blocks in voting district (00001B), tract 0202.03, block group 2, in Butler county: block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 080, block 081, block 082, block 083, block 085, block 086, block 087, block 089, block 090, block 092, block 094, block 095, block 096, block 099, block 100, block 103, block 105, block 106, block 107, block 108, block 109; and the following blocks in voting district (00001B), tract 0209.01, block group 3, in Butler county: block 019, block 020, block 021; and the following voting districts in Butler county: (00001L), (00001N), (000010), (000090); and the following blocks in voting district (00009A), tract 0202.02, block group 5, in Butler county: *1239block 000, block 001, block 008, block 005, block 006, block 008, block 010, block 012, block 030, block 040, block 041; and the following blocks in voting district (00009A), tract 0202.03, block group 1, in Butler county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 008, block 013, block 018, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 045, block 049, block 051, block 052, block 053, block 062, block 063, block 064, block 067; and the following blocks in voting district (00009A), tract 0202.03, block group 2, in Butler county: block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 019, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 049, block 051, block 056, block 057, block 058, block 059, block 060, block 061, block 097, block 098, block 101, block 110, block 111; and the following blocks in voting district (00009A), tract 0202.03, block group 4, in Butler county: block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (00009A), tract 0209.01, block group 3, in Butler county: block 002; and the following voting districts in Butler county: (00009C), (00009E), (00009F), (00009G), (00009H), (000091), (800060); and the following blocks in voting district (500590), tract 0100.01, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 018, block 019, block 020, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 045, block 046, block 053, block 054, block 056, block 057, block 058, block 060, block 061, block 062, block 063, block 064, block 065, block 068, block 071, block 072, block 073, block 074, block 075, block 076, block 077; and the following blocks in voting district (500590), tract 0100.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 006, block 008, block 010, block Oil, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026, block 027, block 028, block 029, block 033, block 036; and the following blocks in voting district (500590), tract 0100.02, block group 2, in Sedgwick county: block 081; and the following voting districts in Sedgwick county: (500650), (500660), (500670), (500690); and the following blocks in voting district (500710), tract 0101.15, block group 1, in Sedgwick county: block 012, block 013, block 014, block 015, block 016, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 096, block 097, block 098, block 102, block 103, block 104, block 105, block 106, block 111, block 112, block 113, block 114, block 117, block 118, block 119, block 120, block 139, block 140, block 141; and the following blocks in voting district (503020), tract 0100.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 016, block 017, block 018, block 021, block 022, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 039, block 040, block 041, block 056, block 057, block 058, block 066; and the following blocks in voting district (503020), tract 0100.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 024, block 025, block 028, block 029, block 030, block 035, block *1240036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 052, block 053, block 061, block 064, block 065, block 066, block 067, block 070, block 072, block 073, block 076, block 077, block 079, block 080, block 083, block 084, block 085; and the following blocks in voting district (503020), tract 0101.15, block group 1, in Sedgwick county: block 000, block 001, block 107, block 108, block 109, block 110, block 115, block 121, block 122, block 123, block 124; and the following blocks in voting district (503040), tract 0100.01, block group 1, in Sedgwick county: block 027, block 028, block 029, block 030, block 031, block 032, block 066, block 067, block 069, block 078, block 079, block 080; and the following blocks in voting district (503040), tract 0100.02, block group 1, in Sedgwick county: block 016, block 030, block 031, block 032, block 034, block 035; and the following voting districts in Sedgwick county: (600420), (600430), (700800).
Representative district 100 shall consist of the following voting districts in Sedgwick county: (501440), (501450), (501460), (501470), (501500), (501520), (501530), (501540), (501550), (501560), (501570), (501580), (501590), (502430), (502460); and the following blocks in voting district (503290), tract 0103.00, block group 5, in Sedgwick county: block 037, block 038, block 039, block 040, block 041, block 042; and the following voting districts in Sedgwick county: (503300), (503310), (503320), (600250).
Representative district 101 shall consist of the following voting districts in Reno county: (000010), (000040), (000090), (000450), (000540), (000580); and the following blocks in voting district (00060A), tract 0008.00, block group 3, in Reno county: block 051, block 057, block 058; and the following blocks in voting district (00060A), tract 0011.00, block group 2, in Reno county: block 014, block 015, block 016; and the following blocks in voting district (00060A), tract 0011.00, block group 3, in Reno county: block 000, block 001, block 002, block 003, block 004, block 005, block 011, block 024, block 025, block 030, block 031, block 032, block 033, block 034, block 081, block 082; and the following blocks in voting district (00060A), tract 0014.00, block group 4, in Reno county: block 010, block 011, block 012, block 020, block 021, block 022, block 023, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 070, block 071, block 100, block 126; and the following voting districts in Reno county: (000650), (000680), (000710); and the following blocks in voting district (501610), tract 0095.10, block group 1, in Sedgwick county: block 004; and the following voting districts in Sedgwick county: (501740), (501750), (501790), (501810); and the following blocks in voting district (502130), tract 0095.08, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, *1241block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098; and the following blocks in voting district (502130), tract 0095.09, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (502130), tract 0095.09, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012; and the following blocks in voting district (502130), tract 0096.05, block group 1, in Sedgwick county: block 014; and the following voting districts in Sedgwick county: (502150), (502200), (502210), (502500), (502510).
Representative district 102 shall consist of the following blocks in voting district (000120), tract 0008.00, block group 2, in Reno county: block 000, block 001, block 002, block 003, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 029, block 030, block 031, block 032, block 033, block 034, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 058; and the following blocks in voting district (000120), tract 0008.00, block group 3, in Reno county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022,. block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 046, block 047, block 048, block 049, block 055, block 059, block 060, block 061, block 062, block 063; and the following voting districts in Reno county: (000130), (000160), (000170), (000180), (000200), (000250), (000260), (000270), (000290), (000300), (000310), (000360), (00037A), (00037B), (000400), (000410); and the following blocks in voting district (00060A), tract 0011.00, block group 3, in Reno county: block 014, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 065, block 068, block 069, block 070, block 071, block 072, block 073, block 075, block 079, block 080, block 083; and the following blocks in voting district (00060A), tract 0014.00, block group 4, in Reno county: block 025, block 027, block 028, block 029, block 030, block 037, block 143; and the following voting districts in Reno county: (200010), (200020), (200060).
Representative district 103 shall consist of the following voting districts in Sedgwick county: (500020), (500030), (500040), (500150), (501820), (501950), (501960), (501970), (501980), (501990); and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 086, block 091, block 094, block 101, block 102, block 109, block 110, block 111, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 136, block 237, block 238, block 246.
Representative district 104 shall consist of the following voting districts in Reno county: (000150), (000210), (000220), (000230), (000240), (000280), (000320), (000330), (000350), (000380), (00039A), (00039B), (000420), (000430), (000460), (000490), (00055A), (00060B), (200030), (200040), (200050), (900010), (900020).
*1242Representative district 105 shall consist of the following voting districts in Sedgwick county: (500960), (500970), (501340), (501380), (501390), (501400), (501420), (501430), (501850); and the following blocks in voting district (501920), tract 0086.00, block group 2, in Sedgwick county: block 001, block 002, block 003, block 004, block 006, block 007, block 008, block 009, block 015, block 016, block 017; and the following voting districts in Sedgwick county: (501930), (502410), (502420).
Representative district 106 shall consist of the following voting districts in Jewell county: (000010), (000040), (000100), (000150), (000170), (000190), (000200), (000210), (000220), (000240); and all of Marshall county; and all of Republic county; and all of Washington county.
Representative district 107 shall consist of all of Cloud county; and the following voting districts in Lincoln county: (00002A), (000040), (00005A), (000060), (00013B), (000140), (000150), (000190), (000200); and all of Mitchell county; and all of Ottawa county.
Representative district 108 shall consist of all of Ellsworth county; and the following voting districts in McPherson county: (000130), (000140), (000150), (000160), (000320); and the following voting districts in Rice county: (000050), (000060), (000070), (000140), (000150), (000220), (000240); and the following voting districts in Saline county: (000040), (000050), (000080), (000090), (000100), (000440), (000450), (00046A), (000480), (000490), (000510), (000520), (300010), (900080), (900090).
Representative district 109 shall consist of the following voting districts in Barton county: (000020), (000040), (000050), (000060), (000090), (000100), (000280), (000310), (000360), (000370), (000380), (000390); and the following voting districts in Jewell county: (000020), (000030), (000050), (000060), (000070), (000080), (000090), (000110), (000120), (000130), (000140), (000160), (000180), (000230), (000250); and the following voting districts in Lincoln county: (000010), (000030), (000070), (000080), (000090), (000100), (000110), (000120), (00013A), (000160), (000170), (000180), (000210), (000220), (900010); and all of Osborne county; and the following voting districts in Rush county: (000020), (000050), (000060), (000080), (000100), (000110), (000120); and all of Russell county; and all of Smith county.
Representative district 110 shall consist of the following voting districts in Ellis county: (000010), (000020), (000040), (000050), (000060), (000070); and the following blocks in voting district (000250), tract 0726.00, block group 2, in Ellis county: block 000, block 001, block 004, block 005, block 141, block 142, block 145, block 156, block 159, block 160, block 163, block 164, block 167, block 168, block 171, block 172, block 175, block 176, block 179, block 180, block 217, block 218, block 228, block 229, block 232, block 233, block 236, block 237, block 240, block 241, block 244, block 245, block 248, block 249, block 252, block 253, block 256, block 257, block 260, block 261, block 264, block 265, block 268, block 269, block 372, block 374, block 377, block 378, block 381, block 382, block 385, block 386, block 389, block 390, block 393, block 394, block 397, block 398, block 002, block 003, block 008, block 140, block 143, block 144, block 157, block 158, block 161, block 162, block 165, block 166, block 169, block 170, block 173, block 174, block 177, block 178, block 189, block 216, block 226, block 227, block 230, block 231, block 234, block 235, block 238, block 239, block 242, block 243, block 246, block 247, block 250, block 251, block 254, block 255, block 258, block 259, block 262, block 263, block 266, block 267, block 270, block 371, block 375, block 376, block 379, block 380, block 383, block 384, block 387, block 388, block 391, block 392, block 395, block 396, block 399, block 400, *1243block 401, block 436, block 437, block 438, block 439, block 441, block 442, block 443, block 444, block 445, block 446, block 447, block 448, block 449, block 450, block 451, block 452, block 453, block 454, block 455, block 456, block 457, block 458, block 459, block 460, block 461, block 462, block 463, block 464, block 465, block 475, block 476, block 477, block 478, block 479, block 480, block 481, block 482, block 483, block 484, block 485, block 486, block 487, block 488, block 489, block 490, block 491, block 492, block 493, block 494, block 495, block 496, block 497, block 498, block 514, block 515, block 516, block 517, block 519, block 520, block 521, block 522, block 523, block 524, block 525, block 526, block 527, block 528, block 529, block 530, block 531, block 532, block 533, block 534, block 535, block 536, block 537, block 538, block 539, block 540, block 541, block 542, block 543, block 544, block 545, block 546, block 552, block 553, block 556, block 557, block 558, block 559, block 563, block 566, block 568, block 570, block 583; and the following blocks in voting district (000250), tract 0726.00, block group 3, in Ellis county: block 000, block 099, block 100; and the following blocks in voting district (000260), tract 0728.00, block group 1, in Ellis county: block 057, block 174; and the following blocks in voting district (000260), tract 0730.00, block group 1, in Ellis county: block 261, block 262, block 263, block 264, block 266, block 290, block 291, block 292, block 293, block 294, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347; and the following blocks in voting district (000270), tract 0730.00, block group 1, in Ellis county: block 375, block 376, block 377, block 383, block 384, block 399, block 400, block 401, block 402, block 403, block 404, block 405, block 407, block 408, block 409, block 410, block 415, block 416, block 417, block 418, block 419, block 420, block 421, block 422, block 423, block 424, block 425, block 426, block 427, block 428, block 429, block 430, block 433, block 434, block 435, block 436, block 437, block 438, block 439, block 440, block 443, block 444, block 445, block 446, block 447, block 448, block 449, block 450, block 465, block 466, block 474, block 475, block 545, block 546, block 547, block 548, block 549, block 558; and the following voting districts in Ellis county: (000280); and the following blocks in voting district (000300), tract 0730.00, block group 1, in Ellis county: block 253, block 267, block 268, block 286, block 287, block 288, block 289, block 295, block 296, block 297, block 324, block 325, block 326, block 327, block 336, block 348, block 349, block 350, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 379, block 380, block 381, block 382, block 406, block 411, block 412, block 413, block 431, block 551, block 552, block 553, block 569; and the following blocks in voting district (000070), tract 9522.00, block group 2, in Graham county: block 016, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 050, block 051, block 052, block 057, block 058; and the following blocks in voting district (000080), tract 9521.00, block group 1, in Graham county: block 212, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 292; and the following blocks in voting district (000080), tract 9522.00, block group 1, in Graham county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, *1244block 023, block 024, block 025, block 026, block 027, block 028, block 032, block 033, block 034, block 035, block 036, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098; and the following blocks in voting district (000080), tract 9522.00, block group 2, in Graham county: block 000; and the following blocks in voting district (000090), tract 9522.00, block group 1, in Graham county: block 029, block 030, block 031, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 066, block 067, block 068, block 069, block 070, block 071, block 085, block 086, block 087, block 088, block 089, block 090; and the following blocks in voting district (000090), tract 9522.00, block group 2, in Graham county: block 002, block 005, block 006, block 007, block 008, block 009, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 047, block 048, block 049, block 056; and the following blocks in voting district (000140), tract 9521.00, block group 1, in Graham county: block 239, block 245, block 248, block 249, block 250, block 253, block 254, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 270, block 272, block 275, block 285, block 286, block 287, block 288; and all of Norton county; and all of Phillips county; and the following voting districts in Rooks county: (000010), (000020), (000030), (000040), (000050); and the following blocks in voting district (000060), tract 9746.00, block group 1, in Rooks county: block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 155, block 156, block 174, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 237, block 238, block 239, block 240, block 241, block 242, block 250, block 251, block 252, block 253, block 254, block 255, block 628, block 629, block 630, block 631, block 635, block 845, block 849; and the following voting districts in Rooks county: (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140).
Representative district 111 shall consist of the following voting districts in Ellis county: (000030), (000080), (000090), (00010A), (000110), (000120), (000130), (000140), (000150), (00016A), (000170), (000180), (00019A), (000200), (00021A), (000220), (000230), (000240); and the following blocks in voting district (000250), tract 0726.00, block group 3, in Ellis county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, *1245block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 060, block 061, block 062, block 063, block 064, block 065, block 074, block 076, block 086, block 168, block 169; and the following blocks in voting district (000260), tract 0726.00, block group 2, in Ellis county: block 440; and the following blocks in voting district (000260), tract 0727.01, block group 2, in Ellis county: block 002, block 003, block 019, block 024; and the following blocks in voting district (000260), tract 0727.02, block group 1, in Ellis county: block Oil, block 012, block 013, block 014, block 019, block 020, block 025, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 054, block 055, block 057, block 058, block 059, block 060, block 069, block 070, block 072, block 192, block 193; and the following blocks in voting district (000260), tract 0728.00, block group 1, in Ellis county: block 017, block 019, block 020, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 051, block 052, block 053, block 054, block 055, block 056, block 058, block 059, block 060, block 061, block 062, block 063, block 070, block 073, block 076, block 077, block 078, block 079, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 108, block 119, block 120, block 121, block 122, block 127, block 131, block 132, block 142, block 144, block 149, block 151, block 152, block 153, block 159, block 160, block 161, block 162, block 163, block 164, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 189, block 190, block 191, block 192, block 195, block 196, block 197, block 198, block 199, block 204; and the following blocks in voting district (000260), tract 0728.00, block group 3, in Ellis county: block 000, block 004; and the following blocks in voting district (000260), tract 0728.00, block group 5, in Ellis county: block 082; and the following blocks in voting district (000270), tract 0729.00, block group 1, in Ellis county: block 159, block 160, block 161, block 162; and the following blocks in voting district (000270), tract 0730.00, block group 1, in Ellis county: block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 451, block 452, block 453, block 454, block 455, block 456, block 457, block 458, block 459, block 460, block 461, block 462, block 463, block 464, block 467, block 468, block 469, block 470, block 471, block 472, block 473, block 499, block 500, block 501; and the following voting districts in Ellis county: (000290); and the following blocks in voting district (000300), tract 0728.00, block group 1, in Ellis county: block 188; and the following blocks in voting district (000300), tract 0729.00, block group 1, in Ellis county: block 000, block 001, block 002, block 003, block 005, block 006, block 007, block 008, block 009, block 010, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 025, block 026, block 027, block 028, block 095, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block *1246122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 157, block 158; and the following voting districts in Ellis county: (000310), (900010), (900020), (900030), (900040), (900050), (900060), (900070), (900080).
Representative district 112 shall consist of the following voting districts in Barton county: (000010), (000030), (000080), (00011A), (00011B), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (00019A), (00019B), (000200), (000210), (00022A), (00022B), (00022C), (00022D), (00022E), (00022F), (00023A), (00023B), (00023C), (000240), (000250), (000260), (00027A), (00027B), (000300), (000320), (000340), (000350), (900010).
Representative district 113 shall consist of the following voting districts in Barton county: (000070), (000290), (000330); and the following voting districts in Pawnee county: (000130), (000200), (000240); and all of Pratt county; and the following voting districts in Rice county: (000010), (000020), (000030), (000080), (000090), (000100), (000110), (000120), (000130), (000160), (000170), (000230); and all of Stafford county.
Representative district 114 shall consist of all of Kingman county; and the following voting districts in Reno county: (000020), (000030), (000050), (000060), (000070), (000080), (000100), (000110); and the following blocks in voting district (000120), tract 0008.00, block group 1, in Reno county: block 072; and the following blocks in voting district (000120), tract 0008.00, block group 2, in Reno county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 026, block 027, block 028, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 057; and the following voting districts in Reno county: (000140), (000440), (000470), (000480), (000500), (000510), (000520), (000530), (000560), (000570), (000590), (000610), (000620), (000630), (000640), (000660), (000670), (000690), (000700); and the following voting districts in Rice county: (000040), (000180), (00019A), (00019B), (00019C), (000200), (000210), (000250), (000260).
Representative district 115 shall consist of all of Clark county; and the following blocks in voting district (000040), tract 9676.00, block group 1, in Comanche county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089," block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block *1247122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 151, block 157, block 158, block 159, block 160; and the following blocks in voting district (000040), tract 9676.00, block group 2, in Comanche county: block 228, block 229, block 230, block 231, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 249, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 263, block 264, block 265, block 266, block 267, block 269, block 284, block 285, block 295, block 296, block 297, block 298, block 299, block 322; and the following voting districts in Ford county: (000040), (00005A), (00005C); and the following blocks in voting district (000190), tract 9618.00, block group 1, in Ford county: block 008, block 009, block Oil, block 012, block 013, block 025, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 037, block 040, block 047, block 048, block 054, block 055, block 064, block 065, block 106, block 107, block 109; and the following blocks in voting district (000190), tract 9619.00, block group 2, in Ford county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 038, block 040, block 139, block 140, block 141, block 142; and the following blocks in voting district (000190), tract 9620.00, block group 3, in Ford county: block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 062, block 064, block 066, block 076; and the following blocks in voting district (000210), tract 9617.00, block group 2, in Ford county: block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 070, block 071, block 072, block 073, block 074, block 075, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 298, block 299, block 300, block 301, block 302, block 337, block 338, block 339, block 595; and the following blocks in voting district (000210), tract 9621.02, block group 2, in Ford county: block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 081, block 082, block 083, block 084, block 085, block 087, block 088, block 090, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 112, block 113, block 114, block 127; and the following voting districts in Ford county: (000220); and the following blocks in voting district (000250), tract 9616.00, block group 1, in Ford county: block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 261, block 262, block 294, block 295, *1248block 296, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308; and the following blocks in voting district (000250), tract 9616.00, block group 2, in Ford county: block 006, block 007, block 008, block 009, block 010, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 169, block 170, block 259; and the following blocks in voting district (000250), tract 9618.00, block group 1, in Ford county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 010, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 039, block 110, block 111, block 112, block 113, block 114, block 115; and the following blocks in voting district (000250), tract 9618.00, block group 5, in Ford county: block 000, block 001, block 002, block 003, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 022, block 028, block 120, block 134; and the following voting districts in Ford county: (000260), (000270); and the following blocks in voting district (000290), tract 9618.00, block group 5, in Ford county: block 023, block 024, block 025, block 026, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 135, block 136, block 137, block 154, block 155, block 156, block 157, block 158; and the following blocks in voting district (000290), tract 9621.02, block group 2, in Ford county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 039; and the following voting districts in Ford county: (000330); and all of Gray county; and the following voting districts in Haskell county: (000030), (000060); and all of Meade county.
Representative district 116 shall consist of all of Barber county; and the following voting districts in Comanche county: (000010), (000020), (000030); and the following blocks in voting district (000040), tract 9676.00, block group 1, in Comanche county: block 102, block 103, block 104, block 150, block 152, block 153, block 154, block 155, block 156; and the following blocks in voting district (000040), tract 9676.00, block group 2, in Comanche county: block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 232, block 233, block 234, block 243, block 244, block 245, block 246, block 247, block 248, block 250, block 261, block 262, block 270, block 271, block 272, block 286, block 287, block 288, block 293, block 294, block 300, block 318, block 319, block 320, block 321, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 451, block 452, block 453, block 454, block 455, block 456, block 459, block 460, block 461, block 462, block 463, block 464, block 465, block 466, block 467, block 468, block 469, block 472, block 473, block 474, block 475, block 478, block 479, block 480, block 481, block 482, block 483, block 488; and all of Harper county; and the following voting districts in Sumner county: (000080), (000090), (000100), (000120), (000180), (000200), (000230), (000260); and the following blocks in voting district (000270), tract 9622.00, block group 1, in Sumner county: block 153, block 154, block 155, block 211, block 212, block 230, *1249block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 244, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 257, block 260, block 261, block 262, block 263, block 264, block 265, block 266; and the following blocks in voting district (000270), tract 9622.00, block group 2, in Sumner county: block 092, block 093, block 094, block 095, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 291, block 293; and the following blocks in voting district (000270), tract 9624.00, block group 2, in Sumner county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 027, block 028, block 029; and the following blocks in voting district (000270), tract 9625.00, block group 1, in Sumner county: block 003, block 004, block 015; and the following voting districts in Sumner county: (000290), (000300); and the following blocks in voting district (000340), tract 9624.00, block group 1, in Sumner county: block 006; and the following voting districts in Sumner county: (000350); and the following blocks in voting district (000380), tract 9625.00, block group 3, in Sumner county: block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 050, block 051, block 052, block 053, block 054, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 108, block 109, block 110; and the following blocks in voting district (000380), tract 9625.00, block group 4, in Sumner county: block 008, block 009, block 010, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 055, block 056, block 057, block 058, block 059, block 071, block 072, block 073, block 074, block 076; and the following voting districts in Sumner county: (000390), (000400), (00041A); and the following blocks in voting district (000420), tract 9624.00, block group 2, in Sumner county: block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 030, block 033, block 034, block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 119, block 120, block 121, block 122, block 123, block 132, block 133; and the following blocks in voting district (000420), tract 9624.00, block group 3,. in Sumner county: block 010; and the following voting districts , in Sumner county: (900020), (900030).
Representative district 117 shall consist of all of Edwards county; and the following *1250voting districts in Finney county: (000220); and the following voting districts in Ford county: (000010), (000020), (000030), (000230), (000240), (000280), (000300), (000310), (000320); . and all of Hodgeman county; and all of Kiowa county; and all of Ness county; and the following voting districts in Pawnee, county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000140), (000150), (000160), (00017A), (00017B), (000180), (000190), (000210), (000220), (000230), (000250); and the following voting districts in Rush county: (000010), (000030), (000040), (000070), (000090), (000130).
Representative district 118 shall consist of all of Gove county; and the following voting districts in Graham county: (000010), (000020), (000030), (000040), (000050), (000060); and the following blocks in voting district (000070), tract 9522.00, block group 2, in Graham county: block 014, block 015, block 019, block 020; and the following blocks in voting district (000080), tract 9521.00, block group 1, in Graham county: block 290, block 291, block 293, block 294; and the following blocks in voting district (000090), tract 9522.00, block group 2, in Graham county: block 001, block 003, block 004, block 010; and the following voting districts in Graham county: (000100), (000110), (000120), (000130); and the following blocks in voting district (000140), tract 9521.00, block group 1, in Graham county: block 266, block 267, block 268, block 269, block 271, block 273, block 274, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 289, block 388; and the following voting districts in Graham county: (000150), (000160), (000170); and all of Lane county; and all of Logan county; and the following blocks in voting district (000060), tract 9746.00, block group 1, in Rooks county: block 099, block 129; and all of Scott county; and all of Sheridan county; and the following voting districts in Thomas county: (000080), (000090), (000100), (000110), (000130), (000140), (000150), (000160); and all of Trego county; and all of Wichita county.
Representative district 119 shall consist of the following voting districts in Ford county: (00005B), (000060), (000070), (00008A), (00008B), (00008C), (00008D), (000090), (000100); and the following blocks in voting district (000190), tract 9619.00, block group 1, in Ford county: block 015, block 016, block 017, block 019, block 021, block 023, block 024, block 025, block 026, block 027, block 041, block 052, block 053, block 054, block 061; and the following blocks in voting district (000190), tract 9619.00, block group 2, in Ford county: block 035, block 036, block 037, block 039, block 041, block 114, block 115, block 134, block 135, block 137, block 143, block 146, block 147, block 148, block 149, block 150; and the following blocks in voting district (000190), tract 9620.00, block group 3, in Ford county: block 063, block 065; and the following voting districts in Ford county: (000200); and the following blocks in voting district (000210), tract 9621.02, block group 2, in Ford county: block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 076, block 079, block 080, block 086, block 089, block 091, block 092, block 093, block 128; and the following blocks in voting district (000250), tract 9618.00, block group 5, in Ford county: block 004, block 016, block 017, block 018, block 020, block 040, block 041, block 042, block 043; and the following blocks in voting district (000290), tract 9621.02, block group 2, in Ford county: block 007, block 008, block 009, block 010, block 011, block 012, block 014, block 018, block 020, block 021, block 023, block 033, block 034, block 115; and the following voting districts in Ford county: (600010), (800010).
*1251Representative district 120 shall consist of all of Cheyenne county; and all of Decatur county; and all of Rawlins county; and all of Sherman county; and the following voting districts in Thomas county: (000010), (000020), (00003A), (00003B), (00004A), (00004B), (000050), (000060), (00007A), (00007B), (000120), (000170), (000180), (900010), (900020); and all of Wallace county.
Representative district 121 shall consist of the following blocks in voting district (001090), tract 0536.01, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 008, block 009, block 010; and the following blocks in voting district (001090), tract 0536.01, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block'015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 024, block 025, block 026, block 027, block 028, block 029; and the following voting districts in Johnson county: (001130), (00117A), (00117B), (001210), (001220), (001270), (00153J), (00153K), (00153P), (004140), (004180), (900390), (900420), (900640), (900670), (900680), (900720), (900740), (901510), (901560), (901660), (901670), (901720), (901800), (901810), (901860); and the following blocks in voting district (901950), tract 0537.11, block group 1, in Johnson county: block 008, block 009, block Oil; and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 083, block 086, block 087, block 088, block 097, block 098, block 106, block 107, block 108, block 109, block 110, block 111, block 113; and the following blocks in voting district (901950), tract 0537.11, block group 3, in Johnson county: block 042, block 043, block 044; and the following blocks in voting district (901950), tract 0537.12, block group 3, in Johnson county: block 000, block 001.
Representative district 122 shall consist of the following voting districts in Finney county: (000010); and the following blocks in voting district (00002A), tract 9603.00, block group 2, in Finney county: block 037; and the following blocks in voting district (00002A), tract 9606.00, block group 3, in Finney county: block 017, block 018, block 019, block 022, block 023, block 024, block 025; and the following voting districts in Finney county: (000030), (00009B), (00018A), (000190), (000200), (00021A), (000230), (000250), (000260), (000280), (200030), (200040), (200050), (200060); and the following blocks in voting district (000010), tract 9636.00, block group 2, in Grant county: block 177; and all of Greeley county; and all of Hamilton county; and the following voting districts in Haskell county: (000010), (000020); and the following blocks in voting district (000050), tract 4631.00, block group 1, in Haskell county: block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 399, block 400, block 401, block 402, block 403, block 409, block 410, block 411, block 412, block 413, block 414, block 415, block 416, block 417, block 418, block 419, block 420, block 421, block 422, block 423, block 424, block 425, block 426, block 427, block 428, block 429, block 430, block 431, block *1252432, block 433, block 434, block 435, block 436, block 437, block 438, block 591, block 592, block 593, block 594, block 595, block 596, block 597, block 598, block 599, block 600, block 601, block 602, block 603, block 604, block 605, block 606, block 607, block 608, block 609, block 610, block 611, block 612, block 613, block 614, block 615, block 616, block 617, block 618, block 619, block 620, block 621, block 622, block 623, block 624, block 625, block 626, block 627, block 629, block 630, block 631, block 632, block 633, block 634, block 650, block 896; and the following blocks in voting district (000070), tract 4631.00, block group 1, in Haskell county: block 407, block 408, block 439, block 440, block 441, block 442, block 443, block 444, block 445, block 446, block 447, block 549, block 550, block 551, block 552, block 553, block 554, block 555, block 556, block 557, block 558, block 559, block 560, block 561, block 562, block 563, block 564, block 565, block 566, block 567, block 568, block 569, block 570, block 571, block 572, block 573, block 574, block 580, block 581, block 582, block 583, block 584, block 585, block 891, block 902, block 903; and the following blocks in voting district (000070), tract 4631.00, block group 2, in Haskell county: block 000, block 001, block 002; and the following blocks in voting district (000070), tract 4631.00, block group 3, in Haskell county: block 000, block 001, block 002, block 003, block 004, block 111; and the following blocks in voting district (000080), tract 4631.00, block group 1, in Haskell county: block 734, block 735, block 736; and the following blocks in voting district (000080), tract 4631.00, block group 2, in Haskell county: block 003, block 004, block 005, block 006, block 007, block 008; and all of Kearny county.
Representative district 123 shall consist of the following blocks in voting district (00002A), tract 9605.05, block group 1, in Finney county: block 038, block 039, block 040, block 041, block 042, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076; and the following blocks in voting district (00002A), tract 9605.07, block group 2, in Finney county: block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (00002A), tract 9606.00, block group 2, in Finney county: block 020, block 021, block 022, block 023; and the following blocks in voting district (00002A), tract 9606.00, block group 3, in Finney county: block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 020, block 021, block 026, block 027, block 028; and the following blocks in voting district (00002A), tract 9606.00, block group 4, in Finney county: block 000, block 001, block 002, block 003, block 004, block 005, block 038, block 040, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 059, block 060, block 061, block 077, block 078; and the following voting districts in Finney county: (000040), (000060), (000070), (000080), (00009A), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (200010), (200020).
Representative district 124 shall consist of the following blocks in voting district (000010), tract 9636.00, block group 1, in Grant county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block *1253034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 306, block 307, block 308, block 310, block 311, block 312, block 313, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 363, block 364, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 399, block 400, block 401, block 402, block 403, block 404, block 405, block 406, block 407, block 408, block 409, block 410, block 411, block 412, block 413, block 414, block 415, block 416, block 417, block *1254418, block 419, block 420, block 421, block 422, block 423, block 424, block 425, block 428, block 429, block 430, block 431, block 432, block 433, block 434, block 435, block 436, block 437, block 438, block 439, block 440, block 441, block 442, block 443, block 444, block 445; and the following blocks in voting district (000010), tract 9636.00, block group 2, in Grant county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, *1255block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 363, block 364, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392; and the following blocks in voting district (000010), tract 9637.00, block group 1, in Grant county: block 000, block 006; and the following blocks in voting district (000010), tract 9637.00, block group 2, in Grant county: block 000, block 001, block 002, block 003, block 005, block 006, block 007, block 025, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 102, block 105, block 111; and the following blocks in voting district (000010), tract 9637.00, block group 4, in Grant county: block 000, block 001, block 002, block 003, block 006, block 028, block 071, block 073, block 074, block 079, block 080, block 081, block 082, block 085, block 086, block 087, block 088, block 149, block 150, block 151, block 153, block 167, block 169, block 170, block 172, block 182, block 184; and the following blocks in voting district (000010), tract 9637.00, block group 5, in Grant county: block 047, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 077; and the following voting districts in Grant county: (000020), (00003A), (00003B), (000040); and the following voting districts in Haskell county: (000040); and the following blocks in voting district (000050), tract 4631.00, block group 1, in Haskell county: block 587, block 588, block 589, block 590, block 628, block 635, block 636, block 637, block 638, block 639, block 640, block 641, block 642, block 643, block 644, block 645, block 646, block 647, block 648, block 649, block 651, block 652, block 653, block 654, block 655, block 656, block 657, block 658, block 659, block 660, block 661, block 662, block 663, block 664, block 665, block 666, block 667, block 668, block 669, block 670, block 671, block 672, block 673, block 674, block 675, block 676, block 677, block 678, block 679, block 680, block 681, block 682, block 683, block 684, block 685, block 686, block 687, block 688, block 689, block 690, block 691, block 692, block 693, block 694, block 695, block 696, block 697, block 698, block 699, block 700, block 701, block 872, block 873, block 874, block 875, block 876, block 877, block 878, block 881, block 882, block 883, block 884, block 885, block 886, block 887, block 888, block 889, block 890, block 892, block 933, block 934, block 935; and the following blocks in voting district (000050), tract 4631.00, block group 4, in Haskell county: block 000, block 001, block 002, block 003, block 004, block 009, block 010, block Oil, block 012, block 013, block 014, block 018, block 019, block 020, block 021, block 025, block 026, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 130, block 131, block 132, block 133, block 134, block *1256135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 182, block 183, block 184; and the following blocks in voting district (000070), tract 4631.00, block group 1, in Haskell county: block 575, block 576, block 577, block 578, block 579, block 586, block 702, block 703, block 704, block 705, block 706, block 707, block 708, block 709, block 710, block 711, block 712, block 713, block 714, block 715, block 716, block 717, block 718, block 719, block 720, block 721, block 722, block 723, block 724, block 725, block 726, block 727, block 728, block 729, block 730, block 731, block 732, block 733, block 794, block 795, block 796, block 797, block 798, block 799, block 800, block 801, block 802, block 803, block 808, block 809, block 810, block 811, block 812, block 813, block 814, block 815, block 816, block 817, block 818, block 819, block 820, block 821, block 822, block 823, block 824, block 825, block 855, block 856, block 857, block 858, block 859, block 860, block 861, block 865, block 866, block 867; and the following blocks in voting district (000070), tract 4631.00, block group 2, in Haskell county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (000070), tract 4631.00, block group 3, in Haskell county: block 005, block 006, block 007, block 008, block 009, block 010, block Oil, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135; and the following blocks in voting district (000080), tract 4631.00, block group 2, in Haskell county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093; and all of Mor*1257ton county; and the following voting districts in Seward county: (000190), (000200), (000210); and all of Stanton county; and all of Stevens county.
Representative district 125 shall consist of the following voting districts in Seward a. county: (000010), (000020), (000030),
(000040), (00005A), (00005B), (000060),
(000070), (00008A), (00008B), (000090),
(000100), (000110), (000120), (000130),
(000140), (000150), (000160), (000170),
[[Image here]]
(000180).
*1258[[Image here]]
*1259[[Image here]]
*1260Plan: M5_DISTRICT COURT—SBOE for KLRD TR
Plan Type: Senate
Administrator: KLRD
User:
Population Summary Report
Thursday June 7, 2012 4:24 PM
DISTRICT ADJ—POPULATION DEVIATION >DEVN.
1 281,972 -1,973 -0.69
2 284,069 124 0.04
3 284,222 277 0.10
4 283,791 -154 -0.05
5 283,760 -185 -0.07
6 284,208 263 0.09
7 284,420 475 0.17
8 284,040 95 0.03
9 284,525 580 0.20
10 284,438 493 0.17
Total Population: 2,839,445
Ideal District Population: 283,945

Summary Statistics

Population Range: 281,972 to 284,525
Ratio Range: 1.01
Absolute Range: -1,973 to 580
Absolute Overall Range: 2,553.00
Relative Range: -0.69% to 0.20%
Relative Overall Range: 0.90%
Absolute Mean Deviation: 461.90
Relative Mean Deviation: 0.16%
Standard Deviation: 739.82
*1261[[Image here]]
Plan M5_District Court—SBOE for KLRD TR
Administrator: KLRD User: KLRD
Date: June 7, 2012 (1:15PM)
State board of education member district:
• One shall consist of senatorial districts 3, 4, 5 and 6.
• Two shall consist of senatorial districts 7, 8,10 and 11.
• Three shall consist of senatorial districts 9, 21, 23 and 37.
*1262• Four shall consist of senatorial districts 2,18,19 and 20.
• Five shall consist of senatorial districts 33, 38, 39 and 40.
• Six shall consist of senatorial districts 1, 22, 24 and 36.
• Seven shall consist of senatorial districts 17, 31, 34 and 35
• Eight shall consist of senatorial districts 25, 28, 29 and 30.
• Nine shall consist of senatorial districts 12,13,14 and 15.
• Ten shall consist of senatorial districts 16, 26, 27 and 32.

. U.S. Const. art. I, § 2 (congressional districts); Kan. Const. art. 10, § 1(a) (state Senate and House districts); Kan. Const. art. 6, § 3 (Board of Education districts).


. Under the 2010 U.S. decennial census, the population of Kansas is 2,853,118. The state has four congressional districts, and thus the ideal population of each congressional district is approximately 713,280. See Secretary of State 2010 Census Adjustment, July 26, 2011, at 30 (found at www.kssos.orgJorms/ elections/2010CensusAdj.pdf). However, the four congressional districts have an actual population (according to the 2010 census) of 655,310 (First District); 710,047 (Second District); 767,569 (Third District); and 720,192 (Fourth District) (available at http://factfinder 2.census.gov).
Appendix A to this order contains similar information for each of the 40 Kansas state Senate and 125 Kansas state House districts.


.
A district court of three judges shall be convened when otherwise required by Act of Congress, or when an action is filed challenging the constitutionality of the apportionment of congressional districts or the apportionment of any statewide body.
28 U.S.C. § 2284(a).
Upon the filing of a request for three judges, the judge to whom the request is presented shall, unless he determines that three judges are not required, immediately notify the chief judge of the circuit, who shall designate two other judges, at least one of whom shall be a circuit judge. The judges so designated, and the judge to whom the request was presented, shall serve as members of the court to hear and determine the action or proceeding.
28 U.S.C. § 2284(b). This case was originally randomly assigned to United States District Judge Kathryn H. Vratil, Chief Judge of the District of Kansas. On May 18, 2012, United States Circuit Judge Mary Beck Briscoe, Chief Judge of the Tenth Circuit Court of Appeals, appointed herself as the circuit judge on the panel, and appointed United States District Judge John W. Lungstrum of the United States District Court for the District of Kansas to serve along with Judge Vratil.


. See K.S.A. 4-4,454 through 4-4,493.


. See K.S.A. 4-3,734 through 4-3,858.


. This order uses the term ''redistricting” to refer to the process by which state legislatures or courts draw the boundaries of voting districts. The terms “redistricting,” “apportionment” and “reapportionment” frequently are used interchangeably. Technically, “reapportionment” applies to the allocation of seats among units, such as the allocation of U.S. congressional seats among the states. “Redistricting” refers to redrawing district lines. See National Conference of State Legislatures, Redistricting Law 2010 8 n.41 (2009).


. In 1982, the Kansas legislature passed two congressional reapportionment maps which the governor vetoed. See O’Sullivan v. Brier, 540 F.Supp. 1200, 1201 (D.Kan.1982) (three-judge panel).


. This figure represents a population increase of 164,700 since 2000, and involves significant shifts in population, primarily from rural western and northern Kansas to urban and suburban areas in the eastern part of the state. These shifts were not unexpected or unpredictable. In anticipation of the 2010 census figures, the legislature appointed committees, conducted public hearings, gathered information from legislators in both chambers about their preferences for new districts, studied the legal requirements and political consequences of redistricting, and used sophisticated computer software ("Maptitude”) and highly trained operators in the Kansas Legislative Research Department (“KLRD”) to draw new map proposals.


. The titles differ; they are the House Committee on Redistricting and the Senate Committee on Reapportionment.


. The hearings in 2011 occurred in Wichita and Hutchinson on July 26, Salina and Manhattan on July 27, Chanute and Pittsburg on August 2, Lawrence and Overland Park on September 2, Kansas City and Leavenworth on September 30, and Colby and Hays on October 20. Senator Owens testified that most of the expressed concern had to do with changes to the state's congressional maps.


. The congressional maps are titled "34th Great State,” "Black & White,” "Bob Dole 1,” "Capitol 1,” "Ella & Jean,” "Free Willie,” "Kansas Six,” "Sunflower 9C,” “Sunflower 13,” "Tradition” and "Groundhog 1 Amendment.”


. The state Senate maps are titled "Ad Astra,” "Ad Astra Revised JOCO Wichita 3,” “Buffalo 30,” "Buffalo 30-Revised,” "For the People 6,” "For the People 12,” "For the People 13b,” "Wheat State 1” and "Wheat State 5.”


. The state Board of Education maps are titled "For the People 13b-vl-SBOE,” “Ad Astra Revised-SBOE” and "Buffalo 30-Re-vised-SBOE.”


. The state House maps are titled "Cottonwood 1” and "Cottonwood II.” (NOTE: This is not a typo on the Court’s end; the legislation variously involved Arabic and Roman numerals.)


. The KLRD is a nonpartisan agency that provides support services for the Kansas legislature. In the redistricting process, KLRD provides technical support to legislative staff in drawing district plans as well as network and web support. KLRD is the custodian of the redistricting plans that the Kansas legislature considered during its 2012 legislative session. Using Maptitude software it created all of the maps that accompanied those plans. With periodic updates, KLRD used this same software to create the maps that the legislature agreed on in 2002. All parties agree that KLRD’s versions of the various plans are accurate representations associated with the respective map names, and that the analysis packets which KLRD prepared accurately reflect the demographic, adjusted and unadjusted census information for each respective plan.


. The order of May 17 also (1) directed the parties to make all Fed.R.Civ.P. 26 disclosures by May 18; (2) ordered that all parties and intervenors be joined by May 21; (3) directed the parties to file all briefs and memoranda proposing reapportionment plans no later than May 29; and (4) pending the appointment of a three-judge panel pursuant to 28 U.S.C. § 2284, tentatively set a hearing on proposed reapportionment plans to begin May 29.


. The following intervened as party plaintiffs: (1) Senator Thomas C. Owens, John E. Henderson, Bernie Shaner and Ron Wimmer (Complaint Doc. # 53); (2) Benjamin D. Craig and Larry Winn III (Complaint Doc. # 76); (3) William Roy, Jr. and Paul T. Davis (Complaint Doc. #81); (4) Kevin Yoder (Complaint Doc. # 89); (5) Marearl Denning (Amended Complaint Doc. # 159); (6) Michael R. O'Neal (Complaint Doc. # 94); (7) Walter T. Berry and Lynn Nichols (Amended Complaint Doc. # 96); (8) Richard Keller (Complaint Doc. # 98); (9) Frank Beer (Amended Complaint Doc. # 104); (10) John W. Bradford (Complaint Doc. #117); (11) Jeff King, Steve Abrams and Ray Merrick (Complaint Doc. # 119); (12) L. Franklin Taylor (Complaint Doc. # 127); (13) Mary Pilcher—Cook, Gregg Philip Snell and Carri Per*1079son (Complaint Doc. # 154); and (14) Brenda Landwehr, Gary Mason and Greg A. Smith (Complaint Doc. # 156). The State of Kansas, through its Attorney General, also moved to intervene as party defendant. The Court sustained that motion for a limited purpose— allowing the Attorney General to litigate the question of attorney’s fees. (Doc. # 128) entered May 24, 2012.


. Mr. Carnahan was not appointed as an expert under Fed.R.Evid. 706 or a special master under Fed.R.Civ.P. 53, and he took no part in the deliberations of the Court. At the hearing on May 30, 2012, the Court gave notice that it might seek technical assistance from the KLRD, and no party objected.


. The relevant part states as follows: "The House of Representatives shall be composed of Members chosen every second Year by the People of the several States.... Representatives ... shall be apportioned among the several States which may be included within this Union, according to their respective Numbers. ...” U.S. Const. art. I, § 2.


. The first prong of Karcher is essentially a comparative exercise: what are the deviations from equality in the proffered plans? Cf. Karcher, 462 U.S. at 739, 103 S.Ct. 2653; Hastert v. State Bd. of Elections, 777 F.Supp. 634, 644 (N.D.Ill.1991). As to the second prong, important state goals justifying "significant” variations include but are not necessarily limited to "making districts compact, respecting municipal boundaries, preserving the cores of prior districts, and avoiding contests between incumbent Representatives.” Karcher, 462 U.S. at 740, 103 S.Ct. 2653.


. Deviation from ideal district size is measured as a percentage of the ideal. "Total deviation” of any particular plan is calculated by adding the largest negative percentage deviation to the largest positive percentage deviation to calculate the numerical distance between them. This is also termed population variance. The KLRD refers to total deviation as "Relative Overall Range.”


. See, e.g., White v. Weiser, 412 U.S. 783, 795, 93 S.Ct. 2348, 37 L.Ed.2d 335 (1973) (when adherence to state policy does not detract from requirements of federal Constitution, district court should honor state policies in context of congressional reapportionment.).


. States typically have far more legislative districts than congressional districts, and as the Court has recently learned from first-hand experience, it is much more difficult to mathematically achieve one person-one vote standards when working with larger numbers of districts, without sacrificing other concerns (such as those stated in the legislative guidelines). See Mahan v. Howell, 410 U.S. 315, 321, 93 S.Ct. 979, 35 L.Ed.2d 320 (1973) (recognizing disparity between numbers of state legislative and congressional districts).


. The Supreme Court opinion in Chapman guides all lower courts in devising redistricting plans for state legislatures, but it does not provide a working percentage. Instead, it holds as follows:
[U]nless there are persuasive justifications, a court-ordered reapportionment plan of a state legislature must ... ordinarily achieve the goal of population equality with little more than de minimis variation. Where important and significant state consider*1082ations rationally mandate departure from these standards, it is the reapportioning court's responsibility to articulate precisely why a plan of single-member districts with minimal population variance cannot be adopted.
420 U.S. at 26-27, 95 S.Ct. 751. While the Court may have had the goal of population equality, Chapman did not require it.


. As noted above, constitutional tolerance for 10 percent deviation in legislative districts does not extend to those same districts if they are part of a court-drawn plan. This case involves a real-life illustration of the difference between acceptable variance levels. Both the House and the Senate passed bills containing the Cottonwood 1 House map. Cottonwood 1 has a relative overall range of 9.86 percent, which falls within the acceptable range for legislatively drawn maps. Had the legislature sent the Cottonwood 1 plan to the governor and had he signed it, it perhaps could have withstood an equal protection challenge under the Fourteenth Amendment. This Court, however, is constrained from adopting Cottonwood 1 because it exceeds any percentage variance that is unequivocally sanctioned by the Constitution.


. The Supreme Court came closest to addressing deviations similar to those in the Senate maps before us. It carefully noted, "[w]e do not imply that [a] ... 5.95% population variance necessarily would be permissible in a court-ordered plan.” 420 at 25-26 n.17. The Supreme Court later characterized this as "refusing to assume ... that even a 5.95% deviation from the norm would necessarily satisfy the high standards required of court-ordered plans.” Connor, 431 U.S. at 418 n. 17, 97 S.Ct. 1828. Apart from this guidance, the Supreme Court has not addressed total deviations in a court-ordered state legislative redistricting plan which are close to those in the maps before us.


. We must make this choice four separate times, as competing plans exist for Congress, the state Senate, the state House of Representatives and the stale Board of Education.


. For example, the current state Senate districts, adjusted for 2010 census figures, have a relative overall range of greater than 42 percent. The current state House districts, also adjusted for 2010 census figures, have a relative overall range of greater than 100 percent.


. Sunflower 9C proposes districts with populations of 713,278; 713,279; 713,280; and 713,281. Sunflower 13 proposes three districts of 713,280, and one district of 713,278. Kansas Six proposes two districts of 713,280 and two districts of 713,279.


. Adoption of this portion of Black and White results in a deviation from the ideal population that is slightly lower than the deviation that would result from adoption of the relevant portion of the Capitol 1 plan.


. The Court does not feel compelled to make the First and Third Districts adjoining so that future redistricting might be easier, as suggested by Speaker O'Neal.


. As noted above, the total population deviation is the difference between the largest district and the smallest district, expressed as a percent of the mean district. Relative mean deviation is the average deviation of all districts from the mean district, expressed as a percent of the mean district. A Roeck score compares a district’s area to that of the circle. This ratio is always between 0 and 1; the closer it is to 1, the more compact the district. A map’s Roeck score is the average Roeck score of all of the map's districts. The standard deviation measures how widely the Roeck scores vary among a map’s districts.


. In light of the focus on Johnson County, we note that Johnson County was among the fastest growing counties in the state, growing by 20.64 percent from the 2000 Census to the 2010 Census. Only Geary County, at 22.95 percent, grew faster, and the growth there was smaller in absolute terms, since Geary county started with a lower population, http:// redistricting.ks.gov/_Census/PDF/ks_co._pop_ change_2000_2010.pdf


. A § 2 Voting Rights Act violation occurs when "it is shown that the political processes *1092leading to nomination or election in the State or political subdivision are not equally open to participation by members of [a racial minority] ... in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice.” 42 U.S.C. § 1973(b). Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986), set out the basic framework for establishing a vote dilution claim. Plaintiffs must show three threshold conditions: first, the minority group "is sufficiently large and geographically compact to constitute a majority in a single-member district”; second, the minority group is "politically cohesive”; and third, the majority "votes sufficiently as a bloc to enable it ... to defeat the minority’s preferred candidate.” Id. at 50-51, 106 S.Ct. 2752. Once plaintiffs establish these conditions, the court considers whether, "on the totality of circumstances,” minorities have been denied an "equal opportunity” to "participate in the political process and to elect representatives of their choice.” 42 U.S.C. § 1973(b). Here, no party has produced evidence showing political cohesion among the minorities or showing that the white electorate votes as a bloc. Nevertheless, we follow the Supreme Court's lead and note that, "[o]n its face, § 2 does not apply to a court-ordered remedial redistricting plan, but we ... assume courts should comply with the section when exercising their equitable powers to redistrict.” Thus, we have attempted to avoid the dilution of minority voting strength, in keeping with both § 2 of the Voting Rights Act and the Kansas redistricting Guidelines.